Exhibit 10.1

Freddie Mac Loan Number: 502835729

 

Property Name: Courtyard at Mt. Tabor

 

multifamily LOAN AND SECURITY AGREEMENT – seniors housing

 

(Revised 4-19-2018)

Borrower:

SSSHT PROPCO SE DIVISION STREET, LLC, a Delaware limited liability company

Lender:

KEYBANK NATIONAL ASSOCIATION, a national banking association

Date:

August 31, 2018

Loan Amount:

$63,200,000.00

 

Reserve Fund Information

(See Article IV)

 

Imposition Reserves

(fill in “Collect” or “Deferred” as appropriate for each item)

Collect

Insurance

Collect

Taxes

Deferred

water/sewer

N/AGround Rents

Deferredassessments/other charges

 

Repairs & Repair ReserveRepairs required?     X   Yes           No

  If No, is radon testing required?           Yes           No

If Yes, is a Reserve required?           Yes     X   No

Green Improvements required?           Yes     X   No

If Yes, is a Reserve required?           Yes           No

If Yes to Repairs and/or Green Improvements, is a Letter of Credit required?

           Yes     X       No

 

Replacement Reserve    X       Yes  If Yes:    X       Funded            
Deferred

           No

 

Rental Achievement Reserve           Yes  If Yes:           Cash          
Letter of Credit

     X       No

 

Rate Cap Agreement Reserve                Yes            X     No

 

Other Reserve(s)           Yes    X       No

If Yes, specify:_____________________________________

 

 

 

 

--------------------------------------------------------------------------------

 

Attached Riders

(See Article XIII)

 

 

Name of Rider

Date Revised

Repairs - No Repair Reserve Established

5-5-2017

Replacement Reserve Fund – Immediate Deposits

7-1-2014

Operating Lease – Seniors Housing

10-11-2017

Guarantor Requirements

2-3-2017

Cooperation with Rating Agencies and Investors

1-27-2015

Respite Care

04-19-2018

Acuity Mix Conversion – Seniors Housing

5-23-2018

Termite or Wood Damaging Insect Control

3-1-2014

 

 

Exhibit B Modifications

(See Article XIV)

 

 

Are any Exhibit B modifications attached?     X      Yes           No

 

Multifamily Loan and Security Agreement – Seniors HousingPage ii

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I

DEFINED TERMS; CONSTRUCTION

1.01Defined Terms

1.02Construction

 

ARTICLE II

LOAN

2.01Loan Terms

2.02Prepayment Premium

2.03Exculpation

2.04Application of Payments

2.05Usury Savings

2.06Floating Rate Mortgage – Third Party Cap Agreement

 

ARTICLE III

LOAN SECURITY AND GUARANTY

3.01Security Instrument

3.02Reserve Funds

3.03Uniform Commercial Code Security Agreement

3.04Cap Agreement and Cap Collateral Assignment

3.05Guaranty

3.06Assignment of Licenses, Certificates and Permits

3.07Reserved

3.08Reserved

 

ARTICLE IV

RESERVE FUNDS AND REQUIREMENTS

4.01Reserves Generally

4.02Reserves for Taxes, Insurance and Other Charges

4.03Repairs; Repair Reserve Fund

4.04Replacement Reserve Fund

4.05Rental Achievement Provisions

4.06Debt Service Reserve

4.07Rate Cap Agreement Reserve Fund

4.08through 4.20 are Reserved

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.01Review of Documents

5.02Condition of Mortgaged Property

5.03No Condemnation

5.04Actions; Suits; Proceedings

5.05Environmental

5.06Commencement of Work; No Labor or Materialmen’s Claims

5.07Compliance with Applicable Laws and Regulations

5.08Access; Utilities; Tax Parcels

5.09Licenses and Permits

5.10No Other Interests

5.11Term of Leases

5.12No Prior Assignment; Prepayment of Rents

5.13Illegal Activity

5.14Taxes Paid

5.15Title Exceptions

5.16No Change in Facts or Circumstances

5.17Financial Statements

5.18ERISA – Borrower Status

5.19No Fraudulent Transfer or Preference

5.20No Insolvency or Judgment

Multifamily Loan and Security Agreement – Seniors HousingPage iii

 

--------------------------------------------------------------------------------

 

5.21Working Capital

5.22Cap Collateral

5.23Ground Lease

5.24Purpose of Loan

5.25Intended Use

5.26Furniture, Fixtures, Equipment, and Motor Vehicles

5.27Participant in Federal Programs

5.28Certificate of Need

5.29Contracts

5.30Material Contracts

5.31No Financing Statements

5.32Governmental Payor Programs

5.33

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs

5.34No Transfer or Pledge of Licenses

5.35No Pledge of Receivables

5.36Patient and Resident Care Agreements

5.37Patient and Resident Records

5.38No Facility Deficiencies, Enforcement Actions or Violations

5.39Seniors Housing Operator

5.40Recycled SPE Borrower

5.41Recycled SPE Equity Owner

5.42

through 5.50 Are Reserved

5.51

Survival

5.52through 5.57 are Reserved

5.58Prohibited Parties Lists

5.59AML Laws

5.60Internal Controls

5.61Crowdfunding

5.62through 5.65 are Reserved

 

ARTICLE VI

BORROWER COVENANTS

6.01Compliance with Laws

6.02Compliance with Organizational Documents

6.03Use of Mortgaged Property

6.04Non-Residential Leases

6.05Prepayment of Rents

6.06Inspection

6.07Books and Records; Financial Reporting

6.08Taxes; Operating Expenses; Ground Rents

6.09Preservation, Management and Maintenance of Mortgaged Property

6.10Insurance

6.11Condemnation

6.12Environmental Hazards

6.13Single Purpose Entity Requirements

6.14Repairs and Capital Replacements

6.15Residential Leases Affecting the Mortgaged Property

6.16Litigation; Government Proceedings

6.17Further Assurances and Estoppel Certificates; Lender’s Expenses

6.18Cap Collateral

6.19Ground Lease

6.20ERISA Requirements

6.21Operation of the Facility

6.22Facility Reporting

6.23Covenants Regarding Material Contracts

6.24Pledge of Receivables

Multifamily Loan and Security Agreement – Seniors HousingPage iv

 

--------------------------------------------------------------------------------

 

6.25Property Manager and Operator of the Facility

6.26Residential Leases and Agreements

6.27Performance Under Leases

6.28Governmental Payor Programs

6.29Additional Covenants Regarding Operator

6.30through 6.52 are Reserved

6.53Economic Sanctions Laws; AML Laws

6.54

Crowdfunding

6.55

through 6.58 are Reserved

6.59

Third Party Payor and Private Commercial Managed

 

Care and Empl

oyee Assistance Programs

 

ARTICLE VII

TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER

7.01Permitted Transfers

7.02Prohibited Transfers

7.03Conditionally Permitted Transfers

7.04Preapproved Intrafamily Transfers

7.05Lender’s Consent to Prohibited Transfers

7.06

SPE Equity Owner Requirement Following Transfer

7.07

Additional Transfer Requirements - External Cap Agreement

7.08

Reserved

7.09

Reserved

 

ARTICLE VIII

SUBROGATION

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01Events of Default

9.02Protection of Lender’s Security; Security Instrument Secures Future Advances

9.03Remedies

9.04Forbearance

9.05Waiver of Marshalling

 

ARTICLE X

RELEASE; INDEMNITY

10.01Release

10.02Indemnity

10.03Reserved

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.01Waiver of Statute of Limitations, Offsets and Counterclaims

11.02Governing Law; Consent to Jurisdiction and Venue

11.03Notice

11.04Successors and Assigns Bound

11.05Joint and Several (and Solidary) Liability

11.06Relationship of Parties; No Third Party Beneficiary

11.07Severability; Amendments

11.08Disclosure of Information

11.09Determinations by Lender

11.10Sale of Note; Change in Servicer; Loan Servicing

11.11Supplemental Financing

11.12Defeasance

11.13Lender’s Rights to Sell or Securitize

11.14Cooperation with Rating Agencies and Investors

11.15Letter of Credit Requirements

11.16Through 11.18 are Reserved

11.19

State Specific Provisions

Multifamily Loan and Security Agreement – Seniors HousingPage v

 

--------------------------------------------------------------------------------

 

11.20

Time is of the Essence

11.21

Electronic Signatures

 

ARTICLE XII

DEFINITIONS

 

ARTICLE XIII

INCORPORATION OF ATTACHED RIDERS

 

ARTICLE XIV

INCORPORATION OF ATTACHED EXHIBITS

 

ARTICLE XVRESERVED

 

 

 

Multifamily Loan and Security Agreement – Seniors HousingPage vi

 

--------------------------------------------------------------------------------

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT – SENIORS HOUSING

 

THIS MULTIFAMILY LOAN AND SECURITY AGREEMENT (“Loan Agreement”) is dated as of
the 31st day of August, 2018 and is made by and between SSSHT PROPCO SE DIVISION
STREET, LLC, a Delaware limited liability company (“Borrower”), and KEYBANK
NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns, “Lender”).

 

RECITAL

 

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $63,200,000.00 (“Loan”). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

ARTICLE iDEFINED TERMS; CONSTRUCTION.

 

1.01

Defined Terms. Each defined term in this Loan Agreement will have the meaning
ascribed to that term in Article XII unless otherwise defined in this Loan
Agreement.

 

1.02

Construction.

 

 

(a)

The captions and headings of the Articles and Sections of this Loan Agreement
are for convenience only and will be disregarded in construing this Loan
Agreement.

 

 

(b)

Any reference in this Loan Agreement to an “Exhibit,” an “Article” or a
“Section” will, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Loan Agreement or to an Article or
Section of this Loan Agreement.

 

 

(c)

All Exhibits and Riders attached to or referred to in this Loan Agreement are
incorporated by reference in this Loan Agreement.

 

 

(d)

Any reference in this Loan Agreement to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

 

(e)

Use of the singular in this Loan Agreement includes the plural and use of the
plural includes the singular.

 

 

(f)

As used in this Loan Agreement, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

 

(g)

The use of one gender includes the other gender, as the context may require.

 

 

(h)

Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document in this Loan Agreement will be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in this Loan Agreement),
and (ii) any reference in this Loan Agreement to any Person will be construed to
include such Person’s successors and assigns.

 

 

(i)

Any reference in this Loan Agreement to “Lender’s requirements,” “as required by
Lender,” or similar references will be construed, after Securitization, to mean
Lender’s requirements or

Multifamily Loan and Security Agreement – Seniors HousingPage 1

 

--------------------------------------------------------------------------------

 

 

standards as determined in accordance with Lender’s and Loan Servicer’s
obligations under the terms of the Securitization documents.

 

article iiLOAN.

 

2.01

Loan Terms. The Loan will be evidenced by the Note and will bear interest and be
paid in accordance with the payment terms set forth in the Note.

 

2.02

Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

2.03

Exculpation. Borrower’s personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this Loan
Agreement is limited in the manner, and to the extent, provided in the Note.

 

2.04

Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender’s sole and absolute
discretion. Neither Lender’s acceptance of an amount that is less than all
amounts then due and payable, nor Lender’s application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

 

2.05

Usury Savings. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is reduced to the extent necessary to eliminate that violation. The
amounts, if any, previously paid to Lender in excess of the permitted amounts
will be applied by Lender to reduce the principal amount of the Indebtedness.
For the purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
will be deemed to be allocated and spread ratably over the stated term of the
Note. Unless otherwise required by applicable law, such allocation and spreading
will be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Note.

 

2.06

Floating Rate Mortgage – Third Party Cap Agreement. If (a) the Note does not
provide for interest to accrue at a floating or variable interest rate (other
than during any Extension Period, if applicable), and (b) a third party Cap
Agreement is not required, then this Section 2.06 and Section 3.04 will be of no
force or effect.

 

 

(a)

So long as there is no Event of Default, Lender or Loan Servicer will remit to
Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

 

(b)

Neither the existence of a Cap Agreement nor anything in this Loan Agreement
will relieve Borrower of its primary obligation to timely pay in full all
amounts due under the Note and otherwise due on account of the Indebtedness.

Multifamily Loan and Security Agreement – Seniors HousingPage 2

 

--------------------------------------------------------------------------------

 

 

article iiiLOAN SECURITY AND GUARANTY.

 

3.01

Security Instrument. Borrower will execute the Security Instrument dated of even
date with this Loan Agreement. The Security Instrument will be recorded in the
applicable land records in the Property Jurisdiction.

 

3.02Reserve Funds.

 

 

(a)

Security Interest. To secure Borrower’s obligations under this Loan Agreement
and to further secure Borrower’s obligations under the Note and the other Loan
Documents, Borrower conveys, pledges, transfers and grants to Lender a security
interest pursuant to the Uniform Commercial Code of the Property Jurisdiction or
any other applicable law in and to all money in the Reserve Funds, as the same
may increase or decrease from time to time, all interest and dividends thereon
and all proceeds thereof.

 

 

(b)

Supplemental Loan. If this Loan Agreement is entered into in connection with a
Supplemental Loan and if the same Person is or becomes both Senior Lender and
Supplemental Lender, then:

 

 

(i)

Borrower assigns and grants to Supplemental Lender a security interest in the
Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower’s obligations under the Supplemental
Note.

 

 

(ii)

In addition, Borrower assigns and grants to Senior Lender a security interest in
the Reserve Funds established in connection with the Supplemental Indebtedness
as additional security for all of Borrower’s obligations under the Senior Note.

 

 

(iii)

It is the intention of Borrower that all amounts deposited by Borrower in
connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

3.03

Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

 

3.04Cap Agreement and Cap Collateral Assignment. Reserved.

 

3.05

Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty of
all or a portion of Borrower’s obligations under the Loan Documents effective as
of the date of this Loan Agreement.

 

3.06Assignment of Licenses, Certificates and Permits.

 

 

(a)

Assignment of the Licenses.  As additional security for the Loan, to the extent
they are assignable, Borrower hereby transfers, sets over and assigns to Lender,
and hereby grants to Lender a security interest in, all of Borrower’s right,
title and interest in and to the Licenses and any and all renewals or extensions
of the Licenses, together with all cash and non-cash proceeds thereof.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 3

 

--------------------------------------------------------------------------------

 

 

(b)

Lender’s Right Upon Event of Default.  Without limiting Lender’s rights
described elsewhere, if an Event of Default exists under any Loan Document, then
to the extent permitted by applicable law, Lender will have the right to
exercise all the rights under the Licenses that Borrower has.  Lender does not
assume any obligations or duties of Borrower concerning the Licenses.

 

 

(c)

Attorney-in-Fact.  Borrower irrevocably constitutes and appoints Lender as
Borrower’s attorney-in-fact to demand, receive and enforce Borrower’s rights
with respect to the Licenses and to do any and all acts in Borrower’s name or in
the name of Lender with the same force and effect as Borrower could do if this
Loan Agreement had not been made. This appointment will be deemed to be coupled
with an interest and irrevocable.

 

3.07Reserved.

 

3.08Reserved.

 

article ivRESERVE FUNDS AND REQUIREMENTS.

 

4.01Reserves Generally.

 

 

(a)

Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.03 and/or Section 4.04, each Reserve Fund will be
established on the date of this Loan Agreement and each of the following will
apply:

 

 

(i)

All Reserve Funds will be deposited in an Eligible Account at an Eligible
Institution or invested in “permitted investments” as then defined and required
by the Rating Agencies.

 

 

(ii)

Lender will not be obligated to open additional accounts or deposit Reserve
Funds in additional institutions when the amount of any Reserve Fund exceeds the
maximum amount of the federal deposit insurance or guaranty. Borrower
acknowledges and agrees that it will not have the right to direct Lender as to
any specific investment of monies in any Reserve Fund. Lender will not be
responsible for any losses resulting from investment of monies in any Reserve
Fund or for obtaining any specific level or percentage of earnings on such
investment.

 

 

(b)

Interest on Reserve Funds; Trust Funds. Unless applicable law requires, Lender
will not be required to pay Borrower any interest, earnings or profits on the
Reserve Funds. Any amounts deposited with Lender under this Article IV will not
be trust funds, nor will they operate to reduce the Indebtedness, unless applied
by Lender for that purpose pursuant to the terms of this Loan Agreement.

 

 

(c)

Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided in
this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

 

 

(d)

Termination of Reserve Funds. Upon the payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

 

(e)Reserved.

 

4.02Reserves for Taxes, Insurance and Other Charges.

 

 

(a)

Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender on
the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated

Multifamily Loan and Security Agreement – Seniors HousingPage 4

 

--------------------------------------------------------------------------------

 

 

in writing by Lender), until the Indebtedness is paid in full, an additional
amount sufficient to accumulate with Lender the entire sum required to pay, when
due, the items marked “Collect” below. Except as provided in Section 4.02(e),
Lender will not require Borrower to make Imposition Reserve Deposits with
respect to the items marked “Deferred” below.

 

 

[Collect]

Property Insurance premiums or premiums for other Insurance required by Lender
under Section 6.10

 

[Collect]

Taxes and payments in lieu of taxes

 

[Deferred]

water and sewer charges that could become a Lien on the Mortgaged Property

 

[N/A]

Ground Rents

 

[Deferred]

assessments or other charges that could become a Lien on the Mortgaged Property,
including home owner association dues

 

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as “Impositions.” The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

 

(b)

Disbursement of Imposition Reserve Deposits. Lender will apply the Imposition
Reserve Deposits to pay Impositions so long as no Event of Default has occurred
and is continuing. Lender will pay all Impositions from the Imposition Reserve
Deposits held by Lender upon Lender’s receipt of a bill or invoice for an
Imposition. If Borrower holds a ground lessee interest in the Mortgaged Property
and Imposition Reserve Deposits are collected for Ground Rent, then Lender will
pay the monthly or other periodic installments of Ground Rent from the
Imposition Reserve Deposits, whether or not Lender receives a bill or invoice
for such installments. Lender will have no obligation to pay any Imposition to
the extent it exceeds the amount of the Imposition Reserve Deposits then held by
Lender. Lender may pay an Imposition according to any bill, statement or
estimate from the appropriate public office, Ground Lessor (if applicable) or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

 

(c)

Excess or Deficiency of Imposition Reserve Deposits. If at any time the amount
of the Imposition Reserve Deposits held by Lender for payment of a specific
Imposition exceeds the amount reasonably deemed necessary by Lender, the excess
will be credited against future installments of Imposition Reserve Deposits. If
at any time the amount of the Imposition Reserve Deposits held by Lender for
payment of a specific Imposition is less than the amount reasonably estimated by
Lender to be necessary, Borrower will pay to Lender the amount of the deficiency
within 15 days after Notice from Lender.

 

 

(d)

Delivery of Invoices. Borrower will promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions.

 

 

(e)

Deferral of Collection of Any Imposition Reserve Deposits; Delivery of Receipts.
If Lender does not collect an Imposition Reserve Deposit with respect to an
Imposition either marked “Deferred” in Section 4.02(a) or pursuant to a separate
written deferral by Lender, then on or before the earlier of the date each such
Imposition is due, or the date this Loan Agreement requires each such Imposition
to be paid, Borrower will provide Lender with proof of payment of each such
Imposition. Upon Notice to Borrower, Lender may revoke its deferral and require
Borrower to deposit with Lender any or all of the Imposition Reserve Deposits
listed in Section 4.02(a), regardless of whether any such item is marked
“Deferred” (i) if Borrower does not timely pay any of the Impositions, (ii) if
Borrower fails to provide timely proof to Lender of such payment, (iii) at

Multifamily Loan and Security Agreement – Seniors HousingPage 5

 

--------------------------------------------------------------------------------

 

 

any time during the existence of an Event of Default or (iv) upon placement of a
Supplemental Loan in accordance with Section 11.11.

 

(f)through (i) are Reserved.

 

4.03Repairs; Repair Reserve Fund. Reserved.

 

4.04Replacement Reserve Fund. Reserved.

 

4.05Rental Achievement Provisions. Reserved.

 

4.06Debt Service Reserve. Reserved.

 

4.07Rate Cap Agreement Reserve Fund. Reserved.

 

4.08through 4.20 are Reserved.

 

article vREPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:

 

5.01

Review of Documents. Borrower has reviewed:  (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

5.02

Condition of Mortgaged Property. Except as Borrower may have disclosed to Lender
in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

5.03

No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

 

5.04

Actions; Suits; Proceedings.

 

 

(a)

There are no judicial, administrative, mediation or arbitration actions, suits
or proceedings pending or, to the best of Borrower’s knowledge, threatened in
writing against or affecting Borrower (and, if Borrower is a limited
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower) or the Mortgaged Property which, if adversely
determined, would have a Material Adverse Effect.

 

 

(b)

Without limiting the generality of subsection (a) above, none of Borrower (and,
if Borrower is a limited partnership, any of its general partners or if Borrower
is a limited liability company, any member of Borrower), any Facility Operator,
or the Facility are subject to any proceeding, suit or investigation by any
Governmental Authority. Neither Borrower nor any Facility Operator has received
any notice from any Governmental Authority which may, directly or indirectly, or
with the passage of time, have a Material Adverse Effect or otherwise result in
any of the following:

 

 

(i)

The imposition of a fine, interim sanction, or final sanction.

 

 

(ii)

A lower reimbursement rate for services rendered to eligible residents.

 

 

(iii)

The Downgrade, revocation, transfer, surrender or suspension, or non-renewal or
reissuance, or any other impairment of any License.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 6

 

--------------------------------------------------------------------------------

 

 

(iv)

The appointment of a receiver or trustee.

 

 

(v)

Impairment of Borrower’s or any Facility Operator’s ability to accept and retain
residents.

 

 

(vi)

Impairment of Borrower’s or Facility Operator’s continued participation in any
Governmental Payor Program, or any successor programs thereto, at current rate
certifications.

 

5.05

Environmental. Except as previously disclosed by Borrower to Lender in writing
(which written disclosure may be in certain environmental assessments and other
written reports accepted by Lender in connection with the funding of the
Indebtedness and dated prior to the date of this Loan Agreement), each of the
following is true:

 

 

(a)

Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property.

 

 

(b)

To the best of Borrower’s knowledge after due inquiry and investigation, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

 

(c)

The Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after due inquiry and investigation, the
Mortgaged Property has not contained any underground storage tanks in the past.
If there is an underground storage tank located on the Mortgaged Property that
has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

 

(d)

To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

 

(e)

To the best of Borrower’s knowledge after due inquiry and investigation, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passage of time or the giving of notice, or both, would constitute
noncompliance with the terms of any Environmental Permit.

 

 

(f)

There are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after due inquiry and investigation, threatened in writing
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition.

 

 

(g)

Borrower has received no actual or constructive notice of any written complaint,
order, notice of violation or other communication from any Governmental
Authority with regard to air emissions, water discharges, noise emissions or
Hazardous Materials, or any other environmental, health or safety matters
affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

 

5.06

Commencement of Work; No Labor or Materialmen’s Claims. Except as set forth on
Exhibit E, prior to the recordation of the Security Instrument, no work of any
kind has been or will be commenced or performed upon the Mortgaged Property, and
no materials or equipment have been or will be delivered to or upon the
Mortgaged Property, for which the contractor, subcontractor or vendor continues
to have any rights including the existence of or right to assert or file a
mechanic’s or materialmen’s Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the Security Instrument, Borrower has satisfied each
of the following conditions:

 

Multifamily Loan and Security Agreement – Seniors HousingPage 7

 

--------------------------------------------------------------------------------

 

 

(a)

Borrower has fully disclosed in writing to both the Lender and the title company
issuing the mortgagee title insurance policy insuring the Lien of the Security
Instrument that work has been commenced or performed on the Mortgaged Property,
or materials or equipment have been ordered or delivered to or upon the
Mortgaged Property.

 

 

(b)

Borrower has obtained and delivered to Lender and the title company issuing the
mortgagee title insurance policy insuring the Lien of the Security Instrument
Lien waivers from all contractors, subcontractors, suppliers or any other
applicable party, pertaining to all work commenced or performed on the Mortgaged
Property, or materials or equipment ordered or delivered to or upon the
Mortgaged Property.

 

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to be issued in connection with the Loan (which
Borrower has disclosed pursuant to Section 5.06(a) and which are identified on
Exhibit E), there are no mechanics’, laborers’ or materialmen’s Liens or claims
outstanding for work, labor or materials affecting the Mortgaged Property,
whether prior to, equal with or subordinate to the Lien of the Security
Instrument.

 

5.07Compliance with Applicable Laws and Regulations.

 

 

(a)

To the best of Borrower’s knowledge after due inquiry and investigation, each of
the following is true:

 

 

(i)

All Improvements and the use of the Mortgaged Property comply with all
applicable statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land use
(“legal, non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

 

(ii)

The Improvements comply with applicable health, fire, and building codes.

 

 

(iii)

There is no evidence of any illegal activities relating to controlled substances
on the Mortgaged Property.

 

 

(b)

Without limiting the generality of subsection (a) above, Borrower, any Facility
Operator, and the Facility (and its operation) and all residential care
agreements and residential Leases are in compliance with the applicable
provisions of all laws, regulations, ordinances, orders or standards of any
Governmental Authority having jurisdiction over the operation of the Facility
(including any Governmental Payor Program requirements and disclosure of
ownership and related information requirements), including:  

 

 

(i)

Healthcare Laws, Privacy Laws, fire and safety codes and building codes (and no
waivers of such requirements exist at the Facility).

 

 

(ii)

Laws, rules, regulations and published interpretations thereof regulating the
preparation and serving of food.

 

 

(iii)

Laws, rules, regulations and published interpretations thereof regulating the
handling and disposal of medical or biological waste.

 

 

(iv)

The applicable provisions of all laws, rules, regulations and published
interpretations thereof to which Borrower or the Facility is subject by virtue
of its Intended Use.

 

 

(v)

All criteria established to classify the Facility as housing for older persons
under the Fair Housing Amendments Act of 1988.

Multifamily Loan and Security Agreement – Seniors HousingPage 8

 

--------------------------------------------------------------------------------

 

 

 

(c)

Borrower has received no notice of, and is not aware of, any violation of
applicable antitrust laws or securities laws relating to the Facility, Borrower,
or any Facility Operator.

 

5.08

Access; Utilities; Tax Parcels. The Mortgaged Property (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and (c)
constitutes one or more separate tax parcels.

 

5.09Licenses and Permits.

 

 

(a)

Borrower, any Facility Operator, and any Property Manager, if applicable, and to
the best of Borrower’s knowledge any commercial tenant of the Mortgaged Property
is in possession of all material licenses, permits and authorizations required
for use of the Mortgaged Property, which are valid and in full force and effect
as of the date of this Loan Agreement.

 

 

(b)

Without limiting the generality of subsection (a) above, Borrower has obtained
or has caused any Facility Operator to obtain all Licenses necessary to use,
occupy or operate the Facility for its Intended Use (such Licenses being in its
own name or in the name of a Facility Operator, if any, and in any event in the
names of the Persons required by the applicable Governmental Authorities), and
all such Licenses are in full force and effect. Borrower has provided Lender
with complete and accurate copies of all Licenses. The Intended Use of the
Facility is in conformity with all certificates of occupancy and Licenses and
any other restrictions or covenants affecting the Facility. The Facility has all
equipment, staff and supplies necessary to use and operate the Facility for its
Intended Use.

 

 

(c)

Borrower has timely filed or has caused to be timely filed all reports and other
information that the Licenses require to be filed.

 

 

(d)

Each License, and the name of the Person in whose name each License is issued is
identified on Exhibit K, and a true and complete copy of each License is
attached as Exhibit K.

 

 

(e)

As of the Closing Date, the Licenses attached as Exhibit K are current and
Borrower has not been subject to or received notice of any pending inquiry,
audit, investigative demand or violation that has not been brought to Lender’s
attention in writing.

 

 

(f)

Borrower is not aware of any deficiencies, actions or inactions that, in the
aggregate, could result in a suspension, Downgrade, revocation, termination,
restriction, or conditioning of any License.

 

 

(g)

There has been no previous assignment or encumbrance of the Licenses except
assignments or encumbrances terminated prior to Borrower entering into this Loan
Agreement or collateral assignments or encumbrances terminated by any Facility
Operator prior to Borrower entering into this Loan Agreement.

 

 

(h)

Other than the Licenses attached as Exhibit K, as of the Closing Date, no other
Licenses are required to operate the Facility as it is currently being operated
and for its Intended Use.

 

 

(i)

Neither the execution and delivery of the Note, this Loan Agreement, the
Security Instrument nor any other Loan Document, Borrower’s performance under
the Loan Documents, nor the recordation of the Security Instrument, nor the
exercise of any remedies by Lender pursuant to the Loan Documents, at law or in
equity, will adversely affect the Licenses.

 

5.10

No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of

Multifamily Loan and Security Agreement – Seniors HousingPage 9

 

--------------------------------------------------------------------------------

 

residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase the Mortgaged Property or an interest in the
Mortgaged Property, except as has been disclosed to and approved in writing by
Lender.

 

5.11

Term of Leases. All Leases for residential units with respect to the Mortgaged
Property satisfy each of the following conditions:

 

 

(a)

They are on forms that are customary for similar senior housing facilities in
the Property Jurisdiction.

 

 

(b)

They are for initial terms of at least 1 month and not more than 2 years (unless
otherwise approved in writing by Lender).

 

 

(c)

They do not include any Corporate Leases (unless otherwise approved in writing
by Lender)

 

 

(d)

They do not include options to purchase.

 

5.12

No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or that is being paid off and
discharged with the proceeds of the Loan evidenced by the Note or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, other than an
assignment of Rents securing any Senior Indebtedness), and (b) not performed any
acts and has not executed, and will not execute, any instrument which would
prevent Lender from exercising its rights under any Loan Document. At the time
of execution of this Loan Agreement, unless otherwise approved by Lender in
writing, there has been no prepayment of any Rents for more than 2 months prior
to the due dates of such Rents other than the last month’s rent, if collected at
the time a tenant enters into a Lease.

 

5.13

Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14

Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such Taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

5.15

Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the title policy issued to and accepted by Lender contemporaneously with the
execution of this Loan Agreement and insuring Lender’s interest in the Mortgaged
Property will have a Material Adverse Effect on the (a) ability of Borrower to
pay the Loan in full, (b) ability of Borrower to use all or any part of the
Mortgaged Property in the manner in which the Mortgaged Property is being used
on the Closing Date, except as set forth in Section 6.03, (c) operation of the
Mortgaged Property, or (d) value of the Mortgaged Property.

 

5.16No Change in Facts or Circumstances.

 

 

(a)

All information in the application for the Loan submitted to Lender, including
all financial statements for the Mortgaged Property, Borrower, and any Borrower
Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate in all material respects as of the date
such information was submitted to Lender.

 

 

(b)

There has been no change in any fact or circumstance since the Loan Application
was submitted to Lender that would make any information submitted as part of the
Loan Application materially incomplete or inaccurate.

Multifamily Loan and Security Agreement – Seniors HousingPage 10

 

--------------------------------------------------------------------------------

 

 

 

(c)

The organizational structure of Borrower is as set forth in Exhibit H.

 

5.17

Financial Statements. The financial statements of Borrower and each Borrower
Principal furnished to Lender as part of the Loan Application reflect in each
case a positive net worth as of the date of the applicable financial statement.

 

5.18ERISA – Borrower Status. Borrower represents as follows:

 

 

(a)

Borrower is not an “investment company,” or a company under the Control of an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

 

(b)

Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA or a “plan” to which Section 4975 of the
Tax Code applies, and the assets of Borrower do not constitute “plan assets” of
one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

 

 

(c)

Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

5.19

No Fraudulent Transfer or Preference. No Borrower or Borrower Principal (a) has
made, or is making in connection with and as security for the Loan, a transfer
of an interest in the property of Borrower or Borrower Principal to or for the
benefit of Lender or otherwise as security for any of the obligations under the
Loan Documents which is or could constitute a voidable preference under federal
bankruptcy, state insolvency or similar applicable creditors’ rights laws, or
(b) has made, or is making in connection with the Loan, a transfer (including
any transfer to or for the benefit of an insider under an employment contract)
of an interest of Borrower or any Borrower Principal in property which is or
could constitute a voidable preference under federal bankruptcy, state
insolvency or similar applicable creditors’ rights laws, or (c) has incurred, or
is incurring in connection with the Loan, any obligation (including any
obligation to or for the benefit of an insider under an employment contract)
which is or could constitute a fraudulent transfer under federal bankruptcy,
state insolvency, or similar applicable creditors’ rights laws.

 

5.20No Insolvency or Judgment.

 

 

(a)

No Pending Proceedings or Judgments. No Borrower or Borrower Principal is (i)
the subject of or a party to (other than as a creditor) any completed or pending
bankruptcy, reorganization or insolvency proceeding, or (ii) the subject of any
judgment unsatisfied of record or docketed in any court located in the United
States.

 

 

(b)

Insolvency. Borrower is not presently insolvent, and the Loan will not render
Borrower insolvent. As used in this Section, the term “insolvent” means that the
total of all of a Person’s liabilities (whether secured or unsecured, contingent
or fixed, or liquidated or unliquidated) is in excess of the value of all of the
assets of the Person that are available to satisfy claims of creditors.

 

5.21

Working Capital. After the Loan is made, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s outstanding debts as they come due (other than any balloon
payment due upon the maturity of the Loan). Lender acknowledges that no members
or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

 

5.22

Cap Collateral. Reserved.

 

5.23

Ground Lease. Reserved.

Multifamily Loan and Security Agreement – Seniors HousingPage 11

 

--------------------------------------------------------------------------------

 

 

5.24

Purpose of Loan. The purpose of the Loan is as indicated by the checked boxes
below:  

 

 

[   ]

Refinance Loan: The Loan is a refinancing of existing indebtedness and, except
to the extent specifically required by Lender, there is to be no change in the
ownership of either the Mortgaged Property or Borrower Principals. The intended
use of any cash received by Borrower from Lender, to the extent applicable, in
connection with the refinancing has been fully disclosed to Lender.

 

 

[X]

Acquisition Loan – Mortgaged Property: All of the consideration given or
received or to be given or received in connection with the acquisition of the
Mortgaged Property has been fully disclosed to Lender. The Mortgaged Property
was or will be purchased from Courtyard Plaza Limited Partnership, an Oregon
limited partnership and Courtyard Assisted Members, L.L.C., an Oregon limited
liability company (collectively, and jointly and severally “Property Seller”).
No Borrower or Borrower Principal has or had, directly or indirectly (through a
family member or otherwise), any interest in the Property Seller and the
acquisition of the Mortgaged Property is an arm’s-length transaction. To the
best of Borrower’s knowledge after due inquiry and investigation, the purchase
price of the Mortgaged Property represents the fair market value of the
Mortgaged Property and Property Seller is not or will not be insolvent
subsequent to the sale of the Mortgaged Property.

 

 

[     ]

Acquisition Loan – Membership Interests: All of the consideration given or
received or to be given or received in connection with the acquisition of 100%
of the membership interests of the Borrower (“Membership Interests”) has been
fully disclosed to Lender. The Membership Interests were or will be purchased
from _________________________________ (“Membership Interests Seller”). No
Borrower Principal has or had, directly or indirectly (through a family member
or otherwise), any interest in the Membership Interests Seller and the
acquisition of the Membership Interests is an arm’s-length transaction. To the
best of Borrower’s knowledge after due inquiry and investigation, the purchase
price of the Membership Interests represents the fair market value of the
Membership Interests and Membership Interest Seller is not or will not be
insolvent subsequent to the sale of the Membership Interest.

 

 

[   ]

Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no change in the
ownership of either the Mortgaged Property or Borrower Principals since the date
of the Senior Note. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the Supplemental Loan has
been fully disclosed to Lender.

 

 

[   ]

Cross-Collateralized/Cross-Defaulted Loan Pool:  The Loan is part of a
cross-collateralized/cross-defaulted pool of loans described as follows:

 

 

____

being simultaneously made to Borrower and/or Borrower’s Affiliates

 

 

____

made previously to Borrower and/or Borrower’s Affiliates

 

The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross-collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.

 

5.25Intended Use.

 

(a)The residential units in the Facility are allocated as follows (“Intended
Use”):

 

 

1.

Independent Living Units_____%

 

_____units

 

 

2.

Assisted Living Residences_____%

 

_____units

Multifamily Loan and Security Agreement – Seniors HousingPage 12

 

--------------------------------------------------------------------------------

 

_____beds

 

 

3.

Assisted Living Residences devoted to Alzheimer’s care, dementia care and/or
memory care_____%

 

_____units

_____beds

 

 

4.

Skilled Nursing Beds _____%

 

_____units

_____beds

 

 

5.

Continuing Care Retirement ____  Yes

 

 



Community ____   No

 

 

 

(b)

The number of units set aside as Assisted Living Residences and Independent
Living Units may be increased or decreased without Lender’s consent, subject to
Section 5.25(c).

 

 

(c)

For the purposes of this Section 5.25(c), an “Increase in Acuity Mix” means (A)
the conversion of Independent Living Units to either Assisted Living Residences
which are not devoted to Alzheimer’s care, dementia care and/or memory care, or
Assisted Living Residences which are devoted to Alzheimer’s care, dementia care
and/or memory care, or (B) the conversion of Assisted Living Residences which
are not devoted to Alzheimer’s care, dementia care and/or memory care to
Assisted Living Residences which are devoted to Alzheimer’s care, dementia care
and/or memory care.  A “Decrease in Acuity Mix” means (A) the conversion of
Assisted Living Residences which are not devoted to Alzheimer’s care, dementia
care and/or memory care to Independent Living Units, or (B) the conversion of
Assisted Living Residences which are devoted to Alzheimer’s care, dementia care
and/or memory care to either Independent Living Units or Assisted Living
Residences which are not devoted to Alzheimer’s care, dementia care and/or
memory care.  Without Lender’s prior consent, Borrower may not convert units at
the Facility if the accumulated change after giving effect to the conversion, as
a percentage of the total number of units in the Facility on the Closing Date,
would be greater than:

 

 

(i)

25% with respect to the accumulated Increase in Acuity Mix; or

 

 

(ii)

10% with respect to the accumulated Decrease in Acuity Mix.

 

 

(d)

The bed count identified in the Intended Use as “Assisted Living Residences
devoted to Alzheimer’s care, dementia care and/or memory care” may vary up to
the limits allowed in the current licensing for the Facility, provided that no
more than 40% of the beds at the Facility (including any beds added by the
construction of any additional units) may be dedicated to the care of residents
with Alzheimer’s disease or other dementia.

 

 

(e)

Reserved.

 

5.26

Furniture, Fixtures, Equipment, and Motor Vehicles. As of the Closing Date, all
furniture, Fixtures, equipment, and motor vehicles located on or used in
connection with the Mortgaged Property, and the name of the Person that owns
and/or leases each item, if other than Borrower, is listed on Exhibit L, and
such list is true and complete.

 

5.27

Participant in Federal Programs. Neither Borrower nor any Facility Operator is a
participant in any federal program under which any Governmental Authority may
have the right to recover funds by reason of the advance of federal funds.

 

5.28

Certificate of Need. Under applicable laws and regulations as in effect on the
date of this Loan Agreement, if any existing management agreement or operating
lease is terminated or Lender acquires the Facility

Multifamily Loan and Security Agreement – Seniors HousingPage 13

 

--------------------------------------------------------------------------------

 

through foreclosure or otherwise, none of Borrower, Lender, any subsequent
operator or management agent, or any subsequent purchaser (through foreclosure
or otherwise) must obtain a certificate of need from any Governmental Authority
(other than giving of any notice required under the applicable state law or
regulation) prior to applying for any License, so long as neither the type of
service nor any unit complement is changed.

 

5.29

Contracts.

 

 

(a)

Exhibit M lists all Contracts in effect as of the date of this Loan Agreement,
the names of the parties to such Contracts and the dates of such Contracts.

 

 

(b)

With regard to each Contract listed in Exhibit M, (i) the Contract is in full
force and effect in accordance with its terms, and (ii) there is no default by
any party under the Contract.

 

 

(c)

Borrower has delivered to Lender a copy of each Contract, together with all
amendments, modifications, supplements and renewals thereto in effect as of the
date of this Loan Agreement.

 

 

(d)

Except as set forth on Exhibit M, each Contract listed in Exhibit M provides
that it is terminable by Borrower or any Facility Operator upon not more than 30
days notice without the necessity of establishing cause and without payment of a
penalty or termination fee by Borrower or any Facility Operator or their
respective successors or assigns, except only Third Party Provider Agreements.

 

5.30Material Contracts.

 

 

(a)

Exhibit N lists all Material Contracts in effect as of the date of this Loan
Agreement.

 

 

(b)

With regard to each Material Contract listed in Exhibit N:  (i) the Material
Contract is assignable by Borrower, or if Borrower is not a party thereto, by a
Facility Operator, without the consent of the other party thereto (or Borrower
and any Facility Operator, as applicable, has obtained express written consent
to the assignment from the other party thereto), except only Third Party
Provider Agreements; (ii) no previous assignment of Borrower’s or any Facility
Operator’s interest in the Material Contract has been made except such
assignments that have been properly terminated prior to or concurrently with the
execution and delivery of this Loan Agreement; (iii) the Material Contract is in
full force and effect in accordance with its terms; and (iv) there is no default
by any party under the Material Contract.

 

 

(c)

Borrower has delivered to Lender a copy of each Material Contract, together with
all amendments, modifications, supplements and renewals thereto in effect as of
the date of this Loan Agreement.

 

 

(d)

Each Material Contract listed in Exhibit N provides that it is terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or any Facility
Operator or their respective successors or assigns, except only Third Party
Provider Agreements.

 

5.31

No Financing Statements. Except for termination statements and continuation
statements, during the 45-day period prior to the date of this Loan Agreement,
there have been no UCC financing statements filed with respect to any of the UCC
Collateral listing as debtor Borrower, any Facility Operator, or the Facility’s
common name.

 

5.32

Governmental Payor Programs. If Borrower or any Facility Operator or Property
Manager participates in any Governmental Payor Program in connection with the
operation of the Facility, all of the following are true:

 

Multifamily Loan and Security Agreement – Seniors HousingPage 14

 

--------------------------------------------------------------------------------

 

 

(a)

The Facility is in compliance in all material respects with the requirements for
participation in the Governmental Payor Program, including the Medicare and
Medicaid Patient Protection Act of 1987.

 

 

(b)

The Facility conforms in all material respects to all insurance, reimbursement
and cost reporting requirements, and has a current provider agreement under
Title XVIII and/or XIX of the Social Security Act or any other applicable laws
for reimbursement necessary for its Intended Use.

 

 

(c)

There is no action pending or threatened to terminate the Facility’s
participation in the Governmental Payor Program nor is there any decision not to
renew any provider agreement related to the Facility, nor is there any action
pending or threatened to impose material intermediate or alternative sanctions
with respect to the Facility.

 

 

(d)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the Facility are
materially accurate and complete and have not been misleading in any material
respects.

 

 

(e)

No cost reports for the Facility remain “open” or unsettled, except as otherwise
disclosed in writing to Lender.

 

 

(f)

The execution and delivery of the Note, this Loan Agreement, the Security
Instrument, or any other Loan Document, Borrower’s performance under the Loan
Documents, the recordation of the Security Instrument, and the exercise of any
remedies by Lender, will not do any of the following:

 

 

(i)

Adversely affect the right by Borrower, a Facility Operator, or the Facility to
receive Governmental Payor Program payments and reimbursements with respect to
the Facility.

 

 

(ii)

Materially reduce the Governmental Payor Program payments and reimbursements
which Borrower or a Facility Operator is receiving as of the date of this Loan
Agreement.

 

 

(g)

If any existing management agreement or operating lease is terminated or Lender
acquires the Facility through foreclosure or otherwise, none of the Borrower,
Lender, any subsequent management agent, any subsequent operator of the
Facility, or any subsequent purchaser (through foreclosure or otherwise) will be
required to obtain a certificate of need from any Governmental Authority (other
than giving of any notice required under the applicable state law or regulation)
prior to receiving certification to receive Governmental Payor Program payments
(or any successor programs) for residents having coverage under any Governmental
Payor Program so long as neither the type of service nor any unit complement is
changed.

 

5.33

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs.

 

 

(a)

The Facility conforms in all material respects with all insurance, reimbursement
and cost reporting requirements.

 

 

(b)

There is no threatened or pending revocation, suspension, termination,
probation, restriction, limitation or nonrenewal affecting Borrower or Facility
Operator, of any private commercial insurance managed care or employee
assistance program to which Borrower or Facility Operator is subject.

 

 

(c)

All private insurance cost reports and financial reports submitted by Borrower,
any Facility Operator, or any Property Manager for the Facility are materially
accurate and complete and have not been misleading in any material respects.

 

 

(d)

No cost reports for the Facility remain “open” or unsettled, except as otherwise
disclosed in writing to Lender.

Multifamily Loan and Security Agreement – Seniors HousingPage 15

 

--------------------------------------------------------------------------------

 

 

5.34

No Transfer or Pledge of Licenses. The Licenses, including the certificate of
need, may not be, and have not been, transferred to any location other than the
Facility, have not been pledged as collateral security for any other loan or
indebtedness, and are held free from restrictions or known conflicts that would
materially impair the use or operation of the Facility for its Intended Use, and
are not provisional, probationary, or restricted in any way.

 

5.35

No Pledge of Receivables. Neither Borrower nor the Facility Operator has pledged
its receivables as collateral security for any other loan or indebtedness.

 

5.36

Patient and Resident Care Agreements. There are no patient or resident care
agreements with patients or residents or with any other Persons that deviate in
any material adverse respect from the standard form customarily used at a
comparable facility or which conflict with any statutory or regulatory
requirements.

 

5.37

Patient and Resident Records. All patient or resident records at the Facility,
including patient or resident trust fund accounts, are true and correct in all
material respects.

 

5.38

No Facility Deficiencies, Enforcement Actions or Violations.

 

 

(a)

The Facility has not received a “Level A” (or equivalent) violation, and no
statement of charges or deficiencies has been made or penalty enforcement action
has been undertaken against the Facility, any Property Manager or Facility
Operator or the Borrower (or any officer, director or stockholder of any of the
foregoing) by any Governmental Authority during the last 3 calendar years, and
there have been no violations over the past 3 calendar years which have
threatened any certification of the Facility, any Property Manager or Facility
Operator or the Borrower for participation in any Governmental Payor Program.

 

 

(b)

Reserved.

 

5.39Seniors Housing Operator. Reserved.

 

5.40Recycled SPE Borrower. Reserved.

 

5.41Recycled SPE Equity Owner.  Reserved.

 

5.42through 5.50 are reserved.

 

5.51

Survival. The representations and warranties set forth in this Loan Agreement
will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in Section
10.02(i).

 

5.52through 5.57 are Reserved.

 

5.58

Prohibited Parties Lists.

 

 

(a)

Borrower is not identified and to the best of Borrower’s knowledge after due
inquiry and investigation, no Borrower Principal nor any Non-U.S. Equity Holder
is identified on the OFAC Lists.

 

 

(b)

Borrower is not listed and to the best of Borrower’s knowledge after due inquiry
and investigation, no Borrower Principal is listed on the FHFA SCP List.

 

5.59

AML Laws. None of Borrower or to the best of Borrower’s knowledge after due
inquiry and investigation, any Borrower Principal or any Non-U.S. Equity Holder:

 

Multifamily Loan and Security Agreement – Seniors HousingPage 16

 

--------------------------------------------------------------------------------

 

 

(a)

Has been convicted of a violation of the AML Laws or been the subject of a final
enforcement action relating to the AML Laws.

 

 

(b)

Is the subject of any pending proceedings for any violation of the AML Laws.

 

5.60

Internal Controls. Borrower has in place and to the best of Borrower’s knowledge
after due inquiry and investigation, Borrower has determined that each Borrower
Principal has in place, practices and procedures for the admission of investors
which prevent the admission of:

 

 

(a)

Any investor that is in violation of any criminal or civil law or regulation
intended to prevent money laundering or the funding of terrorist or illegal drug
trafficking activities.

 

 

(b)

Any Person that will have a 25% or more ownership interest in Borrower (whether
directly or indirectly) that is on the Prohibited Parties Lists.

 

 

(c)

Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

5.61

Crowdfunding. Except as has been disclosed in writing to and approved in writing
by Lender, no direct or indirect ownership (or other economic) interest of 25%
or more in the aggregate in Borrower or any Borrower Principal has been marketed
or sold to investors through any form of Crowdfunding.

 

5.62through 5.65 are Reserved.

 

article viBORROWER COVENANTS.

 

6.01

Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the maintenance and disposition of tenant
security deposits. Borrower will take appropriate measures to prevent, and will
not engage in or knowingly permit, any illegal activities at the Mortgaged
Property, including those that could endanger tenants or visitors, result in
damage to the Mortgaged Property, result in forfeiture of the Mortgaged
Property, or otherwise materially impair the Lien created by the Security
Instrument or Lender’s interest in the Mortgaged Property. Borrower will at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 6.01.

 

6.02

Compliance with Organizational Documents. Borrower will at all times comply with
all laws, regulations and requirements of any Governmental Authority relating to
Borrower’s formation, continued existence and good standing in its state of
formation and, if different, in the Property Jurisdiction. Borrower will at all
times comply with its organizational documents, including its partnership
agreement (if Borrower is a partnership), its by-laws (if Borrower is a
corporation or housing cooperative corporation or association) or its operating
agreement (if Borrower is a limited liability company or tenancy-in-common). If
Borrower is a housing cooperative corporation or association, Borrower will at
all times maintain its status as a “cooperative housing corporation” as such
term is defined in Section 216(b) of the Internal Revenue Code of 1986, as
amended, or any successor statute thereto.

 

6.03Use of Mortgaged Property.

 

 

(a)

Unless required by applicable law, without the prior written consent of Lender,
Borrower will not, and will not permit any Facility Operator to, take any of the
following actions:

 

 

(i)

Allow changes in the use for which all or any part of the Mortgaged Property is
being used at the time this Loan Agreement is executed.

Multifamily Loan and Security Agreement – Seniors HousingPage 17

 

--------------------------------------------------------------------------------

 

 

 

(ii)

Convert any individual dwelling units or common areas to commercial use.

 

 

(iii)

Initiate a change in the zoning classification of the Mortgaged Property or
acquiesce to a change in the zoning classification of the Mortgaged Property.

 

 

(iv)

Establish any condominium or cooperative regime with respect to the Mortgaged
Property beyond any which may be in existence on the date of this Loan
Agreement.

 

 

(v)

Combine all or any part of the Mortgaged Property with all or any part of a tax
parcel which is not part of the Mortgaged Property.

 

 

(vi)

Subdivide or otherwise split any tax parcel constituting all or any part of the
Mortgaged Property.

 

 

(vii)

Add to or change any location at which any of the Mortgaged Property is stored,
held or located unless Borrower (A) gives Notice to Lender within 30 days after
the occurrence of such addition or change, (B) executes and delivers to Lender
any modifications of or supplements to this Loan Agreement that Lender may
require, and (C) authorizes the filing of any financing statement which may be
filed in connection with this Loan Agreement, as Lender may require.

 

 

(viii)

Convert, in whole or in part, any non-residential income producing units to
non-income producing units.

 

 

(b)

Without the prior written consent of Lender, which may be granted or withheld in
Lender’s discretion, Borrower will not, and will not permit any Facility
Operator to, provide or contract for skilled nursing care, assisted living care,
Alzheimer’s care, memory care or dementia care for any of the residents other
than that level of care which both (i) is consistent with the Intended Use and
(ii) is permissible for Borrower or the Facility Operator to provide at the
Facility under (A) applicable Healthcare Laws, and (B) applicable Licenses.

 

 

(c)

Notwithstanding anything contained in this Section to the contrary, if Borrower
is a housing cooperative corporation or association, Lender acknowledges and
consents to Borrower’s use of the Mortgaged Property as a housing cooperative.

 

6.04Non-Residential Leases.

 

 

(a)

Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior written consent of Lender.

 

 

(b)

Reserved.

 

 

(c)

Executed Copies of Non-Residential Leases. Borrower will, without request by
Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

 

 

(d)

Subordination and Attornment Requirements. All Non-Residential Leases entered
into after the date of this Loan Agreement, will specifically include the
following provisions:

 

 

(i)

The tenant will attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 18

 

--------------------------------------------------------------------------------

 

 

(ii)

The tenant agrees to execute such further evidences of attornment as Lender or
any purchaser at a foreclosure sale may from time to time request.

 

 

(iii)

The tenant will, upon receipt of a written request from Lender following the
occurrence of and during the continuance of an Event of Default, pay all Rents
payable under the Lease to Lender.

 

 

(iv)

If Lender or a purchaser at a foreclosure sale so elects, the Lease will not be
terminated by foreclosure or any other transfer of the Mortgaged Property.

 

 

(v)

After a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender’s or such purchaser’s option,
accept or terminate such Lease without payment of any fee or penalty.

 

6.05

Prepayment of Rents. Borrower will not receive or accept Rent under any Lease
(whether a residential Lease or a Non-Residential Lease) for more than 2 months
in advance.

 

6.06Inspection.

 

 

(a)

Right of Entry. Subject to the rights of tenants under Leases, Borrower will
permit Lender, its agents, representatives and designees and any interested
Governmental Authority to make or cause to be made entries upon and inspections
of the Mortgaged Property to inspect, among other things:  (i) Repairs, (ii)
Capital Replacements, (iii) Restorations, (iv) Property Improvement Alterations,
and (v) any other Improvements, both in process and upon completion (including
environmental inspections and tests performed by professional inspection
engineers) during normal business hours, or at any other reasonable time, upon
reasonable Notice to Borrower if the inspection is to include occupied
residential units (which Notice need not be in writing). During normal business
hours, or at any other reasonable time, Borrower will also permit Lender to
examine all books and records and contracts and bills pertaining to the
foregoing. Notice to Borrower will not be required in the case of an emergency,
as determined in Lender’s Discretion, or when an Event of Default has occurred
and is continuing.

 

 

(b)

Inspection of Mold. If Lender determines that Mold has or may have developed as
a result of a water intrusion event or leak, Lender, at Lender’s Discretion, may
require that a professional inspector inspect the Mortgaged Property to confirm
whether Mold has developed and, if so, thereafter as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection will be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower will be responsible for the cost of each such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection. After any issue with Mold is remedied to
Lender’s satisfaction, Lender will not require a professional inspection any
more frequently than once every 3 years unless Lender otherwise becomes aware of
Mold as a result of a subsequent water intrusion event or leak.

 

 

(c)

Certification in Lieu of Inspection. If Lender or Loan Servicer determines not
to conduct an annual inspection of the Mortgaged Property, and in lieu thereof
Lender requests a certification, Borrower will provide to Lender a factually
correct certification, each year that the annual inspection is waived, to the
following effect:

 

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager, Facility Operator or
governmental authority regarding mold, fungus, microbial contamination or
pathogenic organisms (“Mold”) or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or, if Borrower has received any such written complaint, notice, letter
or other written communication, that Borrower has investigated and determined
that no Mold activity, condition or event exists or

Multifamily Loan and Security Agreement – Seniors HousingPage 19

 

--------------------------------------------------------------------------------

 

alternatively has fully and properly remediated such activity, condition, event
or omission in compliance with the Moisture Management Plan for the Mortgaged
Property.

 

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

6.07Books and Records; Financial Reporting.

 

 

(a)

Delivery of Books and Records.

 

 

(i)

Borrower will keep and maintain at all times at the Mortgaged Property,
Borrower’s main business office, or the Property Manager’s or Facility
Operator’s office, and upon Lender’s request will make available at the
Mortgaged Property (or, at Borrower’s option, at the Property Manager’s or
Facility Operator’s office), complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
The books, records, contracts, Leases and other instruments will be subject to
examination and inspection by Lender at any reasonable time (“Books and
Records”).

 

 

(ii)

Borrower will keep the Books and Records in accordance with one of the following
accounting methods, consistently applied, and Borrower will promptly provide
Lender Notice of any change in Borrower’s accounting methods:

 

(A)GAAP, or generally accepted accounting principles.

 

 

(B)

Tax method of accounting, if under the tax method of accounting, the accrual
basis is used for interest expense, real estate taxes and insurance expense, and
the cash basis is used for all other items, including income, prepaid rent,
utilities and payroll expense. Financial statements may exclude depreciation and
amortization.

 

 

(C)

Such other method that is acceptable to Lender.

 

 

(b)

Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

 

 

(i)

Within 25 days after the end of each calendar quarter prior to Securitization
and within 35 days after each calendar quarter after Securitization, each of the
following:

 

 

(A)

A Rent Schedule dated no earlier than the date that is 5 days prior to the end
of such quarter.

 

 

(B)

A statement of income and expenses for Borrower that is either of the following:

 

 

(1)

For the 12 month period ending on the last day of such quarter.

 

 

(2)

If at the end of such quarter Borrower or any Affiliate of Borrower has owned
the Mortgaged Property for less than 12 months, for the period commencing with
the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

 

(C)

When requested by Lender, a balance sheet showing all assets and liabilities of
Borrower as of the end of that fiscal quarter.

 

 

(ii)

Within 90 days after the end of each fiscal year of Borrower, each of the
following:

Multifamily Loan and Security Agreement – Seniors HousingPage 20

 

--------------------------------------------------------------------------------

 

 

 

(A)

An annual statement of income and expenses for Borrower for that fiscal year.

 

 

(B)

A balance sheet showing all assets and liabilities of Borrower as of the end of
that fiscal year.

 

 

(C)

An accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts.

 

 

(iii)

Within 30 days after the date of filing, copies of all tax returns filed by
Borrower.

 

 

(c)

Additional Reporting Requirements Upon Request. Borrower will furnish to Lender
each of the following:

 

 

(i)

Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower, in each case within 25 days after the end of each month.

 

 

(ii)

Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion,
within 10 days after such a request from Lender, each of the following:

 

 

(A)

A statement that identifies all Managers and owners of any direct interest in
Borrower and any Designated Entity for Transfers and the interest held by each
(unless Borrower or any Designated Entity for Transfers is a publicly-traded
entity, in which case such statement of ownership will not be required), and if
Borrower or a Designated Entity for Transfers is a corporation, then all
officers and directors of Borrower and the Designated Entity for Transfers.

 

 

(B)

To the extent not included in the statement provided under
Section 6.07(c)(ii)(A), a statement that identifies (1) all Persons with a
collective equity interest (whether direct or indirect) of 25% or more in
Borrower, and (2) all Non-U.S. Equity Holders.

 

 

(iii)

Upon Lender’s request in Lender’s Discretion, such other financial information
or property management information (including information on tenants under
Leases to the extent such information is available to Borrower, copies of bank
account statements from financial institutions where funds owned or controlled
by Borrower are maintained, and an accounting of security deposits) as may be
required by Lender from time to time, in each case within 30 days after such
request.

 

 

(iv)

Upon Lender’s request in Lender’s Discretion, a monthly property management
report for the Mortgaged Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information requested by Lender within 30
days after such request. However, Lender will not require the foregoing more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish the foregoing more frequently.

 

 

(d)

Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable), acting in
his or her capacity as a manager, general partner or an officer of Borrower, SPE
Equity Owner, or Guarantor and not in his or her

Multifamily Loan and Security Agreement – Seniors HousingPage 21

 

--------------------------------------------------------------------------------

 

 

individual capacity, will certify each of the statements, schedules and reports
required by Sections 6.07(b), 6.07(c) and 6.07(f) to be complete and accurate.
Each of the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) will be in such form and contain such detail as Lender may
reasonably require. Lender also may require that any of the statements,
schedules or reports listed in Sections 6.07(b), 6.07(c) and 6.07(f) be audited
at Borrower’s expense by independent certified public accountants acceptable to
Lender, at any time when an Event of Default has occurred and is continuing or
at any time that Lender, in its reasonable judgment, determines that audited
financial statements are required for an accurate assessment of the financial
condition of Borrower or of the Mortgaged Property.

 

 

(e)

Failure to Timely Provide Financial Statements or Additional Reporting. If
Borrower fails to provide in a timely manner the statements, schedules and
reports required by Sections 6.07(b), 6.07(c) and 6.07(f), Lender will give
Notice to Borrower specifying the statements, schedules and reports required by
Sections 6.07(b), 6.07(c) and 6.07(f) that Borrower has failed to provide. If
Borrower has not provided the required statements, schedules and reports within
10 Business Days following such Notice, then (i) Borrower will pay a late fee of
$500 for each late statement, schedule or report, plus an additional $500 per
month that any such statement, schedule or report continues to be late, and (ii)
Lender will have the right to have Borrower’s books and records audited, at
Borrower’s expense, by independent certified public accountants selected by
Lender in order to obtain such statements, schedules and reports, and all
related costs and expenses of Lender will become immediately due and payable and
will become an additional part of the Indebtedness as provided in Section 9.02.
Notice to Borrower of Lender’s exercise of its rights to require an audit will
not be required in the case of an emergency, as determined in Lender’s
Discretion, or when an Event of Default has occurred and is continuing.

 

 

(f)

Delivery of Guarantor and SPE Equity Owner Financial Statements. Borrower will
cause Guarantor and/or SPE Equity Owner to deliver each of the following to
Lender within 10 Business Days following Lender’s request:

 

 

(i)

Guarantor’s or SPE Equity Owner’s (as applicable) balance sheet and profit and
loss statement (or if such party is a natural person, such party’s, personal
financial statements) as of the end of (A) the quarter that ended at least 30
days prior to the due date of the requested items, and/or (B) the fiscal year
that ended at least 90 days prior to the due date of the requested items.

 

 

(ii) 

Other Guarantor or SPE Equity Owner (as applicable) financial statements as
Lender may reasonably require.

 

 

(iii)

Written updates on the status of all litigation proceedings that Guarantor or
SPE Equity Owner (as applicable) disclosed or should have disclosed to Lender as
of the Closing Date.

 

 

(iv)

If an Event of Default has occurred and is continuing, copies of Guarantor’s or
SPE Equity Owner’s (as applicable) most recent filed state and federal tax
returns, including any current tax return extensions.

 

 

(g)

Reporting Upon Event of Default. If an Event of Default has occurred and is
continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

 

 

(h)

Credit Reports. Borrower authorizes Lender to obtain a credit report on Borrower
at any time.

 

 

(i)

Reserved.

 

 

(j)

Reserved.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 22

 

--------------------------------------------------------------------------------

 

6.08Taxes; Operating Expenses; Ground Rents.

 

 

(a)

Payment of Taxes and Ground Rent. Subject to the provisions of Sections 6.08(c)
and (d), Borrower will pay or cause to be paid (i) all Taxes when due and before
the addition of any interest, fine, penalty or cost for nonpayment, and (ii) if
Borrower’s interest in the Mortgaged Property is as a Ground Lessee, then the
monthly or other periodic installments of Ground Rent before the last date upon
which each such installment may be made without penalty or interest charges
being added.

 

 

(b)

Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will (i) pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including utilities, Repairs and Capital
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added, and (ii) pay Insurance
premiums prior to the expiration date of each policy of Insurance.

 

 

(c)

Payment of Impositions and Reserve Funds. If Lender is collecting Imposition
Reserve Deposits pursuant to Article IV, then so long as no Event of Default
exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that:  (i) any Event of Default has occurred and is continuing, (ii)
insufficient Imposition Reserve Deposits are held by Lender at the time an
Imposition becomes due and payable, or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided in this Section.

 

 

(d)

Right to Contest. Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than Insurance premiums and Ground Rent (if applicable),
if:  (i) Borrower notifies Lender of the commencement or expected commencement
of such proceedings, (ii) the Mortgaged Property is not in danger of being sold
or forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits with Lender reserves sufficient to pay the contested Imposition, if
requested by Lender, and (iv) Borrower furnishes whatever additional security is
required in the proceedings or is reasonably requested by Lender, which may
include the delivery to Lender of reserves established by Borrower to pay the
contested Imposition.

 

6.09Preservation, Management and Maintenance of Mortgaged Property.

 

 

(a)

Maintenance of Mortgaged Property; No Waste. Borrower will keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality. Borrower will not commit
waste or permit impairment or deterioration of the Mortgaged Property.

 

 

(b)

Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

 

 

(c)

Preservation of Mortgaged Property.

 

 

(i)

Borrower will restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not Insurance proceeds or Condemnation awards are available to cover any costs
of such Restoration or repair; provided, however, that Borrower will not be
obligated to perform such Restoration or repair if (A) no Event of Default has
occurred and is continuing, and (B) Lender has elected to apply any available
Insurance proceeds and/or Condemnation awards to the payment of Indebtedness
pursuant to Section 6.10(l) or Section 6.11(d).

Multifamily Loan and Security Agreement – Seniors HousingPage 23

 

--------------------------------------------------------------------------------

 

 

 

(ii)

Borrower will give Notice to Lender of and, unless otherwise directed in writing
by Lender, will appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
Loan Agreement.

 

 

(d)

Property Management. Borrower will provide for professional management of the
Mortgaged Property by the Property Manager at all times under a property
management agreement approved by Lender in writing. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement, or
enter into any other agreement relating to the management or operation of the
Mortgaged Property with Property Manager or any other Person, or consent to the
assignment by the Property Manager of its interest under such property
management agreement, in each case without the consent of Lender, which consent
will not be unreasonably withheld.

 

 

(i)

If at any time Lender consents to the appointment of a new Property Manager,
such new Property Manager and Borrower will, as a condition of Lender’s consent,
execute an Assignment of Management Agreement in a form acceptable to Lender.

 

 

(ii)

If any such replacement Property Manager is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation.

 

 

(iii)

Reserved.

 

 

(e)

Alteration of Mortgaged Property. Borrower will not (and will not permit any
tenant or other Person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except that each of the following is permitted:

 

 

(i)

Repairs or Capital Replacements in accordance with the terms and conditions of
this Loan Agreement.

 

 

(ii)

Any repairs or replacements made in connection with the replacement of tangible
Personalty.

 

 

(iii)

If Borrower is a cooperative housing corporation or association, repairs or
replacements to the extent permitted with respect to individual dwelling units
under the form of a proprietary lease or occupancy agreement.

 

 

(iv) 

Any repairs or replacements in connection with making an individual unit ready
for a new occupant or pursuant to Sections 6.09(a) and (c).

 

 

(v)

Property Improvement Alterations, provided that each of the following conditions
is satisfied:

 

 

(A)

At least 30 days prior to the commencement of any Property Improvement
Alterations, Borrower must submit to Lender a Property Improvement Notice. The
Property Improvement Notice must include all of the following information:

 

 

(1)

The expected start date and completion date of the Property Improvement
Alterations.

 

 

(2)

A description of the anticipated Property Improvement Alterations to be made.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 24

 

--------------------------------------------------------------------------------

 

 

(3)

The projected budget of the Property Improvement Alterations and the source of
funding.

 

If any changes to Property Improvement Alterations as described in the Property
Improvement Notice are made that extend beyond the overall scope and intent of
the Property Improvement Alterations set forth in the Property Improvement
Notice (e.g., renovations changed to renovate common areas but Property
Improvement Notice only described renovations to the residential unit
bathrooms), then Borrower must submit a new Property Improvement Notice to
Lender in accordance with this Section 6.09(e)(v)(A).

 

 

(B)

The Property Improvement Alterations may not be commenced within 12 months prior
to the Maturity Date without prior written consent of the Lender and must be
completed at least 6 months prior to the Maturity Date.

 

 

(C)

Neither the performance nor completion of the Property Improvement Alterations
may result in any of the following:

 

(1)An adverse effect on any Major Building System.

 

 

(2)

A change in residential unit configurations on a permanent basis.

 

 

(3)

An increase or decrease in the total number of residential units.

 

 

(4)

The demolition of any existing Improvements.

 

 

(5)

A permanent obstruction of tenants’ access to units or a temporary obstruction
of tenants’ access to units without a reasonable alternative access provided
during the period of renovation which causes the obstruction.

 

 

(D)

Reserved.

 

 

(E)

The Leases used to calculate Minimum Occupancy for use in Section 6.09(e)(v)(I)
must meet all of the following conditions:

 

 

(1)

The Leases are with tenants that are not Affiliates of Borrower or Guarantor
(except as otherwise expressly agreed by Lender in writing).

 

 

(2)

The Leases are on arms’ length terms and conditions.

 

 

(3)

The Leases otherwise satisfy the requirements of the Loan Documents.  

 

 

(F)

The Property Improvement Alterations must be completed in accordance with
Section 6.14 and any reference to Repairs in Sections 6.06 and 6.14 will be
deemed to include Property Improvement Alterations.

 

 

(G)

Upon completion of the applicable Property Improvement Alterations, Borrower
must provide all of the following to the Lender:

 

 

(1)

Borrower’s Certificate of Property Improvement Alterations Completion, in the
form attached as Exhibit O (“Certificate of Completion”).

 

 

(2)

Any other certificates or approval, acceptance or compliance required by Lender,
including certificates of occupancy, from any Governmental

Multifamily Loan and Security Agreement – Seniors HousingPage 25

 

--------------------------------------------------------------------------------

 

 

Authority having jurisdiction over the Mortgaged Property and the Property
Improvement Alterations and professional engineers certifications.

 

 

(H)

Borrower must deliver to Lender within 10 days of Lender’s request a written
status update on the Property Improvement Alterations.

 

 

(I)

While Property Improvement Alterations that result in individual residential
units not being available for leasing are ongoing, if a Rent Schedule shows that
the occupancy of the Mortgaged Property has decreased to less than the Minimum
Occupancy, Borrower must take each of the following actions:

 

 

(1)

Complete all pending Property Improvement Alterations to such individual
residential units in a timely manner until the Mortgaged Property satisfies the
Minimum Occupancy requirement.

 

 

(2)

Suspend any additional Property Improvement Alterations which would cause
residential units to be unavailable for leasing until the Mortgaged Property
satisfies the Minimum Occupancy requirement.

 

 

(J)

If Borrower has commenced Property Improvement Alterations on the Mortgaged
Property, then Borrower will deliver to Lender, upon Lender’s request, and in a
timely manner, the Certificate of Completion together with such additional
information as Lender may request.

 

 

(K)

At no time during the term of the Loan may any outstanding amounts expended by
Borrower for services and/or materials in connection with Property Improvement
Alterations that are then due and payable exceed 10% of the original principal
loan amount.

 

(vi)Reserved.

 

(vii)Reserved.

 

(viii)Reserved.

 

 

(f)

Establishment of MMP. If required by Lender, Borrower will have or will
establish and will adhere to the MMP. If Borrower is required to have an MMP,
Borrower will keep all MMP documentation at the Mortgaged Property or at the
Property Manager’s or the Facility Operator’s office and available for review by
Lender or the Loan Servicer during any annual assessment or other inspection of
the Mortgaged Property that is required by Lender. At a minimum, the MMP must
contain a provision for:  (i) staff training, (ii) information to be provided to
tenants, (iii) documentation of the plan, (iv) the appropriate protocol for
incident response and remediation, and (v) routine, scheduled inspections of
common space and unit interiors.

 

 

(g)

No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of Borrower, including all
operating and other expenses for the Mortgaged Property and all payments due
pursuant to the terms of the Note and any Loan Documents.

 

(h)through (l) are reserved.

 

6.10

Insurance. At all times during the term of this Loan Agreement, Borrower will
maintain at its sole cost and expense, for the mutual benefit of Borrower and
Lender, all of the Insurance specified in this Section 6.10,

Multifamily Loan and Security Agreement – Seniors HousingPage 26

 

--------------------------------------------------------------------------------

 

as required by Lender and applicable law, and in such amounts and with such
maximum deductibles as Lender may require, as those requirements may change:

 

(a)

Property Insurance. Borrower will keep the Improvements insured at all times
against relevant physical hazards that may cause damage to the Mortgaged
Property as Lender may require (“Property Insurance”). Required Property
Insurance coverage may include any or all of the following:

 

 

(i)

All Risks of Physical Loss. Insurance against loss or damage from fire, wind,
hail, and other related perils within the scope of a “Special Causes of Loss” or
“All Risk” policy, in an amount not less than the Replacement Cost of the
Mortgaged Property.

 

 

(ii)

Ordinance and Law. If any part of the Mortgaged Property is legal non-conforming
under current building, zoning or land use laws or ordinances, then “Ordinance
and Law Coverage” in the amount required by Lender.

 

 

(iii)

Flood.  If any of the Improvements are located in an area identified by the
Federal Emergency Management Agency (or any successor to that agency) as a
“Special Flood Hazard Area,” flood Insurance in the amount required by Lender.

 

 

(iv)

Windstorm. If windstorm and/or windstorm related perils and/or “named storm”
(collectively, “Windstorm Coverage”), are excluded from the “Special Causes of
Loss” policy required under Section 6.10(a)(i), then separate coverage for such
risks, either through an endorsement or a separate policy. Windstorm Coverage
will be written in an amount not less than the Replacement Cost of the Mortgaged
Property.

 

 

(v)

Boiler and Machinery/Equipment Breakdown. If the Mortgaged Property contains a
central heating, ventilation and cooling system (“HVAC System”) where steam
boilers and/or other pressurized systems are in operation and are regulated by
the Property Jurisdiction, Insurance providing coverage in the amount required
by Lender.

 

 

(vi)

Builder’s Risk. During any period of construction or Restoration, builder’s risk
Insurance (including fire and other perils within the scope of a policy known as
“Causes of Loss – Special Form” or “All Risk” policy) in an amount not less than
the sum of the related contractual arrangements.

 

 

(vii)

Other. Insurance for other physical perils applicable to the Mortgaged Property
as may be required by Lender including earthquake, sinkhole, mine subsidence,
avalanche, mudslides, and volcanic eruption. If Lender reasonably requires any
updated reports or other documentation to determine whether additional Insurance
is necessary or prudent, Borrower will pay for the updated reports or other
documentation at its sole cost and expense.

 

 

(viii)

Professional Liability. Required if the Mortgaged Property has assisted living,
Alzheimer’s care, or skilled nursing units. The policy may be written on a
“Claims Made Policy” form or an “Occurrence-based Policy” form. Minimum coverage
of $1,000,000 per occurrence and $2,000,000 in the general aggregate is
required. If the professional liability policy covers multiple locations,
aggregate limits apply per location. In addition, Borrower must maintain the
following minimum umbrella or excess professional liability coverage:

 

Total number of licensed beds covered by the policy

Minimum Umbrella/ Excess Coverage

 

Multifamily Loan and Security Agreement – Seniors HousingPage 27

 

--------------------------------------------------------------------------------

 

Less than or equal to 100

$1 million

100 to 500

$5 million

501 to 1,000

$10 million

Greater than 1,000

$25 million

 

The minimum coverage limits in this section may be satisfied with any
combination of primary, umbrella and/or excess coverage.

 

(ix)Reserved.

 

 

(x)

Motor Vehicle. If any motor vehicle is used in connection with the operation of
the Mortgaged Property, vehicle liability Insurance of at least $1 million per
accident.

 

 

(b)

Business Income/Rental Value. Business income/rental value Insurance for all
relevant perils to be covered in the amount required by Lender, but in no case
less than the effective gross income attributable to the Mortgaged Property for
the preceding 12 months, as determined by Lender in Lender’s Discretion.

 

 

(c)

Commercial General Liability Insurance. Commercial general liability Insurance
against legal liability claims for personal and bodily injury, property damage
and contractual liability in such amounts and with such maximum deductibles as
Lender may require, but not less than $1,000,000 per occurrence and $2,000,000
in the general aggregate on a per-location basis, plus excess and/or umbrella
liability coverage in such amounts as Lender may require.

 

 

(d)

Terrorism Insurance. Insurance required under Section 6.10(a), Section 6.10(b),
and Section 6.10(c) will provide coverage for acts of terrorism. Terrorism
coverage may be provided through one or more separate policies, which will be on
terms (including amounts) consistent with those required under
Section 6.10(a)(i) and (ii) and Section 6.10(b). If Insurance against acts of
terrorism is not available at commercially reasonable rates and if the related
hazards are not at the time commonly insured against for properties similar to
the Mortgaged Property and located in or around the region in which the
Mortgaged Property is located, then Lender may opt to temporarily suspend, cap
or otherwise limit the requirement to have such terrorism insurance for a period
not to exceed one year, unless such suspension or cap is renewed by Lender for
additional one year increments.

 

 

(e)

Payment of Premiums. All Property Insurance premiums and premiums for other
Insurance required under this Section 6.10 will be paid in the manner provided
in Article IV, unless Lender has designated in writing another method of
payment.

 

 

(f)

Policy Requirements. The following requirements apply with respect to all
Insurance required by this Section 6.10:

 

 

(i)

All Insurance policies will be in a form approved by Lender.

 

 

(ii)

All Insurance policies will be issued by Insurance companies authorized to do
business in the Property Jurisdiction and/or acting as eligible surplus insurers
in the Property Jurisdiction, and which have a general policyholder’s rating
satisfactory to Lender.

 

 

(iii)

All Property Insurance policies will contain a standard mortgagee or mortgage
holder’s clause and a loss payable clause, in favor of, and in a form approved
by, Lender.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 28

 

--------------------------------------------------------------------------------

 

 

(iv)

If any Insurance policy contains a coinsurance clause, the coinsurance clause
will be offset by an agreed amount endorsement in an amount not less than the
Replacement Cost.

 

 

(v)

All commercial general liability and excess/umbrella liability policies will
name Lender, its successors and/or assigns, as additional insured.

 

 

(vi)

Professional liability policies will not include Lender, its successors and/or
assigns, as additional insured.

 

 

(vii)

All Insurance policies (with the exception of commercial general liability
Insurance policies) will provide that the insurer will notify the Lender in
writing of cancelation of policies at least 10 days before the cancelation of
the policy by the insurer for nonpayment of the premium or nonrenewal and at
least 30 days before cancelation by the insurer for any other reason.

 

 

(g)

Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. Prior to the expiration date
of each Insurance policy, Borrower will deliver to Lender evidence acceptable to
Lender in Lender’s Discretion that each policy has been renewed. If the evidence
of a renewal does not include a legible copy of the renewal policy, Borrower
will deliver a legible copy of such renewal no later than the earlier of the
following:

 

(i) 60 days after the expiration date of the original policy.

 

 

(ii)

The date of any Notice of an insured loss given to Lender under Section 6.10(i).

 

 

(h)

Compliance With Insurance Requirements. Borrower will comply with all Insurance
requirements and will not permit any condition to exist on the Mortgaged
Property that would invalidate any part of any Insurance coverage required under
this Loan Agreement.

 

 

(i)

Obligations Upon Casualty; Proof of Loss.

 

 

(i)

If an insured loss occurs, then Borrower will give immediate written notice to
the Insurance carrier and to Lender.

 

 

(ii)

Borrower authorizes and appoints Lender as attorney in fact for Borrower to make
proof of loss, to adjust and compromise any claims under policies of Property
Insurance, to appear in and prosecute any action arising from such Property
Insurance policies, to collect and receive the proceeds of Property Insurance,
to hold the proceeds of Property Insurance, and to deduct from such proceeds
Lender’s expenses incurred in the collection of such proceeds. This power of
attorney is coupled with an interest and therefore is irrevocable. However,
nothing contained in this Section 6.10 will require Lender to incur any expense
or take any action.

 

 

(j)

Lender’s Options Following a Casualty. Subject to Sections 6.10(k) and (l),
Lender may, at Lender’s option, take one of the following actions:

 

 

(i)

Require a “repair or replacement” settlement, in which case the proceeds will be
used to reimburse Borrower for the cost of restoring and repairing the Mortgaged
Property to the equivalent of its original condition or to a condition approved
by Lender (“Restoration”). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender’s then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties. If Lender, in Lender’s Discretion, retains a professional

Multifamily Loan and Security Agreement – Seniors HousingPage 29

 

--------------------------------------------------------------------------------

 

 

inspection engineer or other qualified third party to inspect any Restoration
items, Lender may charge Borrower an amount sufficient to pay all reasonable
costs and expenses charged by such third party inspector.

 

 

(ii)

Require an “actual cash value” settlement in which case the proceeds may be
applied to the payment of the Indebtedness, whether or not then due.

 

 

(k)

Borrower’s Options Following a Casualty. Subject to Section 6.10(l), Borrower
may take the following actions:

 

 

(i)

If a casualty results in damage to the Mortgaged Property for which the cost of
Repairs will be less than the Borrower Proof of Loss Threshold, Borrower will
have the sole right to make proof of loss, adjust and compromise the claim and
collect and receive any proceeds directly without the approval or prior consent
of Lender so long as the Insurance proceeds are used solely for the Restoration
of the Mortgaged Property.

 

 

(ii)

If a casualty results in damage to the Mortgaged Property for which the cost of
Repairs will be more than the Borrower Proof of Loss Threshold, but less than
the Borrower Proof of Loss Maximum, Borrower is authorized to make proof of loss
and adjust and compromise the claim without the prior consent of Lender, and
Lender will hold the applicable Insurance proceeds to be used to reimburse
Borrower for the cost of Restoration of the Mortgaged Property and will not
apply such proceeds to the payment of the Indebtedness.

 

 

(iii)

If a casualty results in damage to the Mortgaged Property for which the cost of
Repairs will be more than the Borrower Proof of Loss Maximum, Borrower must
obtain the consent of Lender prior to making any proof of loss or adjusting or
compromising the claim, and Lender will hold the applicable Insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and will not apply such proceeds to the payment of the Indebtedness.

 

 

(l)

Lender’s Right to Apply Insurance Proceeds to Indebtedness. Lender will have the
right to apply Insurance proceeds to the payment of the Indebtedness if Lender
determines, in Lender’s Discretion, that any of the following conditions exist:

 

 

(i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

 

(ii)

There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

 

(iii)

The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

 

(iv)

The Restoration will be completed less than (A) 6 months prior to the Maturity
Date if re-leasing will be completed prior to the Maturity Date, or (B) 12
months prior to the Maturity Date if re-leasing will not be completed prior to
the Maturity Date.

 

 

(v)

The Restoration will not be completed within one year after the date of the loss
or casualty.

 

 

(vi)

The casualty involved an actual or constructive loss of more than 30% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
30% of the residential units of the Mortgaged Property.

Multifamily Loan and Security Agreement – Seniors HousingPage 30

 

--------------------------------------------------------------------------------

 

 

 

(vii)

After completion of the Restoration the fair market value of the Mortgaged
Property is expected to be less than the fair market value of the Mortgaged
Property immediately prior to such casualty (assuming the affected portion of
the Mortgaged Property is re-let within a reasonable period after the date of
such casualty).

 

 

(viii)

Leases covering less than 35% of the residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

 

 

(m)

Lender’s Succession to Insurance Policies. If the Mortgaged Property is sold at
a foreclosure sale or Lender acquires title to the Mortgaged Property, Lender
will automatically succeed to all rights of Borrower in and to any Insurance
policies and unearned Insurance premiums and in and to the proceeds resulting
from any damage to the Mortgaged Property prior to such sale or acquisition.

 

 

(n)

Payment of Installments After Application of Insurance Proceeds. Unless Lender
otherwise agrees in writing, any application of any Insurance proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

 

 

(o)

Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

 

(p)

Borrower Acknowledgment of Lender’s Right to Change Insurance Requirements.
Borrower acknowledges and agrees that Lender’s Insurance requirements may change
from time to time throughout the term of the Indebtedness to include coverage
for the kind of risks customarily insured against and in such minimum coverage
amounts and maximum deductibles as are generally required by institutional
lenders for properties comparable to the Mortgaged Property.

 

6.11Condemnation.

 

 

(a)

Rights Generally. Borrower will promptly notify Lender in writing of any action
or proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (“Condemnation”). Borrower will appear in
and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing. Borrower authorizes and appoints
Lender as attorney in fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.11(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

 

 

(b)

Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s expenses incurred in the
collection of such amounts (including Attorneys’ Fees and Costs) at Lender’s
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 31

 

--------------------------------------------------------------------------------

 

 

(c)

Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision to the
contrary in this Section 6.11, but subject to Section 6.11(e), in the event of a
partial Condemnation of the Mortgaged Property, as long as no Event of Default,
or any event which, with the giving of Notice or the passage of time, or both,
would constitute an Event of Default, has occurred and is continuing, in the
event of a partial Condemnation resulting in proceeds or awards in the amount of
less than $100,000, Borrower will have the sole right to make proof of loss,
adjust and compromise the claim and collect and receive any proceeds directly
without the approval or prior consent of Lender so long as the proceeds or
awards are used solely for the Restoration of the Mortgaged Property.

 

 

(d)

Right to Apply Condemnation Proceeds to Indebtedness. In the event of a partial
Condemnation of the Mortgaged Property resulting in proceeds or awards in the
amount of $100,000 or more and subject to Section 6.11(e), Lender will have the
right to apply Condemnation proceeds to the payment of the Indebtedness if
Lender determines, in Lender’s Discretion, that any of the following conditions
exist:

 

 

(i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

 

(ii)

There will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

 

(iii)

The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

 

(iv)

The Restoration will not be completed at least one year before the Maturity Date
(or 6 months before the Maturity Date if re-leasing of the Mortgaged Property
will be completed within such 6 month period).

 

 

(v)

The Restoration will not be completed within one year after the date of the
Condemnation.

 

 

(vi)

The Condemnation involved an actual or constructive loss of more than 15% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
25% of the residential units of the Mortgaged Property.

 

 

(vii)

After Restoration the fair market value of the Mortgaged Property is expected to
be less than the fair market value of the Mortgaged Property immediately prior
to the Condemnation (assuming the affected portion of the Mortgaged Property is
re-let within a reasonable period after the date of the Condemnation).

 

 

(viii)

Leases covering less than 35% of residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

 

 

(e)

Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization in which the Note is assigned to a REMIC trust,
then each of the following will apply:

 

 

(i)

If any portion of the Mortgaged Property is released from the Lien of the Loan
in connection with a Condemnation and if the ratio of (A) the unpaid principal
balance of the Loan to (B) the value of the Mortgaged Property (with the value
of the Mortgaged Property first being reduced by the outstanding principal
balance of any Senior Indebtedness or any indebtedness secured by the Mortgaged
Property that is at the same

Multifamily Loan and Security Agreement – Seniors HousingPage 32

 

--------------------------------------------------------------------------------

 

 

level of priority with the Indebtedness and taking into account only the related
land and buildings and not any personal property or going-concern value), as
determined by Lender in its sole and absolute discretion based on a commercially
reasonable valuation method permitted in connection with a Securitization, is
greater than 125% immediately after such Condemnation and before any Restoration
or repair of the Mortgaged Property (but taking into account any planned
Restoration or repair of the Mortgaged Property as if such planned Restoration
or repair were completed), then Lender will apply any net proceeds or awards
from such Condemnation, in full, to the payment of the principal of the
Indebtedness whether or not then due and payable, unless Lender has received an
opinion of counsel (acceptable to Lender if such opinion is provided by
Borrower) that a different application of the net proceeds or awards will not
cause such Securitization to fail to meet applicable federal income tax
qualification requirements or subject such Securitization to any tax, and the
net proceeds or awards are applied in the manner specified in such opinion.

 

 

(ii)

If (A) neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease (if applicable), condominium
document, or reciprocal easement agreement) and, therefore cannot apply the net
proceeds or awards to the payment of the principal of the Indebtedness as set
forth above, or (B) Borrower receives any or all of the proceeds or awards
described in Section 6.11(e)(ii)(A) and fails to apply the proceeds in
accordance with Section 6.11(e)(i), then Borrower will prepay the Indebtedness
in an amount which Lender, in its sole and absolute discretion, deems necessary
to ensure that the Securitization will not fail to meet applicable federal
income tax qualification requirements or be subject to any tax as a result of
the Condemnation, unless Lender has received an opinion of counsel (acceptable
to Lender if such opinion is provided by Borrower) that a different application
of the net proceeds or awards will not cause such Securitization to fail to meet
applicable federal income tax qualification requirements or subject such
Securitization to any tax, and the net proceeds or awards are applied in the
manner specified in such opinion.

 

 

(f)

Succession to Condemnation Proceeds. If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender will
automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

6.12Environmental Hazards.

 

 

(a)

Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will:  (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) subject to Section 6.12(g), comply with any governmental or
judicial order that arises from any alleged Prohibited Activity or Condition.

 

 

(b)

Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

 

(c)

O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and

Multifamily Loan and Security Agreement – Seniors HousingPage 33

 

--------------------------------------------------------------------------------

 

 

maintenance program and any additional or revised operations and maintenance
programs established for the Mortgaged Property pursuant to this Section 6.12
must be approved by Lender and will be referred to in this Loan Agreement as an
“O&M Program.” Borrower will comply in a timely manner with, and cause all
employees, agents, and contractors of Borrower and any other Persons present on
the Mortgaged Property to comply with each O&M Program. Borrower will pay all
costs of performance of Borrower’s obligations under any O&M Program, and
Lender’s out of pocket costs incurred in connection with the monitoring and
review of each O&M Program must be paid by Borrower upon demand by Lender. Any
such out-of-pocket costs of Lender that Borrower fails to pay promptly will
become an additional part of the Indebtedness as provided in Section 9.02.

 

 

(d)

Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

(i)Borrower’s discovery of any Prohibited Activity or Condition.

 

 

(ii)

Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, Property Manager, Facility
Operator, Governmental Authority or other Person with regard to present or
future alleged Prohibited Activities or Conditions, or any other environmental,
health or safety matters affecting the Mortgaged Property.

 

(iii)Borrower’s breach of any of its obligations under this Section 6.12.

 

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

 

(e)

Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly will become an additional part of the Indebtedness as provided in
Section 9.02. As long as:  (i) no Event of Default has occurred and is
continuing, (ii) Borrower has actually paid for or reimbursed Lender for all
costs of any such Environmental Inspections performed or required by Lender, and
(iii) Lender is not prohibited by law, contract or otherwise from doing so,
Lender will make available to Borrower, without representation of any kind,
copies of Environmental Inspections prepared by third parties and delivered to
Lender. Lender reserves the right, and Borrower expressly authorizes Lender, to
make available to any party, including any prospective bidder at a foreclosure
sale of the Mortgaged Property, the results of any Environmental Inspections
made by or for Lender with respect to the Mortgaged Property. Borrower consents
to Lender notifying any party (either as part of a notice of sale or otherwise)
of the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 34

 

--------------------------------------------------------------------------------

 

 

(f)

Remedial Work. If any investigation, site monitoring, containment, clean-up,
Restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower will, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law, or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and must in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower will reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender will become part of
the Indebtedness as provided in Section 9.02.

 

 

(g)

Borrower Contest of Order. Notwithstanding Section 6.12(f), Borrower may contest
the order of any Governmental Authority in good faith through appropriate
proceedings, provided that (i) Borrower has demonstrated to Lender’s
satisfaction that any delay in completing Remedial Work pending the outcome of
such proceedings would not result in damage to the Mortgaged Property or to
persons who use or occupy the Improvements, or otherwise impair Lender’s
interest under this Loan Agreement, and (ii) if any delay in completing the
Remedial Work results or may result in a Lien against the Mortgaged Property,
Borrower must promptly furnish to Lender a bond or other security satisfactory
to Lender in an amount not less than 150% of the applicable claim.

 

6.13Single Purpose Entity Requirements.

 

 

(a)

Single Purpose Entity Requirements. Until the Indebtedness is paid in full, each
Borrower and any SPE Equity Owner will remain a “Single Purpose Entity,” which
means at all times since its formation and thereafter it will satisfy each of
the following conditions:

 

 

(i)

It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

 

 

(ii)

It will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and will conduct and
operate its business as presently conducted and operated.

 

 

(iii)

It will preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and will do all things necessary to observe
organizational formalities.

 

 

(iv)

It will not merge or consolidate with any other Person.

 

 

(v)

It will not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any partnership, membership or other equity interests,
as applicable, other than Transfers permitted under this Loan Agreement; issue
additional partnership, membership or other equity interests, as applicable, or
seek to accomplish any of the foregoing.

 

 

(vi)

It will not, without the prior unanimous written consent of all of Borrower’s
partners, members, or shareholders, as applicable, and, if applicable, the prior
unanimous written consent of 100% of the members of the board of directors or of
the board of Managers of Borrower or the SPE Equity Owner, take any of the
following actions:

 

Multifamily Loan and Security Agreement – Seniors HousingPage 35

 

--------------------------------------------------------------------------------

 

(A)File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

 

(B)Institute proceedings under any applicable insolvency law.

 

 

(C)

Seek any relief under any law relating to relief from debts or the protection of
debtors.

 

 

(D)

Consent to the filing or institution of bankruptcy or insolvency proceedings
against Borrower or any SPE Equity Owner.

 

 

(E)

File a petition seeking, or consent to, reorganization or relief with respect to
Borrower or any SPE Equity Owner under any applicable federal or state law
relating to bankruptcy or insolvency.

 

 

(F)

Seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official for Borrower or a substantial
part of its property or for any SPE Equity Owner or a substantial part of its
property.

 

 

(G)

Make any assignment for the benefit of creditors of Borrower or any SPE Equity
Owner.

 

 

(H)

Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its debts
generally as they become due.

 

(I)Take action in furtherance of any of the foregoing.

 

 

(vii)

It will not amend or restate its organizational documents if such change would
cause the provisions set forth in those organizational documents not to comply
with the requirements set forth in this Section 6.13.

 

 

(viii)

It will not own any subsidiary or make any investment in, any other Person.

 

 

(ix)

It will not commingle its assets with the assets of any other Person and will
hold all of its assets in its own name.

 

 

(x)

It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the following:

 

 

(A)

The Indebtedness and any further indebtedness as described in Section 11.11 with
regard to Supplemental Instruments.

 

 

(B)

Customary unsecured trade payables incurred in the ordinary course of owning and
operating the Mortgaged Property provided the same are not evidenced by a
promissory note, do not exceed, in the aggregate, at any time a maximum amount
of 2% of the original principal amount of the Indebtedness and are paid within
60 days of the date incurred.

 

(C) through (H) are reserved.

 

 

(I)

Financing of motor vehicles owned by Borrower and used in the operation of the
Mortgaged Property, provided that the principal amount of such financing does
not exceed, in the aggregate, at any time a maximum amount of $100,000, and
provided that all payments due under such financing are kept current.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 36

 

--------------------------------------------------------------------------------

 

 

(xi)

It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
and (B) such assets will also be listed on Borrower’s own separate balance
sheet.

 

 

(xii)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, it will only enter into
any contract or agreement with any general partner, member, shareholder,
principal or Affiliate of Borrower or any Guarantor, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties.

 

 

(xiii)

It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

 

(xiv)

It will not assume or guaranty (excluding any guaranty that has been executed
and delivered in connection with the Note) the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person.

 

 

(xv)

It will not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
will not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities).

 

 

(xvi)

It will file its own tax returns separate from those of any other Person, except
if Borrower (A) is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law or (B) is required by
applicable law to file consolidated tax returns, and will pay any taxes required
to be paid under applicable law.

 

 

(xvii)

It will hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name, will
correct any known misunderstanding regarding its separate identity and will not
identify itself or any of its Affiliates as a division or department of any
other Person.

 

 

(xviii)

It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and will pay its debts and liabilities from its
own assets as the same become due; provided, however, nothing in this Section
6.13(a)(xviii) will require any member or partner of Borrower or any Borrower
Principal to make any equity contribution to Borrower.

 

 

(xix)

It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

 

(xx)

It will pay (or cause the Property Manager or any Facility Operator to pay on
behalf of Borrower from Borrower’s funds) its own liabilities (including
salaries of its own employees) from its own funds; provided, however, nothing in
this Section 6.13(a)(xx) will require any member or partner of Borrower or any
Borrower Principal to make any equity contribution to Borrower.

Multifamily Loan and Security Agreement – Seniors HousingPage 37

 

--------------------------------------------------------------------------------

 

 

 

(xxi)

It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

 

(xxii)

Except as contemplated or permitted by the property management agreement with
respect to the Property Manager or any operating lease or operating agreement
with respect to any Facility Operator, it will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

 

(xxiii)

It will maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds; provided, however, nothing in this Section
6.13(a)(xxiii) will require any member or partner of Borrower or any Borrower
Principal to make any equity contribution to Borrower.

 

 

(xxiv)

If such entity is a single member limited liability company, such entity will
satisfy each of the following conditions:

 

 

(A)

Be formed and organized under Delaware law.

 

 

(B)

Have either one springing member that is a corporation or two springing members
who are natural persons. If there is more than one springing member, only one
springing member will be the sole member of Borrower or SPE Equity Owner (as
applicable) at any one time, and the second springing member will become the
sole member only upon the first springing member ceasing to be a member.

 

 

(C)

Otherwise comply with all Rating Agencies’ criteria for single member limited
liability companies (including the delivery of Delaware single member limited
liability company opinions acceptable in all respects to Lender).

 

 

(D)

At all times Borrower or SPE Equity Owner (as applicable) will have one and only
one member.

 

 

(xxv)

If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

 

(xxvi)

If an SPE Equity Owner is required pursuant to this Loan Agreement, if Borrower
is (A) a limited liability company with more than one member, then Borrower has
and will have at least one member that is an SPE Equity Owner that has satisfied
and will satisfy the requirements of Section 6.13(b) and such member is its
managing member, or (B) a limited partnership, then all of its general partners
are SPE Equity Owners that have satisfied and will satisfy the requirements set
forth in Section 6.13(b).

 

 

(xxvii)

Reserved.

 

 

(xxviii)

Reserved.

 

 

(b)

SPE Equity Owner Requirements. The SPE Equity Owner, if applicable, will at all
times since its formation and thereafter comply in its own right (subject to the
modifications set forth below), and will cause Borrower to comply, with each of
the requirements of a Single Purpose Entity. Upon the withdrawal or the
disassociation of an SPE Equity Owner from Borrower, Borrower will immediately
appoint a new SPE Equity Owner, whose organizational documents are substantially
similar to those of the withdrawn or disassociated SPE Equity Owner, and deliver
a new

Multifamily Loan and Security Agreement – Seniors HousingPage 38

 

--------------------------------------------------------------------------------

 

 

nonconsolidation opinion to Lender in form and substance satisfactory to Lender
with regard to nonconsolidation by a bankruptcy court of the assets of each of
Borrower and SPE Equity Owner with those of its Affiliates.

 

 

(i)

With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage in any
business or activity other than being the managing member or general partner, as
the case may be, of Borrower and owning at least 0.5% equity interest in
Borrower.

 

 

(ii)

With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and will not
acquire or own any assets other than its equity interest in Borrower and
personal property related thereto.

 

 

(iii)

With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own any
subsidiary or make any investment in any other Person, except for Borrower.

 

 

(iv)

With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will not
incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning Borrower provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of $10,000 and are paid within 60 days of the date incurred, and
(B) in its capacity as general partner of Borrower (if applicable).

 

 

(v)

With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of Borrower (if applicable).

 

 

(c)

Effect of Transfer on Single Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

 

6.14

Repairs and Capital Replacements.

 

 

(a)

Completion of Repairs. Borrower will commence any Repairs as soon as practicable
after the date of this Loan Agreement and will diligently proceed with and
complete such Repairs on or before the Completion Date. All Repairs and Capital
Replacements will be completed in a good and workmanlike manner, with suitable
materials, and in accordance with good building practices and all applicable
laws, ordinances, rules, regulations, building setback lines and restrictions
applicable to the Mortgaged Property. Borrower agrees to cause the replacement
of any material or work that is defective, unworkmanlike or that does not comply
with the requirements of this Loan Agreement, as determined by Lender.

 

 

(b)

Purchases. Without the prior written consent of Lender, no materials, machinery,
equipment, fixtures or any other part of the Repairs or Capital Replacements
will be purchased or installed under conditional sale contracts or lease
agreements, or any other arrangement wherein title to such Repairs or Capital
Replacements is retained or subjected to a purchase money security interest, or
the right is reserved or accrues to anyone to remove or repossess any such
Repairs or Capital Replacements, or to consider them as personal property.

 

 

(c)

Lien Protection. Borrower will promptly pay or cause to be paid, when due, all
costs, charges and expenses incurred in connection with the construction and
completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other Lien to which Lender has consented.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 39

 

--------------------------------------------------------------------------------

 

 

(d)

Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

 

6.15Residential Leases Affecting the Mortgaged Property.

 

 

(a)

Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

 

(b)

All Leases for residential units will satisfy the following conditions:

 

 

(i)

They will be on forms that are customary for similar seniors housing facilities
in the Property Jurisdiction.

 

 

(ii)

They will be for initial terms of at least 1 month and not more than 2 years
(unless otherwise approved in writing by Lender).

 

 

(iii)

They will not include any Corporate Leases (unless otherwise approved in writing
by Lender).

 

 

(iv)

They will not include options to purchase.

 

 

(c)

If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Loan Agreement, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Loan Agreement, Lender consents to each of the following:

 

 

(i)

The execution of Leases for terms in excess of 2 years to a tenant shareholder
of Borrower, so long as such Leases, including proprietary Leases, are and will
remain subordinate to the Lien of the Security Instrument.

 

 

(ii)

The surrender or termination of such Leases where the surrendered or terminated
Lease is immediately replaced or where Borrower makes its best efforts to secure
such immediate replacement by a newly-executed Lease of the same apartment to a
tenant shareholder of Borrower. However, no consent is given by Lender to any
execution, surrender, termination or assignment of a Lease under terms that
would waive or reduce the obligation of the resulting tenant shareholder under
such Lease to pay cooperative assessments in full when due or the obligation of
the former tenant shareholder to pay any unpaid portion of such assessments.

 

 

(d)

Reserved.

 

6.16

Litigation; Government Proceedings. Borrower will give prompt Notice to Lender
of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower, any Borrower
Principal, the Facility Operator, or Property Manager which might have a
Material Adverse Effect. As and when requested by Lender, Borrower will provide
Lender with written updates on the status of all litigation proceedings
affecting Borrower, any Borrower Principal, the Facility Operator or Property
Manager.

 

6.17

Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10 days
after a request from Lender, in Lender’s Discretion, Borrower will take each of
the following actions:

 

 

(a)

Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement:  (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications),

Multifamily Loan and Security Agreement – Seniors HousingPage 40

 

--------------------------------------------------------------------------------

 

 

(ii) the unpaid principal balance of the Note, (iii) the date to which interest
under the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail), (v)
whether there are any then-existing setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents, and (vi) any additional facts requested by Lender.

 

 

(b)

Execute, acknowledge and/or deliver, at its sole cost and expense, all further
acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender’s consent rights
under Article VII.

 

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower under this Loan Agreement will be deemed a part of the
Indebtedness, will be secured by the Security Instrument and will bear interest
at the Default Rate if not fully paid within 10 days of written demand for
payment.

 

6.18Cap Collateral. Reserved.

 

6.19Ground Lease. Reserved.

 

6.20ERISA Requirements.

 

 

(a)

Borrower will not engage in any transaction which would cause an obligation, or
action taken or to be taken under this Loan Agreement (or the exercise by Lender
of any of its rights under the Note, this Loan Agreement or any of the other
Loan Documents) to be a non-exempt prohibited transaction under ERISA or Section
4975 of the Tax Code.

 

 

(b)

Borrower will deliver to Lender such certifications or other evidence from time
to time throughout the term of this Loan Agreement, as requested by Lender in
Lender’s Discretion, confirming each of the following:

 

 

(i)

Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, a “plan” to which Section 4975 of the Tax
Code applies, or an entity whose underlying assets constitute “plan assets” of
one or more of such plans.

 

 

(ii)

Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA.

 

 

(iii)

Borrower is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

 

(iv)

One or more of the following circumstances is true:

 

 

(A)

Equity interests in Borrower are publicly offered securities within the meaning
of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or any
successor provision.

 

 

(B)

Less than 25% of each outstanding class of equity interests in Borrower are held
by “benefit plan investors” within the meaning of Section 3(42) of ERISA, as
amended from time to time or any successor provision.

Multifamily Loan and Security Agreement – Seniors HousingPage 41

 

--------------------------------------------------------------------------------

 

 

 

(C)

Borrower qualifies as either an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101(c) or (e), as either
may be amended from time to time or any successor provisions, or is an
investment company registered under the Investment Company Act of 1940.

 

6.21Operation of the Facility.

 

 

(a)

Without limiting the generality of Section 6.03, Borrower will, or will cause
any Facility Operator to, operate the Facility for its Intended Use and will, or
will cause any Facility Operator to, provide, to Lender’s reasonable
satisfaction, all of the facilities, services, staff, equipment and supplies
required or normally associated with a typical high quality property devoted to
the Intended Use.

 

 

(b)

Borrower will, or will cause any Facility Operator to, operate the Facility in a
manner such that all applicable Licenses now or hereafter in effect will remain
in full force and effect. Borrower will not, and will not allow any Facility
Operator to:  (i) transfer any License (or any rights thereunder) to any
location other than the Facility, (ii) pledge any License (or any rights
thereunder) as collateral security for any other loan or indebtedness, (iii)
terminate any License or permit any License not to be renewed or reissued as
applicable, (iv) rescind, withdraw, revoke, amend, supplement, modify or
otherwise alter the nature, tenor or scope of any License, or (v) permit any
License to become the subject of any Downgrade, revocation, suspension,
restriction, condition or probation (including any restriction on new admissions
or residents).

 

 

(c)

Borrower will, or as applicable, Borrower will cause any Facility Operator to,
maintain and implement all compliance and procedures policies as may be required
by any applicable Healthcare Laws or Governmental Authority. Upon request by
Lender, Borrower will provide Lender with copies of Borrower’s, and if
applicable, each Facility Operator’s, compliance manuals which evidence such
compliance.

 

6.22Facility Reporting.

 

 

(a)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days after receipt by Borrower or any Facility Operator, any and all written
notices from any Governmental Authority that:  (i) any License is being
Downgraded, revoked, terminated, suspended, restricted or conditioned or may not
be renewed or reissued or that action is pending or being considered to
Downgrade, revoke, terminate, suspend, restrict or condition (or not renew or
reissue) any such License, (ii) any violation, fine, finding, investigation or
corrective action concerning any License is pending or being considered,
rendered or adopted, or (iii) any Healthcare Law or any health or safety code or
building code violation or other deficiency at the Mortgaged Property has been
identified, but in each case only if the subject matter of such written notice
(A) could materially impact the operation or value of the Facility, or (B)
requires additional formal or informal action by Borrower or Facility Operator
that is more than development or implementation of a routine plan of correction,
including participation in hearings concerning continued licensing or Medicare
or Medicaid participation, entering into consent orders affecting licensing
affecting the Facility, or engaging in oversight management.

 

 

(b)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days after receipt by Borrower or any Facility Operator, a copy of any
survey, report or statement of deficiencies by any Governmental Authority, but
only if the subject matter of such survey, report or statement of deficiencies
(i) could materially impact the operation or value of the Facility, or (ii)
requires additional formal or informal action by Borrower or Facility Operator
that is more than development or implementation of a routine plan of correction,
including participation in hearings concerning continued licensing or Medicare
or Medicaid participation, entering into consent orders affecting licensing
affecting the Facility, or engaging in oversight management. Within the time
period specified by the Governmental Authority for furnishing a plan of

Multifamily Loan and Security Agreement – Seniors HousingPage 42

 

--------------------------------------------------------------------------------

 

 

correction, Borrower, or if applicable, a Facility Operator, will do so and will
furnish or will cause to be furnished to Lender a copy of the plan of correction
concurrently therewith. Borrower will correct or will cause to be corrected in a
timely manner (and in all events by the date required by the Governmental
Authority) any deficiency if the failure to do so could cause any License to be
Downgraded, revoked, suspended, restricted, conditioned or not renewed or
reissued.

 

 

(c)

Upon Lender’s request and subject to Privacy Laws, Borrower will, or will cause
the Facility Operator to, furnish to Lender true and correct rent rolls and
copies of all Leases.

 

 

(d)

Borrower will provide Lender with a copy of any License issued or renewed in the
future by a Governmental Authority within 30 days after its issuance or renewal.
To the extent that any such License is assignable, Borrower will assign it to
Lender as additional security for the Indebtedness, using a form of assignment
acceptable to Lender in its discretion. If any License is issued to a Facility
Operator, to the extent such License is assignable, Borrower will cause such
operator or management agent to assign the License to Lender as additional
security for the Indebtedness, using a form of assignment acceptable to Lender
in its discretion.

 

 

(e)

Subject to Privacy Laws, Borrower will furnish, and will cause any Facility
Operator to furnish, to Lender at Borrower’s expense all evidence, which Lender
may from time to time reasonably request as to the continuing accuracy and
validity of all representations and warranties made by Borrower in the Loan
Documents and the continuing compliance with and satisfaction of all covenants
and conditions contained in the Loan Documents.

 

6.23Covenants Regarding Material Contracts.

 

 

(a)

Borrower will not, and will not permit any Facility Operator to, enter into any
Material Contract, unless that Material Contract provides that it is terminable
upon not more than 30 days notice by Borrower, or if Borrower is not a party to
the Material Contract, the Facility Operator, and their respective successors
and assigns, without the necessity of establishing cause and without payment of
a penalty or termination fee or extra charge.

 

 

(b)

Borrower will (or if Borrower is not a party thereto, will cause a Facility
Operator to) fully perform all of its obligations under each Contract, and
Borrower will not (and Borrower will not permit a Facility Operator to) enter
into, terminate or amend, modify, assign or otherwise encumber its interest in
any Material Contract without the prior written approval of Lender. If Borrower
or a Facility Operator enters into any Material Contract in the future (with
Lender’s consent thereto), Borrower will (or will cause the operator to),
simultaneously with entering into the Material Contract, if requested by Lender
(i) assign its rights under and interest in the Material Contract to Lender as
additional security for the Indebtedness, and (ii) obtain and provide to Lender
a consent to that assignment by the other party(ies) to the Material Contract.
Both the assignment and the consent must be in a form acceptable to Lender in
its discretion.

 

6.24

Pledge of Receivables. Borrower will not, and will not allow any Facility
Operator to, pledge any receivables arising from the operation of the Facility
(or any Leases or Contracts under which such receivables arise) as collateral
security for any other loan or indebtedness.

 

6.25

Property Manager and Operator of the Facility. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement or
any operating lease; permit the change of the Property Manager or any Facility
Operator; enter into any other agreement relating to the management or operation
of the Facility with Property Manager, the Facility Operator, or any other
Person; or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property management agreement, operating
lease or similar agreement, as applicable, in each case without the prior
written approval of Lender, and in each such instance the approval by Lender of
the property management agreement and/or operating lease (or similar) agreement,
as applicable. If at any time Lender consents to the appointment of a new
Property Manager or Facility Operator, such new Property Manager or Facility
Operator and Borrower (or if Borrower is not a party thereto, a Facility
Operator) will, as a condition of

Multifamily Loan and Security Agreement – Seniors HousingPage 43

 

--------------------------------------------------------------------------------

 

Lender’s consent, execute an Assignment of Management Agreement or assignment of
operating agreement, as the case may be, in a form acceptable to Lender in its
discretion. If any such replacement Property Manager or Facility Operator is an
Affiliate of Borrower, and if a nonconsolidation opinion was delivered at the
origination of the Loan, Borrower will deliver to Lender an updated
nonconsolidation opinion in form and substance satisfactory to Lender with
regard to nonconsolidation. Without limiting the foregoing, Borrower will not,
and will not permit any Facility Operator to, enter into any New Non-Residential
Lease, enter into any Modified Non-Residential Lease or terminate any
Non-Residential Lease, or enter into, terminate, extend or amend any Contract to
lease, manage or operate the Facility without in each instance Lender providing
its prior written consent thereto, which may be conditioned upon Lender
receiving an assignment thereof in a form acceptable to Lender.

 

6.26Residential Leases and Agreements.

 

 

(a)

The form of residential Lease, occupancy agreement, and/or residential care
agreement (“Residential Leases and Agreements”) or similar resident agreement
approved by Lender prior to the date of this Loan Agreement with respect to the
Facility will not be revised in any material respect (except as may be required
by applicable Healthcare Laws) without Lender’s prior written consent. All
Residential Leases and Agreements entered into after the date of this Loan
Agreement will be on forms approved by Lender.

 

 

(b)

Borrower or any Facility Operator will maintain all deposits by all residents of
the Facility in accordance with all applicable laws and regulations pertaining
thereto, and in accordance with the terms of each such resident’s Residential
Lease and Agreement, and otherwise in accordance with the other provisions of
this Loan Agreement and the other Loan Documents.

 

6.27

Performance Under Leases. Borrower or a Facility Operator, as applicable, will
timely perform all of the obligations of such party under all Leases of the
Facility or any Mortgaged Property.

 

6.28Governmental Payor Programs.

 

 

(a)

No more than 5% of the total number of beds at the Facility may be allocated to
residents who participate in a Governmental Payor Program. For purposes of
determining whether the foregoing percentage has been exceeded, Lender will not
include any then‑current resident who was originally admitted to the Facility as
a private pay resident, and who had at the time of admission neither been a
participant in, nor been eligible for, any Governmental Payor Program, but
became eligible for, and a participant in, a Governmental Payor Program
subsequent to such resident’s admission to the Facility.

 

 

(b)

If Borrower violates the covenant in Section 6.28(a), then Borrower must
immediately fund a transition reserve with cash in an amount equal to the
aggregate of 6 months of principal and interest payments due under the terms of
the Note for the next 6 months. If the Note provides for interest to accrue at a
floating or variable interest rate (other than during the “Extension Period,” as
defined in the Note, if applicable), then Lender will estimate the amount of the
interest due during such 6-month period. Borrower must also enter into a
transition reserve agreement acceptable to Lender in form and content.  

 

 

(c)

Borrower will furnish to Lender, within 10 days after receipt by Borrower, any
Facility Operator or any Property Manager, any and all notices from any
Governmental Authority which state that the Governmental Payor Program
certification of the Facility is being downgraded to a substandard category,
revoked, or suspended, or that action is pending or being considered to
downgrade any such certification.

 

 

(d)

Borrower will furnish to Lender, within 10 days after receipt by Borrower, any
Facility Operator or any Property Manager, a copy of any survey, report or
statement of deficiencies by any Governmental Authority administering
Governmental Payor Program funds or programs. Within the time period specified
by any such Governmental Authority for furnishing a plan of correction,

Multifamily Loan and Security Agreement – Seniors HousingPage 44

 

--------------------------------------------------------------------------------

 

 

Borrower will furnish to Lender a copy of the plan of correction. By the date
required for cure by the Governmental Authority, Borrower will correct or will
cause to be corrected any deficiency the curing of which is a condition of
continued eligibility for Governmental Payor Program payment or reimbursement,
including full participation in the Governmental Payor Program for existing
residents and for new residents to be admitted with Governmental Payor Program
coverage.

 

 

(e)

Other than in the normal course of business, Borrower will not, and will not
permit any Facility Operator or any Property Manager to, change the terms of any
of the Governmental Payor Program or its normal billing payment and
reimbursement policies and procedures with respect to such Governmental Payor
Program (including the amount and timing of finance charges, fees and
write-offs).

 

 

(f)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the Facility will
be materially accurate and complete and will not be misleading in any material
respects. Within 10 days of the required filing of cost reports of the Facility
with the Governmental Payor Program agency or the date of actual filing of such
cost report of the Facility with such agency, whichever is earlier, Borrower
will provide Lender with a complete and accurate copy of the annual Governmental
Payor Program cost report of the Facility, which will be prepared by an
independent certified public accountant or by an experienced cost report
preparer acceptable to Lender, and will promptly furnish Lender any amendments
filed with respect to such reports and all responses, audit reports or inquiries
with respect to such reports.

 

 

(g)

Borrower will permit and will cause any Property Manager or any Facility
Operator to permit representatives appointed by Lender, including independent
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect any of the Facility during its normal business hours and at any other
reasonable times, and to take photographs of the Facility, and to write down and
record any information such representatives obtain, and will permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Loan Agreement or any of
the other Loan Documents and to discuss all such matters with its officers,
employees and representatives.

 

 

(h)

Borrower will furnish and will cause any management agent for the Facility or
any Facility Operator to furnish to Lender, at Borrower’s expense, all evidence
which Lender may from time to time reasonably request as to the accuracy and
validity of or compliance with all representations and warranties made by
Borrower in the Loan Documents and satisfaction of all conditions contained in
the Loan Documents.

 

 

(i)

Any inspection or audit of the Facility or the books and records of Borrower,
any Property Manager or any Facility Operator, or the procuring of documents and
financial and other information, by or on behalf of Lender, will be for Lender’s
protection only, and will not constitute any assumption of responsibility or
liability by Lender to Borrower, any Property Manager or any Facility Operator
or anyone else with regard to the condition, construction, maintenance or
operation of the Facility. Lender’s approval of any certification given to
Lender will not relieve Borrower, Property Manager, or a Facility Operator of
any of their respective obligations.

 

 

(j)

Within 120 days after the end of each fiscal quarter of Borrower, Borrower will
deliver or cause Property Manager or the Facility Operator to deliver to Lender
information in sufficient detail, as determined by Lender, to show by patient
mix (i.e., private and Governmental Payor Program, if applicable) the average
monthly census of the Facility, occupancy rates and the amount of income
attributed to reimbursements or payments from a Governmental Payor Program.

 

 

(k)

After an Event of Default, Lender is authorized to give notice to all third
party payors at Lender’s option, instructing them to pay all third party
payments, including Medicare, Medicaid or

Multifamily Loan and Security Agreement – Seniors HousingPage 45

 

--------------------------------------------------------------------------------

 

 

TRICARE, which would be otherwise paid to Borrower or to a Facility Operator to
Lender, to the extent permitted by law.

 

 

(l)

Borrower will not and will not permit any breach or violation by any Person of
any Healthcare Laws pertaining to the Facility or the operation of the Facility,
including any Healthcare Laws pertaining to billing for goods or services by
Borrower or any Facility Operator. Borrower will not and will not permit any
circumstance to occur which would (i) cause Borrower, a Facility Operator or the
Facility to be disqualified for participation in any Governmental Payor Program
or (ii) cause the non-renewal or termination of Borrower, a Facility Operator or
the Facility’s participation in any such program, as applicable.

 

6.29Additional Covenants Regarding Operator. Reserved.

 

6.30

Trade Name. Not applicable.

 

6.31through 6.52 are Reserved.

 

6.53Economic Sanctions Laws; AML Laws.

 

 

(a)

Borrower will comply with the Economic Sanctions Laws and AML Laws, as
applicable, and Borrower will take reasonable measures to ensure that each
Borrower Principal will comply with the Economic Sanctions Laws and AML Laws, as
applicable.

 

 

(b)

Borrower and each Borrower Principal will have in place practices and procedures
for the admission of investors which prevent the admission of:

 

 

(i)

Any Non-U.S. Equity Holder, or any investor that would have a 25% or more
ownership interest in Borrower (whether directly or indirectly), and that has
been convicted of a violation of the AML Laws, or been the subject of a final
enforcement action relating to the AML Laws.

 

 

(ii)

Any Person with a 25% or more ownership interest in Borrower (whether directly
or indirectly) that is on the Prohibited Parties Lists.

 

 

(iii)

Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

6.54

Crowdfunding. Borrower and each Borrower Principal will not permit direct or
indirect ownership (or other economic) interests of 25% or more in Borrower or
any Borrower Principal that have been marketed or sold to investors through any
form of Crowdfunding.

 

6.55through 6.58 are Reserved.

 

6.59

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs. All private insurance cost reports and related
financial reports submitted by Borrower, any Facility Operator, or any Property
Manager for the Facility will be materially accurate and complete and will not
be misleading in any material respects.

 

article vii

TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

 

Upon the occurrence of a Transfer prohibited by or requiring Lender’s approval
(if applicable) under this Article VII, Lender may, in Lender’s Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender’s consent to the proposed
Transfer.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 46

 

--------------------------------------------------------------------------------

 

7.01

Permitted Transfers. The occurrence of any of the following Transfers will not
constitute an Event of Default under this Loan Agreement:

 

 

(a)

A Transfer to which Lender has consented.

 

 

(b)

A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

 

 

(c)

A Transfer that is conditionally permitted pursuant to Section 7.03 upon the
satisfaction of all applicable conditions.

 

 

(d)

The grant of a leasehold interest in an individual dwelling unit for a term of 2
years or less (or longer if approved by Lender in writing) not containing an
option to purchase.

 

 

(e)

Entering into any New Non-Residential Lease, or modifying or terminating any
Non-Residential Lease, in each case in compliance with Section 6.04.

 

 

(f)

A Condemnation with respect to which the Borrower satisfies the requirements of
Section 6.11.

 

 

(g)

A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

 

 

(h)

The creation of a mechanic’s, materialmen’s, or judgment Lien against the
Mortgaged Property, which is released of record, bonded, or otherwise remedied
to Lender’s satisfaction within 60 days of the date of creation, or is being
contested as otherwise provided in this Loan Agreement; provided, however, if
Borrower is diligently prosecuting such release or other remedy and advises
Lender that such release or remedy cannot be consummated within such 60-day
period, Borrower will have an additional period of time (not exceeding 120 days
from the date of creation or such earlier time as may be required by applicable
law in which the lienor must act to enforce the Lien) within which to obtain
such release of record or consummate such other remedy.

 

 

(i)

If Borrower is a housing cooperative corporation or association, the Transfer of
the shares in the housing cooperative or the assignment of the occupancy
agreements or Leases relating thereto to tenant shareholders of the housing
cooperative or association.

 

 

(j)

A Supplemental Instrument that complies with Section 11.11 (if applicable) or
Defeasance that complies with Section 11.12 (if applicable).

 

 

(k)

Reserved.

 

 

(l)

Reserved

 

7.02

Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

 

 

(a)

A Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property, including the grant, creation or existence of any Lien on
the Mortgaged Property, whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the Lien of the Security
Instrument, other than the Lien of the Security Instrument or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, the Lien of
the Senior Instrument, or any other Lien to which Lender has consented.

 

 

(b)

A Transfer or series of Transfers of any legal or equitable interest of any
Guarantor which owns a direct or indirect interest in Borrower that result(s) in
such Guarantor no longer owning any direct or indirect interest in Borrower.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 47

 

--------------------------------------------------------------------------------

 

 

(c)

A Transfer or series of Transfers of any legal or equitable interest since the
Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in
Borrower or any Designated Entity for Transfers.

 

 

(d)

A Transfer of any general partnership interest in a partnership, or any manager
interest (whether a member manager or nonmember manager) in a limited liability
company, or a change in the trustee of a trust other than as permitted in
Section 7.04, if such partnership, limited liability company, or trust, as
applicable, is Borrower or a Designated Entity for Transfers. However, up to 50%
of the general partnership interests in a partnership Borrower or Designated
Entity for Transfers, or the manager interests in a limited liability company
Borrower or Designated Entity for Transfers, which interests exist on the
Closing Date, may be converted to limited partnership interests or non-managing
membership interests, as applicable, and then transferred, subject to the
provisions of this Loan Agreement.

 

 

(e)

If Borrower or any Designated Entity for Transfers is a corporation whose
outstanding voting stock is held by 100 or more shareholders, one or more
Transfers by a single transferor within a 12-month period affecting an aggregate
of 10% or more of that stock.

 

 

(f)

The grant, creation or existence of any Lien, whether voluntary, involuntary or
by operation of law, and whether or not such Lien has priority over the Lien of
the Security Instrument, on any ownership interest in Borrower or any Designated
Entity for Transfers, if the foreclosure of such Lien would result in a Transfer
prohibited under Sections 7.02(b), (c), (d), or (e).

 

 

(g)

If Borrower is a trust (i) the termination or revocation of the trust, or (ii)
the removal, appointment or substitution of a trustee of the trust.

 

 

(h)

Reserved.

 

 

(i)

Reserved.

 

 

(j)

Reserved.

 

7.03

Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section.

 

 

(a)

Transfer by Devise, Descent or Operation of Law. Upon the death of a natural
person, a Transfer which occurs by devise, descent, or by operation of law to
one or more Immediate Family Members of such natural person or to a trust or
family conservatorship established for the benefit of such Immediate Family
Members (each a “Beneficiary”), provided that each of the following conditions
is satisfied:

 

 

(i)

The Property Manager or Facility Operator, as applicable, continues to be
responsible for the management of the Mortgaged Property, and such Transfer will
not result in a change in the day-to-day operations of the Mortgaged Property.

 

 

(ii)

Lender receives confirmation acceptable to Lender, in Lender’s Discretion, that
Borrower continues to satisfy the requirements of Section 6.13.

 

 

(iii)

Each Guarantor executes such documents and agreements as Lender requires in
Lender’s Discretion to evidence and effect the ratification of each Guaranty, or
in the event of the death of any Guarantor, Borrower causes one of the following
to occur:

 

 

(A)

One or more Persons acceptable to Lender, in Lender’s Discretion, execute(s) and
deliver(s) to Lender a guaranty in a form acceptable to Lender and in

Multifamily Loan and Security Agreement – Seniors HousingPage 48

 

--------------------------------------------------------------------------------

 

 

substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

 

(B)

The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

 

(iv)

Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 calendar days after the date
of such Transfer, and contemporaneously with the Notice, takes each of the
following additional actions:

 

 

(A)

Borrower reaffirms the representations and warranties under Article V.

 

 

(B)

Borrower satisfies Lender, in Lender’s Discretion, that the Beneficiary’s
organization, credit and experience in the management of similar properties are
appropriate to the overall structure and documentation of the existing
financing.

 

 

(v)

Borrower or Beneficiary causes to be delivered to Lender such legal opinions as
Lender deems necessary, in Lender’s Discretion, including a nonconsolidation
opinion (if a nonconsolidation opinion was delivered on the Closing Date and if
required by Lender), an opinion that the ratification of the Loan Documents and
Guaranty (if applicable) have been duly authorized, executed, and delivered and
that the ratification documents and Guaranty (if applicable) are enforceable as
the obligations of Borrower, Beneficiary or Guarantor, as applicable.

 

 

(vi)

Borrower (A) pays the Transfer Processing Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses including all
Attorneys’ Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

 

(b)

Easement, Restrictive Covenant or Other Encumbrance. The grant of an easement,
restrictive covenant or other encumbrance, provided that each of the following
conditions is satisfied:

 

 

(i)

Borrower provides Lender with at least 30 days prior Notice of the proposed
grant.

 

 

(ii)

Prior to the grant, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.

 

 

(iii)

Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
reviewing Borrower’s request for Lender’s review of such grant of easement,
restrictive covenant or other encumbrance; provided, however, that Lender will
not be entitled to collect a Transfer Fee.

 

 

(iv)

If the Note is held by a REMIC trust, Lender may require an opinion of counsel
which meets each of the following requirements:

 

 

(A)

The counsel providing the opinion is acceptable to Lender.

 

 

(B) 

The opinion is addressed to Lender.

 

 

(C) 

The opinion is paid for by Borrower.

Multifamily Loan and Security Agreement – Seniors HousingPage 49

 

--------------------------------------------------------------------------------

 

 

 

(D) 

The opinion is in form and substance satisfactory to Lender in its sole and
absolute discretion.

 

 

(E) 

The opinion confirms each of the following:

 

 

(1)

The grant of such easement has been effected in accordance with the requirements
of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be
modified, amended or replaced from time to time).

 

 

(2)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of such grant.

 

 

(3)

That there will be no imposition of a tax under applicable REMIC provisions as a
result of such grant.

 

 

(c)

Publicly-Held Fund or Publicly-Held Real Estate Investment Trust. If a
Designated Entity for Transfers is a publicly-held fund or a publicly-held real
estate investment trust, either of the following:

 

 

(i)

The public issuance of common stock, convertible debt, equity or other similar
securities (“Public Fund/REIT Securities”) and the subsequent Transfer of such
Public Fund/REIT Securities.

 

 

(ii)

The acquisition by a single Public Fund/REIT Securities holder of an ownership
percentage of 10% or more in the Designated Entity for Transfers, if within 30
days following the acquisition, Borrower does each of the following:

 

 

(A)

Provides notice to Lender of that acquisition.

 

(B)Complies with each of the following conditions:

 

 

(1)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will be not be any Person with a collective equity interest
(whether direct or indirect) of 25% or more in Borrower or (ii) no Borrower
Principal (A) is on any Prohibited Parties Lists, (B) has been convicted of any
violation of the AML Laws, or (C) has been the subject of a final enforcement
action relating to the AML Laws.

 

 

(2)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will not be any Non-U.S. Equity Holders, or (ii) no Non-U.S.
Equity Holder (A) is on the OFAC Lists, (B) has been convicted of any violation
of the AML Laws, or (C) has been the subject of a final enforcement action
relating to the AML Laws.

 

(d)Transaction Specific Transfers.

 

 

(i)

through (v) are reserved.

 

 

(vi)

Limited Partner or Non-Managing Member Transfer. A Transfer that results in the
cumulative Transfer of more than 50% and up to 100% of the non-managing
membership interests in or the limited partnership interests in Borrower or any
Designated Entity for Transfer (“Investor Interests”) to third party transferees
(“Investor Interest Transfer”), provided that each of the following conditions
is satisfied:

 

Multifamily Loan and Security Agreement – Seniors HousingPage 50

 

--------------------------------------------------------------------------------

 

 

(A)

Borrower provides Lender with at least 30 days prior Notice of the proposed
Investor Interest Transfer.

 

 

(B)

At the time of the proposed Investor Interest Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

 

(C)

Following the Investor Interest Transfer, Control and management of the
day-to-day operations of Borrower continue to be held by the Person exercising
such Control and management immediately prior to the Investor Interest Transfer
and there is no change in the Guarantor, if applicable.

 

 

(D)

The Investor Interest Transfer does not result in a Transfer of the type
described in Section 7.02(b).  

 

 

(E)

At any time that one Person acquires 25% or more of the aggregate of direct or
indirect Investor Interests as a result of the Investor Interest Transfer,
Borrower must meet the following additional requirements:

 

 

(1)

Borrower pays to Lender the Transfer Processing Fee at the time the Borrower
provides Lender with the Notice set forth in Section 7.03(d)(vi)(A).

 

 

(2)

Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the Investor Interest Transfer.

 

 

(3)

Lender receives confirmation acceptable to Lender that (X) the requirements of
Section 6.13 continue to be satisfied, and (Y) the term of existence of the
holder of 25% or more of the Investor Interests after the Investor Interest
Transfer (exclusive of any unexercised extension options or rights) does not
expire prior to the Maturity Date.

 

 

(4)

Lender receives organizational charts reflecting the structure of Borrower prior
to and after the Investor Interest Transfer and copies of the then-current
organizational documents of Borrower and the entity in which Investor Interests
were transferred, if different from Borrower, including any amendments.

 

 

(5)

Each transferee with an interest of 25% or more delivers to Lender a
certification that each of the following is true:

 

 

(X)

He/she/it has not been convicted of fraud or a crime involving moral turpitude
(or if an entity, then no principal of such entity has been convicted of fraud
or a crime involving moral turpitude).

 

 

(Y)

He/she/it has not been involved in a bankruptcy or reorganization within the ten
years preceding the date of the Investor Interest Transfer.

 

 

(6)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will be not be any Person with a collective equity interest
(whether direct or indirect) of 25% or more in Borrower, or (ii) no Borrower
Principal (A) is on any Prohibited Parties Lists, (B)

Multifamily Loan and Security Agreement – Seniors HousingPage 51

 

--------------------------------------------------------------------------------

 

 

has been convicted of any violation of the AML Laws, or (C) has been the subject
of a final enforcement action relating to the AML Laws.

 

 

(7)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will not be any Non-U.S. Equity Holders, or (ii) no Non-U.S.
Equity Holder (A) is on the OFAC Lists, (B) has been convicted of a violation of
the AML Laws, or (C) has been the subject of a final enforcement action relating
to the AML Laws.

 

 

(8)

If a nonconsolidation opinion was delivered on the Closing Date and if, after
giving effect to the Investor Interest Transfer and all prior Transfers, 50% or
more in the aggregate of direct or indirect interests in Borrower are owned by
any Person and its Affiliates that owned less than a 50% direct or indirect
interest in Borrower as of the Closing Date, Borrower delivers to Lender an
opinion of counsel for Borrower, in form and substance satisfactory to Lender,
with regard to nonconsolidation.

 

(vii)through (xi) are reserved.

 

(e)through (k) are reserved.

 

7.04Preapproved Intrafamily Transfers. Not applicable.

 

7.05Lender’s Consent to Prohibited Transfers.

 

 

(a)

Conditions for Lender’s Consent. With respect to a Transfer that would otherwise
constitute an Event of Default under this Article VII, Lender will consent,
without any adjustment to the rate at which the Indebtedness bears interest or
to any other economic terms of the Indebtedness set forth in the Note, provided
that, prior to such Transfer, each of the following requirements is satisfied:

 

 

(i)

Borrower has submitted to Lender all information required by Lender to make the
determination required by this Section along with the Transfer Processing Fee.

 

 

(ii)

No Event of Default has occurred and is continuing and no event or condition has
occurred and is continuing that, with the giving of Notice or the passage of
time, or both, would become an Event of Default unless such Transfer would cure
the Event of Default.

 

 

(iii)

Lender in Lender’s Discretion has determined that the transferee meets Lender’s
eligibility, credit, management and other standards (including any standards
with respect to previous relationships between Lender and the transferee).

 

 

(iv)

Lender in Lender’s Discretion has determined that the transferee’s organization,
credit and experience in the ownership and management of similar senior housing
facilities is adequate and appropriate to the overall structure and
documentation of the Loan.

 

 

(v)

Lender in Lender’s Discretion has determined that the Mortgaged Property will be
managed by a Property Manager meeting the requirements of Section 6.09(d), and,
if applicable, an Operator whose organization, credit and experience in the
operation of similar senior housing facilities is adequate and appropriate to
the overall structure and documentation of the Loan. Any new or replacement
Operator approved by Lender must either (A) assume the Loan Documents executed
by the prior Operator, if applicable, or (B) execute Lender’s then-standard
documents governing operators of senior housing facilities and transferee will
execute any modifications to the Loan Documents required by Lender to document
Operator’s role in the operation of the Facility and appropriately secure the
Loan.

Multifamily Loan and Security Agreement – Seniors HousingPage 52

 

--------------------------------------------------------------------------------

 

 

 

(vi)

Lender in Lender’s Discretion has determined that the Mortgaged Property, at the
time of the proposed Transfer, meets all of Lender’s standards as to its
physical condition, occupancy, net operating income and the accumulation of
reserves.

 

 

(vii)

Lender has determined that no proposed Borrower Principal (A) is on any
Prohibited Parties Lists, (B) has been convicted of a violation of the AML Law,
or (C) has been the subject of a final enforcement action relating to the AML
Laws.

 

 

(viii)

Lender has determined that there will not be any Non-U.S. Equity Holders, or has
confirmed that no Non-U.S. Equity Holder (A) is on the OFAC Lists, (B) has been
convicted of a violation of the AML Laws, or (C) has been the subject of a final
enforcement action relating to the AML Laws.

 

 

(ix)

Lender in Lender’s Discretion has determined that the transferee and any SPE
Equity Owner of such transferee meet the requirements of Section 6.13.

 

 

(x)

If any Supplemental Instrument is outstanding, Borrower has obtained the consent
of each Supplemental Lender, if different from Lender.

 

 

(xi)

Borrower and Guarantor execute such additional documents as Lender may require
to evidence the Transfer.

 

 

(xii)

In the case of a Transfer of all or any part of the Mortgaged Property, each of
the following conditions is satisfied:

 

 

(A)

The transferee executes Lender’s then-standard assumption agreement that, among
other things, requires the transferee to perform all obligations of Borrower set
forth in the Note, the Security Instrument, this Loan Agreement and any other
Loan Document, and may require that the transferee comply with any provisions of
this Loan Agreement or any other Loan Document which previously may have been
waived or modified by Lender.

 

 

(B)

If Lender requires, the transferee causes one or more Persons acceptable to
Lender, in Lender’s Discretion, to execute and deliver to Lender a Guaranty in a
form acceptable to Lender.

 

 

(C)

The transferee executes such additional documentation (including filing
financing statements, as applicable) as Lender may require.

 

 

(xiii)

In the case of a Transfer of any interest in Borrower or a Designated Entity for
Transfers, if a Guarantor requests that Lender release the Guarantor from its
obligations under a Guaranty executed and delivered in connection with the Note,
this Loan Agreement or any of the other Loan Documents, then Borrower causes one
or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a Guaranty in a form acceptable to Lender.

 

 

(xiv)

Lender has received such legal opinions as Lender deems necessary, including a
nonconsolidation opinion (if a nonconsolidation opinion was delivered on the
Closing Date and if required by Lender), an opinion that the assignment and
assumption of the Loan Documents has been duly authorized, executed, and
delivered and that the assignment documents and the Loan Documents are
enforceable as the obligations of Borrower, transferee and Guarantor, as
applicable.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 53

 

--------------------------------------------------------------------------------

 

 

(xv)

Lender collects all costs, including the cost of all title searches, title
insurance and recording costs, and all Attorneys’ Fees and Costs incurred in
reviewing the Transfer request and any fees charged by the Rating Agencies, if
applicable.

 

 

(xvi)

At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

 

 

(xvii)

The Transfer will not occur during any Extension Period, if applicable.

 

 

(xviii)

Reserved.

 

 

(b)

Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of
Borrower’s interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

 

 

(i)

If Borrower delivers to Lender a current Site Assessment which (A) is dated
within 90 days prior to the date of the proposed Transfer, and (B) evidences no
presence of Hazardous Materials on the Mortgaged Property and no other
Prohibited Activities or Conditions with respect to the Mortgaged Property
(“Clean Site Assessment”), then Lender will release Borrower from all of
Borrower’s obligations under the Loan Documents except for any liability under
Section 6.12 or Section 10.02(b) with respect to any loss, liability, damage,
claim, cost or expense which directly or indirectly arises from or relates to
any Prohibited Activities or Conditions existing prior to the date of the
Transfer.

 

 

(ii)

If Borrower does not deliver a Clean Site Assessment as described in Section
7.05(b)(i), then Lender will release Borrower from all of Borrower’s obligations
under the Loan Documents except for liability under Section 6.12 or Section
10.02(b).

 

 

(c)

Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which is permitted,
preapproved, or approved by Lender pursuant to this Article VII, and Borrower
has provided a replacement Guarantor acceptable to Lender under the terms of
Section 7.05(a)(xii)(B), then one of the following will apply:

 

 

(i)

If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from all of Guarantor’s obligations except Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 or Section 10.02(b) with
respect to any loss, liability, damage, claim, cost or expense which directly or
indirectly arises from or relates to any Prohibited Activities or Conditions
existing prior to the date of the Transfer.

 

 

(ii)

If Borrower does not deliver a Clean Site Assessment as described in Section
7.05(b)(i), then Lender will release Guarantor from all of Guarantor’s
obligations except for Guarantor’s obligation to guaranty Borrower’s liability
under Section 6.12 or Section 10.02(b).

 

7.06

SPE Equity Owner Requirement Following Transfer. Following any Transfer pursuant
to this Article VII, Borrower must satisfy the applicable conditions regarding
an SPE Equity Owner set forth in Section 6.13(a)(xxvi) of this Loan Agreement.

 

7.07Additional Transfer Requirements - External Cap Agreement.

 

 

(a)

Continuation of Cap Agreement. If a Transfer of all or part of the Mortgaged
Property permitted by this Loan Agreement occurs, Borrower will ensure that any
third-party Cap Agreement is transferred to the applicable transferee or, if the
Cap Agreement is not transferable, Borrower will replace the third-party Cap
Agreement in accordance with Lender’s then-current requirements.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 54

 

--------------------------------------------------------------------------------

 

(b)Establishment or Modification of Rate Cap Agreement Reserve Fund.

 

 

(i)

If the third-party Cap Agreement which will be in place immediately following
the Transfer is scheduled to expire prior to the Maturity Date, Lender may
require Borrower to establish a Rate Cap Agreement Reserve Fund.

 

 

(ii)

If Borrower has previously established a Rate Cap Agreement Reserve Fund, then
Lender will determine whether the balance of any existing Rate Cap Agreement
Reserve Fund is sufficient under then-current market conditions to purchase a
Replacement Cap Agreement, and may then take any of the following actions:

 

 

(A)

Lender may require Borrower to make an additional deposit into the Rate Cap
Agreement Reserve Fund.

 

 

(B)

If funding of the Rate Cap Agreement Reserve Fund has been deferred, Lender may
require Borrower to begin making monthly deposits into the Rate Cap Agreement
Reserve Fund.

 

 

(C)

Lender may require Borrower to increase the amount of monthly deposits to the
Rate Cap Agreement Reserve Fund.

 

7.08Reserved.

 

7.09Reserved.

 

article viiiSUBROGATION.

 

If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

article ixEVENTS OF DEFAULT AND REMEDIES.

 

9.01

Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

 

 

(a)

Borrower fails to pay or deposit when due any amount required by the Note, this
Loan Agreement or any other Loan Document.

 

 

(b)

Borrower fails to maintain the Insurance coverage required by Section 6.10.

 

 

(c)

Borrower or any SPE Equity Owner fails to comply with the provisions of Section
6.13 or if any of the assumptions contained in any nonconsolidation opinions
delivered to Lender at any time is or becomes untrue in any material respect.

 

 

(d)

Borrower or any SPE Equity Owner, any of its officers, directors, trustees,
general partners or managers or any Guarantor commits fraud or a material
misrepresentation or material omission in connection with:  (i) the application
for or creation of the Indebtedness, (ii) any financial statement, Rent
Schedule, or other report or information provided to Lender during the term of
the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

 

 

(e)

Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 55

 

--------------------------------------------------------------------------------

 

 

(f)

A Transfer occurs that violates the provisions of Article VII, whether or not
any actual impairment of Lender’s security results from such Transfer.

 

 

(g)

A forfeiture action or proceeding, whether civil or criminal, is commenced which
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the Lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property.

 

 

(h)

Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Section 9.01), as and when required, which
failure continues for a period of 30 days after Notice of such failure by Lender
to Borrower. However, if Borrower’s failure to perform its obligations as
described in this Section 9.01(h) is of the nature that it cannot be cured
within the 30 day cure period after such Notice from Lender but reasonably could
be cured within 90 days, then Borrower will have additional time as determined
by Lender in Lender’s Discretion, not to exceed an additional 60 days, in which
to cure such default, provided that Borrower has diligently commenced to cure
such default during the initial 30 day cure period and diligently pursues the
cure of such default. However, no such Notice or cure periods will apply in the
case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Loan Agreement, result in
harm to Lender, danger to tenants or third parties, or impairment of the Note,
the Security Instrument or this Loan Agreement or any other security given under
any other Loan Document.

 

 

(i)

Borrower fails to perform any of its obligations as and when required under any
Loan Document other than this Loan Agreement which failure continues beyond the
applicable cure period, if any, specified in that Loan Document.

 

 

(j)

The holder of any other debt instrument secured by a mortgage, deed of trust or
deed to secure debt on the Mortgaged Property exercises any right to declare all
amounts due under that debt instrument immediately due and payable.

 

 

(k)

Any of the following occurs:

 

 

(i)

Borrower or any SPE Equity Owner commences any case, Proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors (A) seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debt, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets.

 

 

(ii)

Any party other than Lender commences any case, Proceeding, or other action of a
nature referred to in Section 9.01(k)(i) against Borrower or any SPE Equity
Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

 

 

(iii)

Any case, Proceeding or other action is commenced against Borrower or any SPE
Equity Owner seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of any order by a court of competent jurisdiction for any
such relief which is not vacated, discharged, or stayed or bonded pending appeal
within 90 days from the entry thereof.

 

 

(iv)

Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.01(k)(i), (ii) or (iii).

 

Multifamily Loan and Security Agreement – Seniors HousingPage 56

 

--------------------------------------------------------------------------------

 

 

(l)

Borrower or any SPE Equity Owner has made any representation or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

 

 

(m)

If the Loan is secured by an interest under a Ground Lease, Borrower fails to
comply with the provisions of Section 6.19.

 

 

(n)

If the Loan is a Supplemental Loan, any Event of Default occurs under (i) the
Senior Note, the Senior Instrument or any other Senior Loan Document, or (ii)
any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender’s
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

 

(o)

If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

 

 

(p)

A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

 

 

(i)

Borrower or Guarantor provides Notice of such action to Lender within 30 days
after the filing of such action.

 

 

(ii)

Either (A) the case is dismissed or discharged within 90 days after filing, or
(B) within 90 days following the date of such filing or commencement, the
affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender’s Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in form and content acceptable to Lender, together with
such legal opinions as Lender deems necessary.

 

 

(iii)

If Borrower must provide a replacement Guarantor pursuant to
Section 9.01(p)(ii), then Borrower pays the Transfer Processing Fee to Lender.

 

(q)With respect to a Guarantor, either of the following occurs:

 

 

(i)

The death of any Guarantor who is a natural person, unless within 30 days
following the Guarantor’s death, Borrower causes one of the following to occur:

 

 

(A)

One or more Persons acceptable to Lender, in Lender’s Discretion, execute(s) and
deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 57

 

--------------------------------------------------------------------------------

 

 

(B)

The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

 

(ii)

The dissolution of any Guarantor who is an entity, unless each of the following
conditions is satisfied:

 

 

(A)

Within 30 days following the dissolution of the Guarantor, Borrower causes one
or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a guaranty in a form acceptable to Lender and in substantially
the same form as the Guaranty executed on the Closing Date, without any cost or
expense to Lender.

 

 

(B)

Borrower pays the Transfer Processing Fee to Lender.

 

 

(r)

If a Cap Agreement is required, Borrower fails to provide Lender with a
Replacement Cap Agreement prior to the expiration of the then-existing Cap
Agreement.

 

 

(s)

Borrower or any Facility Operator fails, within the time deadlines set by any
Governmental Authority, to correct any deficiency, which failure could result in
an action by such Governmental Authority with respect to the Facility that could
have a Material Adverse Effect.

 

 

(t)

A default under any of the Material Contracts by Borrower or by any Facility
Operator, which continues beyond the expiration of any applicable cure period.

 

 

(u)

The Facility is no longer classified as housing for older persons pursuant to
the Fair Housing Amendments Act of 1988.

 

 

(v)

Borrower, a Facility Operator, or the Facility is assessed fines or penalties in
excess of $50,000.00 in the aggregate in any year by any state or any Medicare,
Medicaid, TRICARE, health, reimbursement, or licensing agency having
jurisdiction over Borrower, a Facility Operator, or the Facility.

 

(w)

through (mm) are Reserved.

 

 

(nn)

If a Guarantor is an entity whose term of existence expires prior to the
Maturity Date, and such Guarantor does not comply with each of the requirements
set forth in Section 22 of the Guaranty.

 

(oo)through (hhh) are Reserved.

 

9.02Protection of Lender’s Security; Security Instrument Secures Future
Advances.

 

 

(a)

If Borrower fails to perform any of its obligations under this Loan Agreement or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Loan Agreement, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender, in Lender’s Discretion, may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender’s interest, including:  (i) payment of Attorneys’ Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property, (iv) procurement of the Insurance required by Section
6.10, (v) payment of amounts

Multifamily Loan and Security Agreement – Seniors HousingPage 58

 

--------------------------------------------------------------------------------

 

 

which Borrower has failed to pay under Section 6.08, (vi) performance of
Borrower’s obligations under Section 6.09, and (vii) advances made by Lender to
pay, satisfy or discharge any obligation of Borrower for the payment of money
that is secured by a Prior Lien.

 

 

(b)

Any amounts disbursed by Lender under this Section 9.02, or under any other
provision of this Loan Agreement that treats such disbursement as being made
under this Section 9.02, will be secured by the Security Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

 

(c)

Nothing in this Section 9.02 will require Lender to incur any expense or take
any action.

 

9.03Remedies.

 

 

(a)

Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys’ Fees and Costs.

 

 

(b)

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

 

(c)

Lender will have all remedies available to Lender under Revised Article 9 of the
Uniform Commercial Code of the Property Jurisdiction, the Loan Documents and
under applicable law.

 

 

(d)

Lender may also retain (i) all money in the Reserve Funds, including interest,
and (ii) any Cap Payment, and in Lender’s sole and absolute discretion, may
apply such amounts, without restriction and without any specific order of
priority, to the payment of any and all Indebtedness.

 

 

(e)

If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

 

(f)

Reserved.

 

9.04Forbearance.

 

 

(a)

Lender may (but will not be obligated to) agree with Borrower, from time to
time, and without giving Notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third party obligor, to
take any of the following actions:

 

 

(i)

Extend the time for payment of all or any part of the Indebtedness.

 

 

(ii)

Reduce the payments due under this Loan Agreement, the Note or any other Loan
Document.

 

 

(iii)

Release anyone liable for the payment of any amounts under this Loan Agreement,
the Note or any other Loan Document.

 

 

(iv)

Accept a renewal of the Note.

Multifamily Loan and Security Agreement – Seniors HousingPage 59

 

--------------------------------------------------------------------------------

 

 

 

(v)

Modify the terms and time of payment of the Indebtedness.

 

 

(vi)

Join in any extension or subordination agreement.

 

 

(vii)

Release any portion of the Mortgaged Property.

 

 

(viii)

Take or release other or additional security.

 

 

(ix)

Modify the rate of interest or period of amortization of the Note or change the
amount of the monthly installments payable under the Note.

 

 

(x)

Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

 

(b)

Any forbearance by Lender in exercising any right or remedy under the Note, this
Loan Agreement or any other Loan Document or otherwise afforded by applicable
law, will not be a waiver of or preclude the exercise of any other right or
remedy, or the subsequent exercise of any right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount which is less than the required payment, will not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness will not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender. Lender’s receipt
of any awards or proceeds under Sections 6.10 and 6.11 will not operate to cure
or waive any Event of Default.

 

9.05

Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Loan Agreement.

 

article xRELEASE; INDEMNITY.

 

10.01

Release. Borrower covenants and agrees that, in performing any of its duties
under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

10.02Indemnity.

 

 

(a)

General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, “Indemnitees”)
against any and all losses, claims, damages, liabilities and expenses including
Attorneys’ Fees and Costs, which may be imposed or incurred by any of them
directly or indirectly arising out of, or in any way relating to, or as a result
of:  (i) any failure of the Mortgaged Property to comply with the laws,
regulations, ordinance, code or decree of any

Multifamily Loan and Security Agreement – Seniors HousingPage 60

 

--------------------------------------------------------------------------------

 

 

Governmental Authority, including those pertaining to the Americans with
Disabilities Act, zoning, occupancy and subdivision of real property, (ii) any
failure of Borrower or any Borrower Principal to comply with the Economic
Sanctions Laws or AML Laws, as applicable, (iii) any obligation of Borrower
under any Lease, and (iv) any accident, injury or death to any natural person on
the Mortgaged Property or any damage to personal property located on the
Mortgaged Property, except that no such party will be indemnified from liability
for any losses, claims, damages, liabilities or expenses arising out of the
willful misconduct or gross negligence of such party.

 

 

(b)

Environmental Indemnity. Borrower agrees to indemnify, hold harmless and defend
Indemnitees from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

 

(i)

Any breach of any representation or warranty of Borrower in Section 5.05.

 

 

(ii)

Any failure by Borrower to perform any of its obligations under Section 6.12.

 

 

(iii)

The existence or alleged existence of any Prohibited Activity or Condition.

 

 

(iv)

The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

 

 

(v)

The actual or alleged violation of any Hazardous Materials Law.

 

 

(c)

Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER AND
DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

 

 

(d)

Securitization Indemnification.

 

 

(i)

Borrower agrees to indemnify, hold harmless and defend the Indemnified Parties
from and against any and all proceedings, losses, claims, damages, liabilities,
penalties, costs and expenses (whether initiated or sought by Governmental
Authorities or private parties), including Attorneys’ Fees and Costs, which may
be incurred by any Indemnified Party (either directly or indirectly), which
arise out of, are in any way related to, or are as a result of a claim that the
Borrower Information contains an untrue statement of any material fact or the
Borrower Information omits to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading (collectively, the “Securitization Indemnification”).

 

 

(ii)

Borrower will not be liable under the Securitization Indemnification if the
claim is based on Borrower Information which Lender has materially misstated or
materially misrepresented in the Disclosure Document.

 

(iii)For purposes of this Section 10.02(d):

Multifamily Loan and Security Agreement – Seniors HousingPage 61

 

--------------------------------------------------------------------------------

 

 

 

(A)

“Borrower Information” includes any information provided at any time to Lender
or Loan Servicer by Borrower, any SPE Equity Owner, any Facility Operator, any
Guarantor, any Property Manager or any Affiliates of the foregoing with respect
to any of the following:

 

 

(1)

Any Person listed in Section 10.02(d)(iii)(A).

 

 

(2)

The Loan.

 

 

(3)

The Mortgaged Property.

 

Borrower Information includes:  (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property. Borrower Information does
not include any information provided directly to Lender or Loan Servicer by a
third party such as an appraiser or an environmental consultant.

 

 

(B)

The term “Lender” includes its officers and directors.

 

 

(C)

An “Issuer Person” includes all of the following:

 

 

(1)

Any Person that has filed the registration statement, if any, relating to the
Securitization, and any Affiliate of such Person.

 

 

(2)

Any Person acting as issuer, depositor, sponsor and/or in a similar capacity
with respect to the Securitization, and any Affiliate of such Person.

 

 

(D)

The “Issuer Group” includes all of the following:

 

 

(1)

Each director and officer of any Issuer Person.

 

 

(2)

Each entity that Controls any Issuer Person within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act.

 

 

(E)

The “Underwriter Group” includes all of the following:

 

 

(1)

Each entity which is acting as an underwriter, manager, placement agent, initial
purchaser or in a similar capacity with respect to the Securitization.

 

 

(2)

Each of its directors and officers.

 

 

(3)

Each entity that Controls any such entity within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act and is acting as
an underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

 

(4)

The directors and officers of such entity described in Section
10.02(d)(iii)(E)(3).

 

Multifamily Loan and Security Agreement – Seniors HousingPage 62

 

--------------------------------------------------------------------------------

 

 

(F)

“Indemnified Party” or “Indemnified Parties” means one or more of Lender, Issuer
Person, Issuer Group, and Underwriter Group.

 

 

(e)

Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants’ fees and
Attorneys’ Fees and Costs.

 

 

(f)

Settlement or Compromise of Claims. Borrower will not, without the prior written
consent of those Indemnitees who are named as parties to a claim or legal or
administrative proceeding (“Claim”), settle or compromise the Claim if the
settlement (i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender’s Discretion.

 

 

(g)

Effect of Changes to Loan on Indemnification Obligations. Borrower’s obligation
to indemnify the Indemnitees will not be limited or impaired by any of the
following, or by any failure of Borrower or any Guarantor to receive notice of
or consideration for any of the following:

 

 

(i)

Any amendment or modification of any Loan Document.

 

 

(ii)

Any extensions of time for performance required by any Loan Document.

 

 

(iii)

Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

 

(iv)

The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

 

 

(v)

The release of Borrower or any other Person, by Lender or by operation of law,
from performance of any obligation under any Loan Document.

 

 

(vi)

The release or substitution in whole or in part of any security for the
Indebtedness.

 

 

(vii)

Lender’s failure to properly perfect any Lien or security interest given as
security for the Indebtedness.

 

 

(h)

Payments by Borrower. Borrower will, at its own cost and expense, do all of the
following:

 

 

(i)

Pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Article X.

 

 

(ii)

Reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 63

 

--------------------------------------------------------------------------------

 

 

(iii)

Reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article X, or in monitoring and participating in any
legal or administrative proceeding.

 

 

(i)

Other Obligations. The provisions of this Article X will be in addition to any
and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Lien of the Security Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
will have no obligation to indemnify the Indemnitees under this Article X after
the date of the release of record of the Lien of the Security Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

 

 

(j)

Reserved.

 

10.03Reserved.

 

article xiMISCELLANEOUS PROVISIONS.

 

11.01

Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower waives the
right to assert any statute of limitations as a bar to the enforcement of this
Loan Agreement or the Lien of the Security Instrument or to any action brought
to enforce any Loan Document. Borrower waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or otherwise to offset any obligations to make the
payments required by the Loan Documents. No failure by Lender to perform any of
its obligations under the Loan Documents will be a valid defense to, or result
in any offset against, any payments that Borrower is obligated to make under any
of the Loan Documents.

 

11.02Governing Law; Consent to Jurisdiction and Venue.

 

 

(a)

This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will be governed by the laws of the
Property Jurisdiction.

 

 

(b)

Borrower agrees that any controversy arising under or in relation to the Note,
the Security Instrument, this Loan Agreement or any other Loan Document may be
litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 11.02 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Loan Agreement in any court of any
other jurisdiction.

 

11.03Notice.

 

 

(a)

All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of:  (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service,

Multifamily Loan and Security Agreement – Seniors HousingPage 64

 

--------------------------------------------------------------------------------

 

 

with arrangements made for payment of charges for next Business Day delivery, or
(iii) the third Business Day after the Notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested. Addresses
for Notice are as follows:

 

If to Lender:

KeyBank National Association
11501 Outlook Street, Suite 300
Overland Park, Kansas 66211
Mailcode:  KS-01-11-0501
Attention: Servicing Manager

If to Borrower:

SSSHT PropCo SE Division Street, LLC
10 Terrace Road
Ladera Ranch, California 92694
Attention:  H. Michael Schwartz

 

Lender will endeavor to provide a courtesy copy of any Notice given to Borrower
by Lender to the Person at the following address. However, the failure to
provide such courtesy copy will not affect the validity or sufficiency of any
Notice to Borrower, will not affect Lender’s rights and remedies under this Loan
Agreement or any other Loan Document, and will not subject Lender to any claims
by or liability to Borrower or any other Person. No Person listed below will be
a third-party beneficiary of any of the Loan Documents.

 

Courtesy Copy to:

Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, California 92626-1925
Attention:  Hilary Shalla

 

 

(b)

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 11.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 11.03 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.

 

 

(c)

Any Notice under the Note and any other Loan Document that does not specify how
Notices are to be given will be given in accordance with this Section 11.03.

 

(d)Reserved.

 

11.04

Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

 

11.05

Joint and Several (and Solidary) Liability. If more than one Person signs this
Loan Agreement as Borrower, the obligations of such Persons will be joint and
several. For a Mortgaged Property located in Louisiana, if more than one Person
signs this Loan Agreement as Borrower, the obligations of such Persons will be
joint and several and solidary, and wherever the phrase “joint and several”
appears in this Loan Agreement, the phrase is amended to read “joint, several,
and solidary.”

 

Multifamily Loan and Security Agreement – Seniors HousingPage 65

 

--------------------------------------------------------------------------------

 

11.06Relationship of Parties; No Third Party Beneficiary.

 

 

(a)

The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Loan Agreement will create
any other relationship between Lender and Borrower. Nothing contained in this
Loan Agreement will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

 

(b)

No creditor of any party to this Loan Agreement and no other Person will be a
third party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence:  (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

11.07Severability; Amendments.

 

 

(a)

The invalidity or unenforceability of any provision of this Loan Agreement will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Loan Agreement contains
the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

 

 

(b)

This Loan Agreement may not be amended or modified except by a writing signed by
the party against whom enforcement is sought.

 

11.08

Disclosure of Information.

 

 

(a)

Borrower acknowledges that Lender may provide to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
ownership, purchase, participation or Securitization of the Loan, including any
of the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner or any Guarantor, as Lender determines
necessary or desirable and that such information may be included in disclosure
documents in connection with a Securitization or syndication of participation
interests, including a prospectus, prospectus supplement, offering memorandum,
private placement memorandum or similar document (each, a “Disclosure Document”)
and also may be included in any filing with the Securities and Exchange
Commission pursuant to the Securities Act or the Securities Exchange Act. To the
fullest extent permitted under applicable law, Borrower irrevocably waives all
rights, if any, to prohibit such disclosure, including any right of privacy.

 

 

(b)

Borrower agrees that Lender may publicly use, at Lender’s discretion, the name
of the Mortgaged Property, photographs of the Mortgaged Property, and basic
transaction information (for example, the number of units in the Mortgaged
Property and the Loan Amount) relating to the Loan.

 

11.09

Determinations by Lender. Unless otherwise provided in this Loan Agreement, in
any instance where the consent or approval of Lender may be given or is
required, or where any determination, judgment or decision is to be rendered by
Lender under this Loan Agreement, the granting, withholding or denial of such
consent or approval and the rendering of such determination, judgment or
decision will be made or exercised by Lender (or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 66

 

--------------------------------------------------------------------------------

 

11.10

Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial interest
in the Note (together with this Loan Agreement and the other Loan Documents) may
be sold one or more times without prior Notice to Borrower. A sale may result in
a change of the Loan Servicer. There also may be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given Notice of the change. All actions regarding the
servicing of the Loan evidenced by the Note, including the collection of
payments, the giving and receipt of Notice, inspections of the Mortgaged
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives Notice to
the contrary. If Borrower receives conflicting Notices regarding the identity of
the Loan Servicer or any other subject, any such Notice from Lender will govern.

 

11.11Supplemental Financing.

 

 

(a)

This Section will apply only if at the time of any application referred to in
Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria (“Supplemental
Mortgage Product”). For purposes of this Section 11.11 only, the term “Freddie
Mac” will include any affiliate or subsidiary of Freddie Mac.

 

 

(b)

After the first anniversary of the date of this Loan Agreement, or, if there are
any Supplemental Loans affecting the Mortgaged Property, after the first
anniversary of the date of the Supplemental Note for the most recently-incurred
Supplemental Loan, Freddie Mac will consider an application from an originating
lender that is generally approved by Freddie Mac to sell mortgages to Freddie
Mac under the Supplemental Mortgage Product (“Approved Seller/Servicer”) for the
purchase by Freddie Mac of a proposed indebtedness of Borrower to the Approved
Seller/Servicer to be secured by one or more Supplemental Instruments on the
Mortgaged Property. Freddie Mac will purchase each Supplemental Loan secured by
the Mortgaged Property if each of the following conditions is satisfied:

 

 

(i)

At the time of the proposed Supplemental Loan, no Event of Default may have
occurred and be continuing and no event or condition may have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

 

(ii)

Borrower and the Mortgaged Property must be acceptable to Freddie Mac under its
Supplemental Mortgage Product.

 

 

(iii)

New loan documents must be entered into to reflect each Supplemental Loan, such
documents to be acceptable to Freddie Mac in its discretion.

 

 

(iv)

No Supplemental Loan may cause the combined debt service coverage ratio of the
Mortgaged Property after the making of that Supplemental Loan to be less than
the Minimum DSCR. As used in this Section, the term “combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

 

 

(A)

the annual net operating income from the operations of the Mortgaged Property at
the time of the proposed Supplemental Loan,

 

to

 

 

(B)

the aggregate of the annual principal and interest payable on all of the
following:

 

 

(I)

the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

 

Multifamily Loan and Security Agreement – Seniors HousingPage 67

 

--------------------------------------------------------------------------------

 

 

(II)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property (using a 30 year amortization schedule for any Supplemental
Loans), and

 

 

(III)

the proposed “Indebtedness” for any Supplemental Loan (using a 30 year
amortization schedule).

 

As used in this Section, “annual principal and interest” with respect to a
floating rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

 

(X)

If the loan has an internal interest rate cap, the Capped Interest Rate.

 

 

(Y)

If the loan has an external interest rate cap, the Strike Rate plus the Margin.

 

 

(Z)

If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current LIBOR Index Rate plus the Margin plus 300 basis points.

 

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding 12
months, and actual, historical and anticipated operating expenses. Freddie Mac
will determine the combined debt service coverage ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations.

 

 

(v)

No Supplemental Loan may cause the combined loan to value ratio of the Mortgaged
Property after the making of that Supplemental Loan to exceed the Maximum
Combined LTV, as determined by Freddie Mac. As used in this Section, “combined
loan to value ratio” means, with respect to the Mortgaged Property, the ratio,
expressed as a percentage, of:

 

 

(A)

the aggregate outstanding principal balances of all of the following:

 

 

(I)

the Indebtedness under this Loan Agreement,

 

 

(II)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property, and

 

 

(III)

the proposed “Indebtedness” for any Supplemental Loan,

 

to

 

 

(B)

the value of the Mortgaged Property.

 

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower’s expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property that will be used to determine whether
the Maximum Combined LTV has been met will be the lesser of the appraised value
set forth in such appraisal or the value of the Mortgaged Property as determined
by Freddie Mac.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 68

 

--------------------------------------------------------------------------------

 

 

(vi)

Borrower’s organizational documents are amended to permit Borrower to incur
additional debt in the form of Supplemental Loans (Lender will consent to such
amendment(s)).

 

 

(vii)

One or more Persons acceptable to Freddie Mac executes and delivers to the
Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac’s
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

 

 

(viii)

The loan term of each Supplemental Loan will be coterminous with the Senior
Indebtedness or longer than the Senior Indebtedness, in Freddie Mac’s
discretion.

 

 

(ix)

The Prepayment Premium Period of each Supplemental Loan will be coterminous with
the Prepayment Premium Period or the combined Lockout Period and Defeasance
Period, as applicable, of the Senior Indebtedness.

 

 

(x)

The interest rate of each Supplemental Loan will be determined by Freddie Mac in
its discretion.

 

 

(xi)

Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Loan.

 

 

(xii)

Borrower’s payment of fees and other expenses charged by Lender, Freddie Mac,
the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

 

 

(xiii)

Commencing on the date that the first Supplemental Loan is originated and
continuing for so long as any Supplemental Loan is outstanding, the first lien
Senior Lender will begin collection of any deferred Monthly Deposit or Revised
Monthly Deposit for Capital Replacements in accordance with Section 4.04(e) (if
applicable) as well as Imposition Reserve Deposits for any of the following
Impositions marked ‘Deferred’ in Section 4.02(a):

 

 

(A)

Property Insurance premiums or premiums for other Insurance required by Lender
under Section 6.10.

 

(B)Taxes and payments in lieu of taxes

 

(C)Ground Rents

 

Such deposits will be credited to the payment of any such required Imposition
Reserve Deposits under any Supplemental Loan.

 

 

(xiv)

If any covenants, conditions and restrictions affecting the Mortgaged Property
provide for a lien for any assessments or other unpaid amounts, Borrower will
provide satisfactory evidence that such lien will be subordinate to the lien of
the Supplemental Instrument.

 

 

(xv)

All other requirements of the Supplemental Mortgage Product must be met, unless
Freddie Mac has elected to waive one or more of its requirements.

 

 

(xvi)

Reserved.

 

 

(xvii)

Reserved.

 

 

(xviii)

Reserved.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 69

 

--------------------------------------------------------------------------------

 

 

(c)

No later than 5 Business Days after Lender’s receipt of a written request from
Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

 

(i)The then-current outstanding principal balance of the Senior Indebtedness.

 

 

(ii)

Payment history of the Senior Indebtedness.

 

 

(iii)

Whether any Reserve Funds are being collected on the Senior Indebtedness and the
amount of each such Reserve Fund deposit as of the date of the request.

 

 

(iv)

Whether any Repairs, Capital Replacements or improvements or rental achievement
or burn-off guaranty requirements are existing or outstanding under the terms of
the Senior Indebtedness.

 

 

(v)

A copy of the most recent inspection report for the Mortgaged Property.

 

 

(vi)

Whether any modifications or amendments have been made to the Loan Documents for
the Senior Indebtedness since origination of the Senior Indebtedness and, if
applicable, a copy of such modifications and amendments.

 

 

(vii)

Whether to Lender’s knowledge any Event of Default exists under the Senior
Indebtedness.

 

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) is not applicable.

 

 

(d)

Lender will have no obligation to consent to any mortgage or Lien on the
Mortgaged Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.

 

 

(e)

If a Supplemental Loan is made to Borrower, Borrower agrees that the terms of
the Intercreditor Agreement will govern with respect to any distributions of
excess proceeds by Lender to the Supplemental Lender, and Borrower agrees that
Lender may distribute any excess proceeds received by Lender pursuant to the
Loan Documents to Supplemental Lender pursuant to the Intercreditor Agreement.

 

11.12

Defeasance. (Section Applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date and if the Note provides for Defeasance). This Section 11.12 will
apply only if the Note is assigned to a REMIC trust prior to the Cut-off Date,
and if the Note provides for Defeasance. If both of these conditions are met,
then, subject to Section 11.12(a) and (c), Borrower will have the right to
defease the Loan in whole (“Defeasance”) and obtain the release of the Mortgaged
Property from the Lien of the Security Instrument upon the satisfaction of each
of the following conditions:

 

 

(a)

Borrower will not have the right to obtain Defeasance at any of the following
times:

 

 

(i)

If the Loan is not assigned to a REMIC trust.

 

 

(ii)

During the Lockout Period.

 

 

(iii)

After the expiration of the Defeasance Period.

 

 

(iv)

After Lender has accelerated the maturity of the unpaid principal balance of,
accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 70

 

--------------------------------------------------------------------------------

 

 

(b)

Borrower will give Lender Notice (“Defeasance Notice”) specifying a Business Day
(“Defeasance Closing Date”) on which Borrower desires to close the Defeasance.
The Defeasance Closing Date specified by Borrower may not be more than 60
calendar days, nor less than 30 calendar days, after the date on which Lender
receives the Defeasance Notice. Lender will acknowledge receipt of the
Defeasance Notice and will notify Borrower of the identity of the accommodation
borrower (“Successor Borrower”).

 

 

(c)

The Defeasance Notice must be accompanied by a $10,000 non-refundable fee
(“Defeasance Fee”) for Lender’s processing of the Defeasance. If Lender does not
receive the Defeasance Fee, then Borrower’s right to obtain Defeasance pursuant
to that Defeasance Notice will terminate.

 

 

(d)

(i)If Borrower timely pays the Defeasance Fee, but Borrower fails to perform its
other obligations under this Section, Lender will have the right to retain the
Defeasance Fee as liquidated damages for Borrower’s default and, except as
provided in Section 11.12(d)(ii), Borrower will be released from all further
obligations under this Section 11.12. Borrower acknowledges that Lender will
incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the Lien of the Security Instrument in reliance on the
executed Defeasance Notice. Borrower agrees that the Defeasance Fee represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Loan Agreement, of the damages Lender will incur by reason of
Borrower’s default.

 

 

(ii)

If the Defeasance is not consummated on the Defeasance Closing Date for any
reason, Borrower agrees to reimburse Lender for all third party costs and
expenses (other than financing costs covered by Section 11.12(d)(i)) incurred by
Lender in reliance on the executed Defeasance Notice, within 5 Business Days
after Borrower receives a written demand for payment, accompanied by a
statement, in reasonable detail, of Lender’s third party costs and expenses.

 

 

(iii)

All payments required to be made by Borrower to Lender pursuant to this Section
11.12 will be made by wire transfer of immediately available funds to the
account(s) designated by Lender in its acknowledgement of the Defeasance Notice.

 

(e)No Event of Default has occurred and is continuing.

 

 

(f)

Borrower will deliver each of the following documents to Lender, in form and
substance satisfactory to Lender, on or prior to the Defeasance Closing Date,
unless Lender has issued a written waiver of its right to receive any such
document:

 

 

(i)

One or more opinions of counsel for Borrower confirming each of the following:

 

 

(A)

Lender has a valid and perfected first Lien and first priority security interest
in the Defeasance Collateral and the proceeds of the Defeasance Collateral.

 

 

(B)

The Pledge Agreement is duly authorized, executed, delivered and enforceable
against Borrower in accordance with its terms.

 

 

(C)

If, as of the Defeasance Closing Date, the Note is held by a REMIC trust, then
each of the following is correct:

 

 

(1)

The Defeasance has been effected in accordance with the requirements of Treasury
Regulation Section 1.860G-2(a)(8) (as such regulation may be modified, amended
or replaced from time to time).

 

 

(2)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of the Defeasance.

Multifamily Loan and Security Agreement – Seniors HousingPage 71

 

--------------------------------------------------------------------------------

 

 

 

(3)

That there will be no imposition of a tax under applicable REMIC provisions as a
result of the Defeasance.

 

 

(D)

The Defeasance will not result in a “sale or exchange” of the Note within the
meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

 

 

(ii)

A written certificate from an independent certified public accounting firm
(reasonably acceptable to Lender), confirming that the Defeasance Collateral
will generate cash sufficient to make all Scheduled Debt Payments as they fall
due under the Note, including full payment due on the Note on the Maturity Date.

 

 

(iii)

Lender’s form of a pledge and security agreement (“Pledge Agreement”) and
financing statements which pledge and create a first priority security interest
in the Defeasance Collateral in favor of Lender.

 

 

(iv)

Lender’s form of a transfer and assumption agreement (“Transfer and Assumption
Agreement”), pursuant to which Borrower and any Guarantor (in each case, subject
to satisfaction of all requirements under this Loan Agreement) will be relieved
from liability in connection with the Loan to the extent described in Sections
7.05(b) and 7.05(c), respectively, and Successor Borrower will assume all
remaining obligations.

 

 

(v)

Forms of all documents necessary to release the Mortgaged Property from the
Liens created by the Security Instrument and related UCC financing statements
(collectively, “Release Instruments”), each in appropriate form required by the
Property Jurisdiction.

 

 

(vi)

Any other opinions, certificates, documents or instruments that Lender may
reasonably request.

 

 

(g)

Borrower will deliver to Lender, on or prior to the Defeasance Closing Date,
each of the following:

 

(i)The Defeasance Collateral, which meets all of the following requirements:

 

 

(A)

It is owned by Borrower, free and clear of all Liens and claims of
third-parties.

 

 

(B)

It is in an amount sufficient to provide for (1) redemption payments to occur
prior, but as close as possible, to all successive Installment Due Dates
occurring under the Note after the Defeasance Closing Date, and (2) delivery of
redemption proceeds at least equal to the amount of principal and interest due
on the Note on each Installment Due Date including full payment due on the Note
on the Maturity Date (“Scheduled Debt Payments”).

 

 

(C)

All redemption payments received from the Defeasance Collateral will be paid
directly to Lender to be applied on account of the Scheduled Debt Payments
occurring after the Defeasance Closing Date.

 

 

(D)

The pledge of the Defeasance Collateral will be effected through the book-entry
facilities of a qualified securities intermediary designated by Lender in
conformity with all applicable laws.

 

 

(ii)

All accrued and unpaid interest and all other sums due under the Note, this Loan
Agreement and under the other Loan Documents, including all amounts due under
Section 11.12(i), up to the Defeasance Closing Date.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 72

 

--------------------------------------------------------------------------------

 

(h)Reserved.

 

 

(i)

Borrower will pay all reasonable costs and expenses incurred by Lender in
connection with the Defeasance in full on or prior to the Defeasance Closing
Date, which payment is required prior to Lender’s issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
all fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including Attorneys’ Fees and Costs for the review and
preparation of the Pledge Agreement and of the other materials described in this
Loan Agreement and any related documentation, Rating Agencies’ fees, or other
costs related to the Defeasance).

 

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates that Lender will incur in connection with
the Defeasance.

 

 

(j)

No Transfer Fee will be payable to Lender upon a Defeasance made in accordance
with this Section 11.12.

 

 

(k)

Reserved.

 

11.13

Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender, and
each successor to Lender’s interest, may (without prior Notice to Borrower or
Borrower’s prior consent), sell or grant participations in the Loan (or any part
of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the Loan in a trust. Borrower agrees to cooperate
with all reasonable requests of Lender in connection with any of the foregoing
including taking the following actions:

 

 

(a)

Executing any financing statements or other documents deemed necessary by Lender
or its transferee to create, perfect or preserve the rights and interest to be
acquired by such transferee.

 

 

(b)

Delivering revised organizational documents, counsel opinions, and executed
amendments to the Loan Documents satisfactory to the Rating Agencies.

 

 

(c)

Providing updated financial information with appropriate verification through
auditors’ letters, if required by Lender. (If Lender requires that Borrower’s
updated financial information be accompanied by appropriate verification through
auditor’s letters, then Lender will reimburse Borrower for the costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters.)

 

 

(d)

Providing updated information on all litigation proceedings affecting Borrower,
any Borrower Principal, any Facility Operator or Property Manager as required in
Section 6.16.

 

 

(e)

Reviewing information contained in any Disclosure Document, including with
respect to the Loan, Borrower, Guarantor, any Property Manager, and any Facility
Operator, and providing a mortgagor estoppel certificate, written confirmation
of Borrower’s indemnification obligations under this Loan Agreement, and such
other information about Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager, any Facility Operator, or the Mortgaged Property as Lender may
require for Lender’s offering materials.

 

Notwithstanding anything set forth above in this Section 11.13, Borrower will
not be required to execute any document that changes the interest rate, the
stated maturity date or the amortization of principal set forth in the Note, or
that modifies or amends any essential economic terms of the Loan.

 

11.14

Cooperation with Rating Agencies and Investors. Borrower covenants and agrees
that if Lender decides to include the Loan as an asset of a Secondary Market
Transaction, Borrower will do all of the following:  

 

 

(a)

At Lender’s request, meet with representatives of the Rating Agencies and/or
investors to discuss the business and operations of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 73

 

--------------------------------------------------------------------------------

 

 

(b)

Permit Lender or its representatives to provide related information to the
Rating Agencies and/or investors.

 

 

(c)

Cooperate with the reasonable requests of the Rating Agencies and/or investors
in connection with all of the foregoing.

 

11.15

Letter of Credit Requirements.

 

 

(a)

Any Letter of Credit required under this Loan Agreement must satisfy the
following conditions:

 

 

(i)

It must be a clean, irrevocable, unconditional standby letter of credit.

 

 

(ii)

It must name Lender as the sole beneficiary and permit Lender to assign the
Letter of Credit without further consent from Issuer.

 

 

(iii)

It must have an initial term of not less than 12 months.

 

 

(iv)

It must be in the form required by Lender.

 

 

(v)

It must provide that it may be drawn on by Lender or Loan Servicer, in whole or
in part, by presentation to Issuer of a sight draft without any other
restrictions on the right to draw.

 

 

(vi)

It must be issued by an Issuer meeting Lender’s requirements, which Issuer (i)
must be an Eligible Institution, and (ii) may not, unless Lender agrees in
writing, be an affiliate of Borrower or Lender.

 

 

(vii)

It must be obtained on behalf of Borrower by a Person other than Borrower’s
general partners or managing members if Borrower is a general or limited
partnership or limited liability company. Neither Borrower nor the general
partners or managing members, if applicable, may have any liability or other
obligations under any reimbursement agreement with respect to the Letter of
Credit.

 

 

(viii)

It may not be secured by a lien on all or any part of the Mortgaged Property or
related Personalty.

 

 

(ix)

When delivered to Lender, it must be accompanied by an opinion acceptable to
Lender in Lender’s Discretion issued by counsel to the Issuer that includes
opinions as to Issuer’s power and authority to issue the Letter of Credit and
the enforceability of the Letter of Credit against Issuer and an updated
nonconsolidation opinion with regard to any such Letter of Credit in form and
substance satisfactory to Lender.

 

 

(b)

If at any time the Issuer of a Letter of Credit held by Lender ceases to be an
Eligible Institution, Lender will have the right to immediately draw down the
Letter of Credit in full and hold the Proceeds in an escrow account in
accordance with the terms of this Loan Agreement.

 

 

(c)

Each Letter of Credit held by Lender pursuant to this Loan Agreement provides
additional collateral for the Indebtedness in addition to the lien of the
Security Instrument.

 

11.16

Reserved.

 

11.17Reserved.

 

11.18

Reserved.

 

11.19

State Specific Provisions.  Reserved.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 74

 

--------------------------------------------------------------------------------

 

11.20

Time is of the Essence. Time is of the essence with respect to each covenant of
this Loan Agreement.

 

11.21

Electronic Signatures. With respect to any E-Signed Document, the following
provisions apply:

 

 

(a)

Borrower represents and warrants that the intention of the natural Person
signing on behalf of Borrower or Borrower Principal on each E-Signed Document
was to attribute its respective signature to such E-Signed Document, and that
the E-Signature represents the signer’s signature to the E-Signed document.

 

 

(b)

Borrower understands and agrees that the E-Signatures on all E-Signed Documents
are legally binding.

 

 

(c)

Borrower waives all rights to repudiate the authenticity or validity of any
E-Signature on any E-Signed Document to the extent such repudiation is based in
whole or in part on the fact that such signature is not in an original
handwritten form.  

 

 

(d)

Borrower agrees that the law governing E-Signatures will be the federal
Electronic Signatures in Global and National Commerce Act of 2000 (15 U.S. Code,
Chapter 96) (E-SIGN) and/or the Uniform Electronic Transactions Act of 1999 as
promulgated by the U.S. Uniform Law Commission for consideration and enactment
by the States (UETA), and that under no circumstances will E-Signatures be
governed by the Uniform Computer Information Transactions Act (UCITA).

 

ARTICLE XIIDEFINITIONS.

 

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

 

“Activities of Daily Living” means personal care services that provide the frail
elderly with assistance in eating, dressing, bathing, incontinence care and
assistance in moving from one place to another (such as from a bed to a
wheelchair).

 

“Affiliate” of any Person means:

 

 

(i)

Any other individual or entity that is, directly or indirectly, one of the
following:

 

 

(A)

In Control of the applicable Person.

 

 

(B)

Under the Control of the applicable Person.

 

 

(C)

Under common Control with the applicable Person.

 

 

(ii)

Any individual that is a director or officer of the applicable Person.

 

 

(iii)

Any individual that is a director or officer of any entity described in clause
(i) of this definition.

 

“AML Laws” means applicable federal anti-money laundering laws and regulations
including 18 U.S.C. §§ 1956 and 1957, as amended.

 

“Approved Seller/Servicer” is defined in Section 11.11(b).

 

“Assignment of Management Agreement” means the Assignment of Management
Agreement and Subordination of Management Fees dated the same date as this Loan
Agreement among Borrower, Lender and Property Manager, including all schedules,
riders, allonges and addenda, as such Assignment of Management Agreement may be
amended from time to time, and any future Assignment of Management Agreement and
Subordination of Management Fees executed in accordance with Section 6.09(d).

Multifamily Loan and Security Agreement – Seniors HousingPage 75

 

--------------------------------------------------------------------------------

 

 

“Assisted Living Residences” means residences that are designed to accommodate
and provide 24-hour protective oversight and assistance for natural persons with
functional limitations, including meals in a central location and assistance
with Activities of Daily Living and Alzheimer’s care.

 

“Attorneys’ Fees and Costs” means:  (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

 

“Books and Records” is defined in Section 6.07(a).

 

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Loan Agreement, together with their successors and assigns.

 

“Borrower Information” is defined in Section 10.02(d).

 

“Borrower Principal” means any of the following:

 

 

(i)

Any general partner of Borrower (if Borrower is a partnership).

 

 

(ii)

Any manager or managing member of Borrower (if Borrower is a limited liability
company).

 

 

(iii)

Any Person (limited partner, member or shareholder) with a collective direct or
indirect equity interest in Borrower equal to or greater than 25%.

 

 

(iv)

Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

 

“Borrower Proof of Loss Threshold” means $200,000.00.

 

“Borrower Proof of Loss Maximum” means $800,000.00.

 

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

 

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement, in a form
acceptable to Lender, obtained by Borrower from a Cap Provider as a requirement
of any Loan Document or as a condition of Lender’s making the Loan.

 

“Cap Collateral” means all of the following:

 

 

(i)

The Cap Agreement.

 

 

(ii)

The Cap Payments.

 

 

(iii)

All rights of Borrower under any Cap Agreement and all rights of Borrower to all
Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Loan Agreement.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 76

 

--------------------------------------------------------------------------------

 

 

(iv)

All rights, liens and security interests or guaranties granted by a Cap Provider
or any other Person to secure or guaranty payment of any Cap Payments whether
existing now or granted after the date of this Loan Agreement.

 

 

(v)

All documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Loan Agreement.

 

 

(vi)

All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

 

“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

 

“Cap Provider” means the third-party financial institution approved by Lender
that is the counterparty under any Cap Agreement or Replacement Cap Agreement.

 

“Capital Replacement” means the replacement of those items listed on Exhibit F.

 

“Capped Interest Rate” is defined in the Note, if applicable.

 

“Claim” is defined in Section 10.02(f).

 

“Clean Site Assessment” is defined in Section 7.05(b)(i).

 

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

 

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

 

“Completion Date” means, with respect to any Repair, the date specified for that
Repair in the Repair Schedule of Work (Exhibit C), as such date may be extended
by Lender in writing.

 

“Condemnation” is defined in Section 6.11(a).

 

“Continuing Care Retirement Community” or “CCRC” means a property designed to
provide a continuum of care within a single community. The living accommodations
and care provided within a CCRC are a combination of the accommodations and
services provided by Seniors Apartments, Independent Living Units, Assisted
Living Residences and Skilled Nursing Beds.

 

“Contract” means any present or future contract for the provision of goods or
services (or with respect to payment therefore), together with all
modifications, extensions and renewals, in connection with the operation or
management of the Facility (other than Leases), including (i) those with
Borrower or a Facility Operator, and (ii) Third Party Provider Agreements,
together with all modifications, extensions or renewals.

 

“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

 

“Corporate Lease” means a Lease for one or more residential units under which
one entity will rent all such units from Borrower and will have the right to
sublease such units to individual subtenants.

 

“Crowdfunding” means the practice of funding a project or venture by raising
capital by either of the following methods:

 

 

(i)

Via general solicitation (i.e., marketing directed to the public at large,
whether via the internet or otherwise) that (A) names Freddie Mac, or (B) names
or contains any information about the Mortgaged Property.

Multifamily Loan and Security Agreement – Seniors HousingPage 77

 

--------------------------------------------------------------------------------

 

 

 

(ii)

From unaccredited investors in a public offering (e.g., under the related
exemptions of Title III or Title IV of the Jumpstart Our Business Startups
(JOBS) Act).

 

“Cut-off Date” is defined in the Note, if applicable.

 

“Decrease in Acuity Mix” is defined in Section 5.25(c).

 

“Default Rate” is defined in the Note.

 

“Defeasance” is defined in Section 11.12.

 

“Defeasance Closing Date” is defined in Section 11.12(b).

 

“Defeasance Collateral” means:  (i) a Freddie Mac Debt Security, (ii) a Fannie
Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

 

“Defeasance Fee” is defined in Section 11.12(c).

 

“Defeasance Notice” is defined in Section 11.12(b).

 

“Defeasance Period” is defined in the Note, if applicable.

 

“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.

 

“Disclosure Document” is defined in Section 11.08.

 

“Downgrade” as it applies to a License, means a License is modified so as to
permit a less acute level of care (including elimination of skilled nursing or
assisted living care or services included in the License) by the Governmental
Authority responsible for issuing such License.

 

“E-Signature” means any form of signature provided on behalf of Borrower or a
Borrower Principal other than an original handwritten signature, including any
type of image created in any manner (whether electronically or otherwise) which
image could reasonably be interpreted as an indication of the signer’s intent to
sign the document.

 

“E-Signed Document” means any document received by Servicer or Lender in
connection with the underwriting, origination, transfer, Securitization, or
servicing of the Loan, or the correction or amendment of any such document, to
which an E-Signature is affixed, attached, or otherwise logically associated.

 

“Economic Sanctions Laws” means the foreign assets control regulations, 31
C.F.R. Chapter V, as amended, and any amending federal legislation or executive
order relating thereto, as administered by OFAC.

 

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by

Multifamily Loan and Security Agreement – Seniors HousingPage 78

 

--------------------------------------------------------------------------------

 

Moody’s Investors Service, Inc. and F-3 by Fitch, Inc. in the case of accounts
in which funds are held for 30 days or less or, in the case of letters of credit
or accounts in which funds are held for more than 30 days, the long term
unsecured debt obligations of which are rated at least “A” by Fitch, Inc. and
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., and “A2” by Moody’s Investors Service, Inc. If at any time an Eligible
Institution does not meet the required rating, the Loan Servicer must move the
Eligible Account within 30 days of such event to an appropriately rated Eligible
Institution.

 

“Environmental Inspections” is defined in Section 6.12(e).

 

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means the occurrence of any event listed in Section 9.01.

 

“Extension Period” is defined in the Note, if applicable.

 

“Facility” means the senior housing facility located on the Land, and including
the Land and Improvements located on the Land.

 

“Facility Operator” means any tenant (an “Operating Tenant”) under a lease with
Borrower (as landlord) of all or substantially all of the Facility, as well as
any manager or Facility Operator pursuant to a Contract with Borrower or with an
Operating Tenant.

 

“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

 

“FHFA” means the Federal Housing Finance Agency.

 

“FHFA SCP List” means the Suspended Counterparty List maintained by the FHFA
which is currently published at
https://www.fhfa.gov/SupervisionRegulation/LegalDocuments/suspendedcounterpartyprogram.

 

“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

 

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

 

“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

 

“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.com.

 

“GAAP” means generally accepted accounting principles.

Multifamily Loan and Security Agreement – Seniors HousingPage 79

 

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over Borrower
including all applicable licensing or accreditation bodies or agencies (whether
federal, state, county, district, municipal, city or otherwise, whether now or
hereafter in existence, including applicable non-governmental organizations,
such as the Joint Commission on the Accreditation of Healthcare Organizations)
that have or acquire jurisdiction over Borrower, a Facility Operator (as
pertains to the Facility), the Facility or the use, operation, improvement,
accreditation, licensing or permitting of the Facility or the operations of the
Facility.

 

“Governmental Payor Program” means any Medicare, Medicaid, TRICARE programs or
similar federal, state, local or any other third party payors’ programs or other
similar provider payment programs, or any so-called “waiver program” associated
therewith.

 

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty: The required Guarantors as of the date of this Loan Agreement are set
forth in Exhibit I.

 

“Guaranty” means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any medical products or devices, including, those
materials defined as “medical waste” or “biological waste” under relevant
statutes, ordinances or regulations pertaining to Hazardous Materials Law; any
substance that requires special handling and any other material or substance now
or in the future that (i) is defined as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” or “pollutant” by or within the meaning of any Hazardous
Materials Law, or (ii) is regulated in any way by or within the meaning of any
Hazardous Materials Law.

 

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

 

“Healthcare Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to the ownership, leasing, operation or management of medical or
senior housing facilities (including Independent Living Units, adult care
facilities, Assisted Living Residences, skilled nursing care, rehabilitation
services, CCRC’s, and dementia and/or memory care facilities), including those
pertaining to Licenses necessary to operate or manage any such facility, those
pertaining to billing any Governmental Payor Program, those pertaining to
patient care and Privacy Laws, quality and safety standards, accepted
professional standards, and principles that apply to professionals providing
services to the Facility, accreditation standards, and requirements of the
applicable state department of health and all other Governmental Authorities
including, those requirements relating to the Facility’s physical structure and
environment, licensing, quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee splitting.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 80

 

--------------------------------------------------------------------------------

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time, together with all rules and regulations
promulgated thereunder from time to time.

 

“HVAC System” is defined in Section 6.10(a)(v).

 

“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.

 

“Imposition Reserve Deposits” is defined in Section 4.02(a).

 

“Impositions” is defined in Section 4.02(a).

 

“Improvements” means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

 

“Increase in Acuity Mix” is defined in Section 5.25(c).

 

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

 

“Indemnified Party/ies” is defined in Section 10.02(d).

 

“Indemnitees” is defined in Section 10.02(a).

 

“Independent Living Units” means residential units that are accompanied by
optional services designed to aid the residents’ independence, including
building security, optional meals, housekeeping, laundry, and at least some
incidental services and activities not related to personal care, such as valet
shopping, financial planning, unscheduled transportation, beautician services,
recreational and social activities and 24-hour staff presence.

 

“Installment Due Date” is defined in the Note.

 

“Insurance” means Property Insurance, liability insurance and all other
insurance that Lender requires Borrower to maintain pursuant to this Loan
Agreement.

 

“Intended Use” is defined in Section 5.25.

 

“Intercreditor Agreement” is defined in Section 11.11(b).

 

“Investor Interest Transfer” is defined in Section 7.03(d)(vi).

 

“Investor Interests” is defined in Section 7.03(d)(vi).

 

“Issuer” means the issuer of any Letter of Credit.

 

“Issuer Group” is defined in Section 10.02(d).

 

“Issuer Person” is defined in Section 10.02(d).

 

“Land” means the land described in Exhibit A.

 

“Leases” means all present and future leases, master leases, operating leases,
subleases, occupancy agreements pertaining to occupants of the Facility,
including both residential and commercial agreements and patient admission or
resident care agreements, licenses, concessions or grants or other possessory
interests now or hereafter in force, whether oral or written, covering or
affecting the Mortgaged Property, or any portion of the Mortgaged Property

Multifamily Loan and Security Agreement – Seniors HousingPage 81

 

--------------------------------------------------------------------------------

 

(including proprietary leases or occupancy agreements if Borrower is a
cooperative housing corporation), and all modifications, extensions or renewals.

 

“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

 

“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.

 

“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement or any other Loan Document.

 

“LIBOR Index Rate” is defined in the Note, if applicable.

 

“License” means any license, permit, regulatory agreement, certificate,
approval, certificate of need or similar certificate, authorization,
accreditation, approved provider status in any approved provider payment
program, or approval issued by an applicable state department of health (or any
subdivision thereof) or state licensing agency, as applicable, in each instance
whether issued by a Governmental Authority or otherwise, used in connection
with, or necessary or desirable to use, occupy or operate the Facility for its
Intended Use, including the provision of all goods and services to be provided
by Borrower or the Facility Operator to the residents of the Facility.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

 

“Loan” is defined on Page 1 of this Loan Agreement.

 

“Loan Agreement” means this Multifamily Loan and Security Agreement.

 

“Loan Application” is defined in Section 5.16(a).

 

“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.

 

“Lockout Period,” if applicable, is defined in the Note.

 

“Major Building System” means one that is integral to the Improvements,
providing basic services to the tenants and other occupants of the Improvements
including:

 

(i)Electrical (electrical lines or power upgrades, excluding fixture
replacement).

 

(ii)HVAC (central and unit systems, excluding replacement of in kind unit
systems).

 

(iii)Plumbing (supply and waste lines, excluding fixture replacement).

 

 

(iv)

Structural (foundation, framing, and all building support elements).

 

“Manager” or “Managers” means a Person who is named or designated as (i) a
non-member manager, manager, or managing member or otherwise acts in the
capacity of a manager or managing member of a limited liability company in a
limited liability company agreement or similar instrument under which the
limited liability company is formed or operated, or (ii) a general partner of a
general or limited partnership in a partnership agreement or similar agreement
under which the partnership is formed or operated.

Multifamily Loan and Security Agreement – Seniors HousingPage 82

 

--------------------------------------------------------------------------------

 

 

“Margin” is defined in the Note, if applicable.

 

“Material Adverse Effect” means a significant detrimental effect on:  (i) the
Mortgaged Property (including the Facility), (ii) the business, prospects,
profits, operations or condition (financial or otherwise) of Borrower or any
Facility Operator, (iii) the enforceability, validity, perfection or priority of
the Lien of any Loan Document, (iv) the ability of Borrower or any Facility
Operator to perform any obligations under any Loan Document or (v) Borrower’s or
any Facility Operator’s interest in the Facility including a Downgrade,
termination, revocation or suspension of, or refusal to renew or reissue, any
applicable License, or a ban on new resident admissions.

 

“Material Contract” means Contracts:

 

 

(i)

For preparing or serving food (but do not include food supply Contracts),
regardless of annual consideration or term.

 

 

(ii)

For medical services or healthcare provider agreements, regardless of annual
consideration or term.

 

 

(iii)

The average annual consideration of which, directly or indirectly, is at least
$50,000.

 

 

(iv)

Having a term of more than one year unless subject to termination by Borrower or
if Borrower is not a party to the Contract, the Facility Operator, and their
respective successors and assigns, upon not more than 30 days notice, without
cause and without payment of any termination fee, penalty or extra charge.

 

“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.

 

“Maximum Combined LTV” means 70%.

 

“Membership Interests” is defined in Section 5.24.

 

“Membership Interests Seller” is defined in Section 5.24.

 

“Minimum DSCR” means, with respect to a Supplemental Loan,

 

(i)if the Senior Indebtedness bears interest at a fixed rate, then

 

 

(A)

1.30:1 for Mortgaged Properties classified by Lender as Independent Living, and

 

 

(B)

1.40:1 for Mortgaged Properties classified by Lender as Assisted Living,

 

or

 

(ii)if the Senior Indebtedness bears interest at a floating rate, then

 

 

(A)

1.10:1 for Mortgaged Properties classified by Lender as Independent Living, and

 

 

(B)

1.15:1 for Mortgaged Properties classified by Lender as Assisted Living.

 

“Minimum Occupancy” means 85% of units at the Mortgaged Property with leases
that comply with Section 5.11, Section 6.09(e)(v)(E), and Section 6.15.

 

“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement. As of the Closing Date, MMP is not required for the
Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 83

 

--------------------------------------------------------------------------------

 

“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

 

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

 

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

 

(i)

The Land, or, if Borrower’s interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate.

 

 

(ii)

The Improvements (including the Facility).

 

 

(iii)

The Fixtures.

 

 

(iv)

The Personalty.

 

 

(v)

All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

 

(vi)

All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the Insurance pursuant to Lender’s requirement.

 

 

(vii)

All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land or the Leasehold Estate, as
applicable, the Improvements, the Fixtures, the Personalty or any other part of
the Mortgaged Property, including any awards or settlements resulting from
Condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof.

 

 

(viii)

All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

 

 

(ix)

All proceeds from the conversion, voluntary or involuntary, of any of the items
described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

 

 

(x)

All Rents and Leases.

 

 

(xi)

All earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

 

 

(xii)

All Imposition Reserve Deposits.

 

 

(xiii)

All refunds or rebates of Impositions by any Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Loan Agreement is dated).

 

Multifamily Loan and Security Agreement – Seniors HousingPage 84

 

--------------------------------------------------------------------------------

 

 

(xiv)

All tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits.

 

 

(xv)

All names under or by which any of the Mortgaged Property may be operated or
known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

 

 

(xvi)

If required by the terms of Section 4.05 or elsewhere in this Loan Agreement,
all rights under any Letter of Credit and the Proceeds, as such Proceeds may
increase or decrease from time to time.

 

 

(xvii)

If the Note provides for interest to accrue at a floating or variable rate and
there is a Cap Agreement, the Cap Collateral.

 

 

(xviii)

All payments received and all rights to receive payments from any source, which
payments (or rights thereto) arise from operation of or at the Facility,
including entrance fees, application fees, processing fees, community fees and
any other amounts or fees deposited or to be deposited by any resident or
tenant, payments received and the right to receive payments of second party
charges added to base rental income, base and additional meal sales, payments
received and rights to receive payments from commercial operations located at or
on the Facility or provided as a service to the occupants of the Facility,
rental from guest suites, seasonal lease charges, rental payments under
furniture leases, income from laundry service, and income and fees from any and
all other services provided to residents of the Facility.

 

 

(xix)

All rights to payments from Governmental Payor Programs and rights to payment
from private insurers, arising from the operation of the Facility.

 

 

(xx)

All Licenses.

 

 

(xxi)

All Contracts, including operating contracts, franchises, licensing agreements,
healthcare services contracts, food service contracts and other contracts for
services related to the operation of the Facility.

 

 

(xxii)

All utility deposits.

 

 

(xxiii)

Reserved.

 

(xxiv)Reserved.

 

(xxv)Reserved.

 

“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

 

“Non-Residential Lease” is a Lease of a portion of the Mortgaged Property to be
used for non-residential purposes.

 

“Non-U.S. Equity Holder” means any Person with a collective equity interest
(whether direct or indirect) of 10% or more in Borrower, and which is either
(a) an individual who is not a citizen of the United States, or (b) an entity
formed outside the United States.

 

“Note” means the Multifamily Note or Notes (including any Amended and Restated
Note(s), Consolidated, Amended and Restated Note(s), or Extended and Restated
Note(s)) executed by Borrower in favor of Lender and dated as of the date of
this Loan Agreement, including all schedules, riders, allonges and addenda, as
such Multifamily Note(s) may be amended, modified and/or restated from time to
time.

 

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

 

“O&M Program” is defined in Section 6.12(c) and consists of the following: Above
Ground Storage Tank.

Multifamily Loan and Security Agreement – Seniors HousingPage 85

 

--------------------------------------------------------------------------------

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OFAC Lists” means either one of the following:

 

(i)The OFAC Specially Designated Nationals and Blocked Persons List.

 

(ii)The OFAC Consolidated Sanctions List.

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Personalty” means all of the following:

 

 

(i)

Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

 

(ii)

Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, dishes, silverware, glassware, kitchen equipment, machinery,
building materials, goods, supplies, tools, books, records (whether in written
or electronic form) and computer equipment (hardware and software).

 

 

(iii)

Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

 

 

(iv)

Any operating agreements relating to the Land or the Improvements.

 

 

(v)

Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

 

(vi)

All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

 

(vii)

Any rights of Borrower in or under any Letter of Credit.

 

“Pledge Agreement” is defined in Section 11.12(f)(iii).

 

“Prepayment Premium Period” is defined in the Note.

 

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

 

“Privacy Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to resident, tenant and patient privacy. Privacy Laws include HIPAA.

 

“Proceeding” means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 86

 

--------------------------------------------------------------------------------

 

“Proceeds” means the cash obtained by a draw on a Letter of Credit.

 

“Prohibited Activity or Condition” means each of the following:

 

 

(i)

The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

 

(ii)

The transportation of any Hazardous Materials to, from or across the Mortgaged
Property.

 

 

(iii)

Any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

 

 

(iv)

Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property.

 

 

(v)

Any violation or noncompliance with the terms of any O&M Program.

 

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of:  (i) medical products or devices or medical waste, (ii)
pre-packaged supplies, cleaning materials and petroleum products customarily
used in the operation and maintenance of comparable multifamily properties,
(iii) cleaning materials, personal grooming items and other items sold in
pre-packaged containers for consumer use and used by tenants and occupants of
residential units in the Mortgaged Property, and (iv) petroleum products used in
the operation and maintenance of motor vehicles from time to time located on the
Mortgaged Property’s parking areas, so long as all of the foregoing are used,
stored, handled, transported and disposed of in compliance with Hazardous
Materials Laws.

 

“Prohibited Parties List” means any one or more of the following:

 

(i)The OFAC Lists.

 

(ii)FHFA SCP List.

 

“Property Improvement Alterations” means alterations to the Improvements
existing at or upon the Mortgaged Property as of the date of this Loan
Agreement, which are being made to renovate or upgrade the Mortgaged Property
and are not otherwise permitted under Section 6.09(e). Repairs, Capital
Replacements, Restoration or other work required to be performed at the
Mortgaged Property pursuant to Sections 6.10 or 6.11 will not constitute
Property Improvement Alterations.

 

“Property Improvement Notice” means a Notice to Lender that Borrower intends to
begin the Property Improvement Alterations identified in the Property
Improvement Notice.    

 

“Property Insurance” is defined in Section 6.10(a).

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Property Manager” means Integral Senior Living, LLC, a California limited
liability company, or another residential rental property manager which is
approved by Lender in writing.

 

“Property Seller” is defined in Section 5.24.

 

“Public Fund/REIT Securities” is defined in Section 7.03(c).

 

“Rate Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

 

Multifamily Loan and Security Agreement – Seniors HousingPage 87

 

--------------------------------------------------------------------------------

 

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.

 

“Release Instruments” is defined in Section 11.12(f).

 

“Remedial Work” is defined in Section 6.12(f).

 

“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

 

“Rent Schedule” means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

 

“Repairs” means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work (Exhibit C) or as otherwise required by Lender in
accordance with this Loan Agreement.

 

“Replacement Cap Agreement” means any Cap Agreement satisfying the provisions of
this Loan Agreement, using documentation approved by Lender, and purchased by
Borrower to replace any initial Cap Agreement or subsequent Cap Agreement.

 

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender’s Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.

 

“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the Rate Cap
Agreement Reserve Fund (if any), the Rental Achievement Reserve Fund (if any),
and any other account established pursuant to Article IV of this Loan Agreement.

 

“Residential Leases and Agreements” is defined in 6.26(a).

 

“Restoration” is defined in Section 6.10(j)(i).

 

“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).

 

“Secondary Market Transaction” means:  (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.

 

“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC or grantor trust.

 

“Securitization Indemnification” is defined in Section 10.02(d).

 

“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower’s performance of its Loan obligations, including

Multifamily Loan and Security Agreement – Seniors HousingPage 88

 

--------------------------------------------------------------------------------

 

Borrower’s obligations under the Note and this Loan Agreement (including any
Amended and Restated Security Instrument, Consolidation, Modification and
Extension Agreement, Extension and Modification Agreement or similar agreement
or instrument amending and restating existing security instruments).

 

“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

 

“Senior Instrument” – Not applicable.

 

“Senior Lender” means each holder of a Senior Note.

 

“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

 

“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

 

“Seniors Apartments” means age-restricted apartments for senior residents who
are able to function independently. These residences are typically restricted to
residents 55 and older (or 62 and older). Seniors Apartments do not provide
healthcare services, medication assistance, meal services or other third-party
contract services.

 

“Servicing Arrangement” is defined in Section 11.06(b).

 

“Single Purpose Entity” is defined in Section 6.13(a).

 

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

 

“Skilled Nursing Beds” means a portion of a property that provides licensed
skilled nursing care and related services for patients who require medical,
nursing or rehabilitative services, including Alzheimer’s care.

 

“SPE Equity Owner” is not applicable. Borrower will not be required to maintain
an SPE Equity Owner in its organizational structure during the term of the Loan
and all references to SPE Equity Owner in this Loan Agreement and in the Note
will be of no force or effect.

 

“Successor Borrower” is defined in Section 11.12(b).

 

“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental
Note(s) and secured by the Supplemental Instrument(s) for the benefit of
Supplemental Lender(s), if any.

 

“Supplemental Instrument” means, for each Supplemental Loan (whether one or
more), if any, the Security Instrument executed to secure the Supplemental Note
for the Supplemental Loan.

 

“Supplemental Lender” means, for each Supplemental Loan (whether one or more),
if any, the lender named in the Supplemental Instrument for that Supplemental
Loan and its successors and/or assigns.

 

“Supplemental Loan” means any loan that is subordinate to the Senior
Indebtedness.

 

“Supplemental Loan Documents” means, for each Supplemental Loan (whether one or
more), if any, all documents relating to the loan evidenced by the Supplemental
Note for that Supplemental Loan.

 

“Supplemental Mortgage Product” is defined in Section 11.11(a).

Multifamily Loan and Security Agreement – Seniors HousingPage 89

 

--------------------------------------------------------------------------------

 

 

“Supplemental Note” means, for each Supplemental Loan (whether one or more), if
any, the Multifamily Note secured by the Supplemental Instrument for that
Supplemental Loan.

 

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

“Third Party Provider Agreements” means any contract pursuant to which payments
arising from operation of or at the Facility are to be made by or pursuant to
Governmental Payor Programs or private insurers.

 

“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.

 

“Transfer” means any of the following:

 

 

(i)

A sale, assignment, transfer or other disposition or divestment of any interest
in Borrower, a Designated Entity for Transfers, or the Mortgaged Property
(whether voluntary, involuntary or by operation of law).

 

 

(ii)

The granting, creating or attachment of a Lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law).

 

 

(iii)

The issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock.

 

 

(iv)

The withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or Manager in a limited liability company.

 

 

(v)

The merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.

 

(vi)A change of the Guarantor.

 

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership, and the term “partner”
means a general partner, a limited partner, or a joint venturer.

 

“Transfer” does not include any of the following:

 

 

(i)

A conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under the Security Instrument.

 

 

(ii)

The Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the Bankruptcy Code.

 

 

(iii)

The filing or recording of a Lien against the Mortgaged Property for local taxes
and/or assessments not then due and payable.

 

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(iv).

 

Multifamily Loan and Security Agreement – Seniors HousingPage 90

 

--------------------------------------------------------------------------------

 

“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to the lesser of the following:

 

 

(i)

1% of the outstanding principal balance of the Indebtedness as of the date of
the Transfer.

 

 

(ii)

$250,000.

 

“Transfer Processing Fee” means a nonrefundable fee of $15,000 for Lender’s
review of a proposed or completed Transfer.

 

“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

 

“UCC Collateral” is defined in Section 3.03.

 

“Underwriter Group” is defined in Section 10.02(d).

 

“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

 

“Windstorm Coverage” is defined in Section 6.10(a)(iv).

 

article xiIIINCORPORATION OF ATTACHED RIDERS.

 

The Riders listed on Page ii are attached to and incorporated into this Loan
Agreement.

 




Multifamily Loan and Security Agreement – Seniors HousingPage 91

 

--------------------------------------------------------------------------------

 

article XIVINCORPORATION OF ATTACHED EXHIBITS.

The following Exhibits, if marked with an “X” in the space provided, are
attached to this Loan Agreement:

 

X

 

Exhibit A

Description of the Land (required)

 

 

 

 

X

 

Exhibit B

Modifications to Multifamily Loan and Security Agreement

 

 

 

 

X

 

Exhibit C

Repair Schedule of Work

 

 

 

 

X

 

Exhibit D

Repair Disbursement Request (required)

 

 

 

 

X

 

Exhibit E

Work Commenced at Mortgaged Property

 

 

 

 

X

 

Exhibit F

Capital Replacements (required)

 

 

 

 

 

 

Exhibit G

Description of Ground Lease

 

 

 

 

X

 

Exhibit H

Organizational Chart of Borrower as of the Closing Date (required)

N

 

 

 

X

 

Exhibit I

Designated Entities for Transfers and Guarantor(s) (required)

 

 

 

 

 

 

Exhibit J

Description of Release Parcel

N

 

 

 

X

 

Exhibit K

Licenses (required)

N

 

 

 

X

 

Exhibit L

Furniture, Fixtures, Equipment, and Motor Vehicles (required)

 

 

 

 

X

 

Exhibit M

Contracts (required)

N

 

 

 

X

 

Exhibit N

Material Contracts (required)



X

 

 



X

 

X

 

 



 

Exhibit O

Borrower’s Certificate of Property Improvement Alterations Completion (required)

X

 

Exhibit P

Violations

 

 

 

 

Exhibit Q

Easement

 

 

 

 

 

 

 

 

 

ARTICLE XVRESERVED.

Multifamily Loan and Security Agreement – Seniors HousingPage 92

 

--------------------------------------------------------------------------------

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES ON FOLLOWING PAGES

 




Multifamily Loan and Security Agreement – Seniors HousingPage 93

 

--------------------------------------------------------------------------------

 

BORROWER:

 

SSSHT PROPCO SE DIVISION STREET, LLC, a Delaware limited liability company

 

 

By:      

Strategic Student & Senior Housing Trust, Inc., a Maryland corporation, as
Manager

           

           

By:       /s/ H. Michael Schwartz

Name:  H. Michael Schwartz

Its:       Chief Executive Officer

 

 

 

SIGNATURES CONTINUE ON FOLLOWING PAGE

 




Multifamily Loan and Security Agreement – Seniors HousingPage 94

 

--------------------------------------------------------------------------------

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION, a national banking association

 

 

 

By:/s/ Mary Ann Gripka

Name:Mary Ann Gripka

Title:Vice President

 

 

 

Multifamily Loan and Security Agreement – Seniors HousingPage 95

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPAIRS – NO REPAIR RESERVE ESTABLISHED

(Revised 5-5-2017)

The following changes are made to the Loan Agreement which precedes this Rider:

A.Section 4.03 is deleted and replaced with the following:

 

4.03

Repairs – No Repair Reserve Fund Established. No Repair Reserve Fund has been
established. Borrower must commence and complete the Repairs as required
pursuant to Section 6.14.

 

(a)

Reporting Requirements; Completion. Prior to the applicable Completion Date,
Borrower will deliver all of the following to Lender:

 

(i)

Contractor’s Certificate. If required by Lender, a certificate signed by each
major contractor and supplier of materials, as reasonably determined by Lender,
engaged to provide labor or materials for the Repairs to the effect that such
contractor or supplier has been paid in full for all work completed and that the
portion of the Repairs provided by such contractor or supplier has been fully
completed in accordance with the plans and specifications (if any) provided to
it by Borrower and that such portion of the Repairs is in compliance with all
applicable building codes and other rules and regulations promulgated by any
applicable regulatory authority or Governmental Authority.

 

(ii)

Borrower’s Certificate. A certificate signed by Borrower to the effect that the
Repairs have been fully paid for and no claim exists against Borrower or against
the Mortgaged Property out of which a lien based on furnishing labor or material
exists or might ripen. Borrower may except from the certificate described in the
preceding sentence any claim(s) that Borrower intends to contest, provided that
any such claim is described in Borrower’s certificate. If required by Lender,
Borrower also must certify to Lender that the Repairs are in compliance with all
applicable building codes and zoning ordinances.

 

(iii)

Engineer’s Certificate. If required by Lender, a certificate signed by the
professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authority.

 

(iv)

Other Certificates. Any other certificates of approval, acceptance or compliance
required by Lender from any Governmental Authority having jurisdiction over the
Mortgaged Property and the Repairs.

 

(b)

Right to Complete Repairs. If Borrower abandons or fails to proceed diligently
with the Repairs or otherwise, or there exists an Event of Default under this
Loan Agreement, Lender will have the right (but not the obligation) to enter
upon the Mortgaged Property and take over and cause the completion of the
Repairs. Any contracts entered into or indebtedness incurred upon the exercise
of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs

Rider to Multifamily Loan and Security AgreementPage 1

Repairs – No Repair Reserve Fund Established

 

--------------------------------------------------------------------------------

 

 

and the payment, settlement, or compromise of all claims for materials and work
performed in connection with the Repairs) and do any and all things necessary or
proper to complete the Repairs including signing Borrower’s name to any
contracts and documents as may be deemed necessary by Lender. In no event will
Lender be required to expend its own funds to complete the Repairs, but Lender
may, in Lender’s sole and absolute discretion, advance such funds. Any funds
advanced will be added to the Indebtedness, secured by the Security Instrument
and payable to Lender by Borrower in accordance with the provisions of the Loan
Documents pertaining to the protection of Lender’s security and advances made by
Lender.

 

(c)

Completion of Repairs. Any acknowledgment by Lender of completion of any Repair
in a manner satisfactory to Lender will not be deemed a certification by Lender
that the Repair has been completed in accordance with applicable building,
zoning or other codes, ordinances, statutes, laws, regulations or requirements
of any Governmental Authority. Borrower will at all times have the sole
responsibility for insuring that all Repairs are completed in accordance with
all such governmental requirements.

 

(d)

Costs Charged by Lender. If Lender, in Lender’s Discretion, retains a
professional inspection engineer or other qualified third party to inspect any
Repairs pursuant to the terms of Section 6.06, Lender may charge Borrower an
amount sufficient to pay all reasonable costs and expenses charged by such third
party inspector. Borrower will pay the amount of such item(s) to Lender
immediately after Notice from Lender to Borrower of such charge(s).

 

(e)

through (j) are Reserved.

B.The following definitions are added to Article XII:

“Repair Schedule of Work” means the Repair Schedule of Work attached as Exhibit
C.

 

 

 

Rider to Multifamily Loan and Security AgreementPage 2

Repairs – No Repair Reserve Fund Established

 

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

REPLACEMENT RESERVE FUND – IMMEDIATE DEPOSITS

 

(Revised 7-1-2014)

 

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.Section 4.04 is deleted and replaced with the following:

 

4.04Replacement Reserve Fund.

 

 

(a)

Deposits to Replacement Reserve Fund. On the Closing Date, the parties will
establish the Replacement Reserve Fund and Borrower will pay the Initial Deposit
to Lender for deposit into the Replacement Reserve Fund. Commencing on the date
the first installment of principal and/or interest is due under the Note and
continuing on the same day of each successive month until the Loan is paid in
full, Borrower will pay the Monthly Deposit to Lender for deposit into the
Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

 

 

(b)

Costs Charged by Lender.

 

 

(i)

If Lender, in Lender’s Discretion, retains a professional inspection engineer or
other qualified third party to inspect any Capital Replacements pursuant to the
terms of Section 6.06, Lender may charge Borrower an amount sufficient to pay
all reasonable costs and expenses charged by such third party inspector.

 

 

(ii)

If there are sufficient funds in Replacement Reserve Fund, Lender will be
entitled, but not obligated, to deduct from the Replacement Reserve Fund the
costs and expenses set forth in Section 4.04(b)(i). Lender will be entitled to
charge Borrower for such costs and expenses and Borrower will pay the amount of
such item(s) to Lender immediately after Notice from Lender to Borrower of such
charge(s).

 

 

(iii)

If there are insufficient funds in the Replacement Reserve Fund, then Lender
will be entitled to charge Borrower for the costs and expenses specified in
Section 4.04(b)(i), and Borrower will pay the amount of such item(s) to Lender
immediately after Notice from Lender to Borrower of such charge(s).

 

 

(c)

Adjustments to Replacement Reserve Fund. If the initial term of the Loan is
greater than 120 months, then the following provisions will apply:

 

 

(i)

Lender reserves the right to adjust the amount of the Monthly Deposit based on
Lender’s assessment of the physical condition of the Mortgaged Property,
however, Lender will not make such an adjustment prior to the date that is 120
months after the first installment due date, nor more frequently than every 10
years thereafter during the term of the Loan.

 

 

(ii)

Borrower will pay the cost of any assessment required by Lender pursuant to
Section 4.04(c)(i) to Lender immediately after Notice from Lender to Borrower of
such charge.

 

Rider to Multifamily Loan and Security AgreementPage 1

Replacement Reserve Fund – Immediate Deposits

 

--------------------------------------------------------------------------------

 

 

(iii)

Upon Notice from Lender or Loan Servicer, Borrower will begin paying the Revised
Monthly Deposit on the first monthly payment date that is at least 30 days after
the date of Lender’s or Loan Servicer’s Notice. If Lender or Loan Servicer does
not provide Borrower with Notice of a Revised Monthly Deposit, Borrower will
continue to pay the Monthly Deposit or the Revised Monthly Deposit then in
effect.

 

 

(d)

Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the amount on
deposit in the Replacement Reserve Fund, Lender will disburse to Borrower only
the amount on deposit in the Replacement Reserve Fund. Borrower will pay all
additional amounts required in connection with any such Capital Replacement from
Borrower’s own funds.

 

 

(e)

Reserved.

 

 

(f)

Reserved.

 

 

(g)

Disbursements from Replacement Reserve Fund.

 

 

(i)

Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

 

 

(A)

Borrower’s Request. If Borrower determines, at any time or from time to time,
that a Capital Replacement is necessary or desirable, Borrower will perform such
Capital Replacement and request from Lender, in writing, reimbursement for such
Capital Replacement. Borrower’s request for reimbursement will include (1) a
detailed description of the Capital Replacement performed, together with
evidence, satisfactory to Lender, that the cost of such Capital Replacement has
been paid, and (2) if required by Lender, lien waivers from each contractor and
material supplier supplying labor or materials for such Capital Replacement.

 

 

(B)

Lender’s Request. If Lender reasonably determines at any time or from time to
time, that a Capital Replacement is necessary for the proper maintenance of the
Mortgaged Property, it will so notify Borrower, in writing, requesting that
Borrower obtain and submit to Lender bids for all labor and materials required
in connection with such Capital Replacement. Borrower will submit such bids and
a time schedule for completing each Capital Replacement to Lender within 30 days
after Borrower’s receipt of Lender’s Notice. Borrower will perform such Capital
Replacement and request from Lender, in writing, reimbursement for such Capital
Replacement. Borrower’s request for reimbursement will include (1) a detailed
description of the Capital Replacement performed, together with evidence,
satisfactory to Lender, that the cost of such Capital Replacement has been paid,
and (2) if required by Lender, lien waivers from each contractor and material
supplier supplying labor or materials for such Capital Replacement.

 

 

(ii)

Conditions Precedent. Disbursement from the Replacement Reserve Fund will be
made no more frequently than once every Replacement Reserve Disbursement Period
and, except for the final disbursement, no disbursement will be made in an
amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as determined by Lender in Lender’s Discretion:

Rider to Multifamily Loan and Security AgreementPage 2

Replacement Reserve Fund – Immediate Deposits

 

--------------------------------------------------------------------------------

 

 

 

(A)

Each Capital Replacement has been performed and/or installed on the Mortgaged
Property in a good and workmanlike manner with suitable materials (or in the
case of a partial disbursement, performed and/or installed on the Mortgaged
Property to an acceptable stage), in accordance with good building practices and
all applicable laws, ordinances, rules and regulations, building setback lines
and restrictions applicable to the Mortgaged Property, and has been paid for by
Borrower as evidenced by copies of all applicable paid invoices or bills
submitted to Lender by Borrower at the time Borrower requests disbursement from
the Replacement Reserve Fund.

 

 

(B)

There is no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time).

 

 

(C)

No Lien or claim based on furnishing labor or materials has been recorded, filed
or asserted against the Mortgaged Property, unless Borrower has properly
provided a bond or other security against loss in accordance with applicable
law.

 

 

(D)

All licenses, permits and approvals of any Governmental Authority required for
the Capital Replacement as completed to the applicable stage have been obtained
and submitted to Lender upon Lender’s request.

 

 

(h)

Right to Complete Capital Replacements. If Borrower abandons or fails to proceed
diligently with any Capital Replacement in a timely fashion or an Event of
Default occurs and continues under this Loan Agreement for 30 days after Notice
of such failure by Lender to Borrower, Lender will have the right (but not the
obligation) to enter upon the Mortgaged Property and take over and cause the
completion of such Capital Replacement. However, no such Notice or cure period
will apply in the case of such failure which could, in Lender’s sole and
absolute discretion, absent immediate exercise by Lender of a right or remedy
under this Loan Agreement, result in harm to Lender, tenants or third parties or
impairment of the security given under this Loan Agreement, the Security
Instrument or any other Loan Document. Any contracts entered into or
indebtedness incurred upon the exercise of such right may be in the name of
Borrower, and Lender is irrevocably appointed the attorney in fact for Borrower,
such appointment being coupled with an interest, to enter into such contracts,
incur such obligations, enforce any contracts or agreements made by or on behalf
of Borrower (including the prosecution and defense of all actions and
proceedings in connection with the Capital Replacement and the payment,
settlement or compromise of all bills and claims for materials and work
performed in connection with the Capital Replacement) and do any and all things
necessary or proper to complete any Capital Replacement, including signing
Borrower’s name to any contracts and documents as may be deemed necessary by
Lender. In no event will Lender be required to expend its own funds to complete
any Capital Replacement, but Lender may, in Lender’s Discretion, advance such
funds. Any funds advanced will be added to the Indebtedness, secured by the
Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Note, this Loan Agreement, the Security Instrument and any
other Loan Document pertaining to the protection of Lender’s security and
advances made by Lender.

 

 

(i)

Completion of Capital Replacements. Lender’s disbursement of monies from the
Replacement Reserve Fund or other acknowledgment of completion of any Capital
Replacement in a manner satisfactory to Lender in Lender’s Discretion will not
be deemed a certification by Lender that the Capital Replacement has been
completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws,

Rider to Multifamily Loan and Security AgreementPage 3

Replacement Reserve Fund – Immediate Deposits

 

--------------------------------------------------------------------------------

 

 

regulations or requirements of any Governmental Authority. Borrower will at all
times have the sole responsibility for ensuring that all Capital Replacements
are completed in accordance with all such requirements of any Governmental
Authority.

 

(j)Reserved.

 

(k)Reserved.

 

B.The following definitions are added to Article XII:

 

“Initial Deposit” means $0.

 

“Minimum Replacement Disbursement Request Amount” means $7,500.00.

 

“Monthly Deposit” means $8,284.00.

 

“Replacement Reserve Deposit” means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.

 

“Replacement Reserve Disbursement Period” means the interval between
disbursements from the Replacement Reserve Fund, which interval will be no
shorter than once a month.

 

“Replacement Reserve Fund” means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.

 

“Revised Monthly Deposit” means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment determination by Lender pursuant to Section 4.04(c).

 

 

Rider to Multifamily Loan and Security AgreementPage 4

Replacement Reserve Fund – Immediate Deposits

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

OPERATING LEASE – SENIORS HOUSING

 

(Revised 10-11-2017)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.39 is deleted and replaced with the following:

 

 

5.39

Seniors Housing Operator. Any management or similar agreement or Operating Lease
between Borrower and Operator or between Operator and any Property Manager or
Facility Operator is (a) in full force and effect, and (b) upon terms which are
commercially reasonable and substantially similar to those available in an
arm’s-length transaction with unaffiliated third parties. There is no default,
breach or violation existing under any management or similar agreement or
Operating Lease by any party thereto and no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach or
violation by any party under any management or similar agreement or Operating
Lease.

 

B.Sections 6.07(d) and (e) are deleted and replaced with the following:

 

 

(d)

Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or, as the context requires, the SPE Equity Owner, Operator or
Guarantor) acting in his or her capacity as a manager, general partner or an
officer of Borrower, SPE Equity Owner, Operator or Guarantor, as applicable, and
not in his or her individual capacity, will certify each of the statements,
schedules and reports required by Sections 6.07(b), 6.07(c), 6.07(f) and 6.07(i)
to be complete and accurate. Each of the statements, schedules and reports
required by Sections 6.07(b), 6.07(c), 6.07(f) and 6.07(i) will be in such form
and contain such detail as Lender may reasonably require. Lender also may
require that any of the statements, schedules or reports listed in Sections
6.07(b), 6.07(c), 6.07(f) and 6.07(i) be audited at Borrower’s expense by
independent certified public accountants acceptable to Lender, at any time when
an Event of Default has occurred and is continuing or at any time that Lender,
in its reasonable judgment, determines that audited financial statements are
required for an accurate assessment of the financial condition of Borrower or of
the Mortgaged Property.

 

 

(e)

Failure to Timely Provide Financial Statements. If Borrower fails to provide, or
cause to be provided, in a timely manner the statements, schedules and reports
required by Sections 6.07(b), 6.07(c), 6.07(f) and 6.07(i), Lender will give
Notice to Borrower specifying the statements, schedules and reports required by
Sections 6.07(b), 6.07(c), 6.07(f) and 6.07(i) that Borrower has failed to
provide or cause to be provided. If Borrower has not provided or caused to be
provided the required statements, schedules and reports within 10 Business Days
following such Notice, then (i) Borrower will pay a late fee of $500 for each
late statement, schedule or report, plus an additional $500 per month that any
such statement, schedule or report continues to be late, and (ii) Lender will
have the right to have the books and records relating to the Mortgaged Property
audited, at Borrower’s expense, by independent certified public accountants
selected by Lender in order to obtain such statements, schedules and reports,
and all related costs and expenses of Lender will become immediately due and
payable and will become an additional part of the Indebtedness as provided in
Section 9.02. Notice to Borrower of Lender’s exercise of its rights to require
an audit will not be required in the case of an emergency, as determined in
Lender’s Discretion, or when an Event of Default has occurred and is continuing.

 

C.Section 6.07(i) is deleted and replaced with the following:

 

(i)Borrower will cause Operator to furnish Lender each of the following:

 

Rider to Multifamily Loan and Security AgreementPage 1

Operating Lease – Seniors Housing  

 

--------------------------------------------------------------------------------

 

 

(i)

If, in connection with this Loan, the Borrower purchased the Mortgaged Property,
then a statement of income and expenses for Operator’s operation of the
Mortgaged Property from the origination date to the end of the first full
calendar quarter following such origination date, such statement to be provided
within 25 days after the end of such quarter; or, for all other cases (for
example, a refinance of a loan, a purchase of partnership or other interests, or
new debt being placed on the Mortgaged Property), a statement of income and
expenses for Operator’s operation of the Mortgaged Property for the trailing 6
months, such statement to be provided within 25 days after the end of such
quarter.

 

 

(ii)

After Borrower has caused Operator to furnish such statements required by
Section 6.07(i)(i) above, within 25 days after the end of each subsequent
calendar quarter of Operator, the following:

 

 

(A)

A Rent Schedule.

 

 

(B)

A statement of income and expenses for Operator’s operation of the Mortgaged
Property that is either of the following:

 

 

(1)

For the 12-month period ending on the last day of such quarter.

 

 

(2)

If at the end of such quarter Borrower or any Affiliate of Borrower has owned
the Mortgaged Property for less than 12 months, for the period commencing with
the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

 

(iii)

Within 25 days after the end of each fiscal quarter of Operator, a statement of
change in financial position of Borrower, a balance sheet showing all assets and
liabilities of Operator relating to the Mortgaged Property as of the end of that
fiscal quarter.

 

 

(iv)

Within 90 days after the end of each fiscal year of Operator, each of the
following:

 

 

(A)

An annual statement of income and expenses for Operator’s operation of the
Mortgaged Property for that fiscal year.

 

 

(B)

A statement of changes in financial position of Borrower relating to the
Mortgaged Property for that fiscal year.

 

 

(C)

A balance sheet showing all assets and liabilities of Operator relating to the
Mortgaged Property as of the end of that fiscal year and a profit and loss
statement for Operator.

 

 

(D)

An accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts.

 

 

(v)

Prior to a Securitization, if applicable, and thereafter upon Lender’s
reasonable request:

 

 

(A)

A monthly Rent Schedule and a monthly statement of income and expenses for
Operator’s operation of the Mortgaged Property.

 

 

(B)

Such other financial information or property management information (including
information on tenants under Leases to the extent such information is available
to

Rider to Multifamily Loan and Security AgreementPage 2

Operating Lease – Seniors Housing  

 

 

--------------------------------------------------------------------------------

 

 

Operator, copies of bank account statements from financial institutions where
funds owned or controlled by Operator are maintained, and an accounting of
security deposits) as may be required by Lender from time to time.

 

D.

Section 6.29 is deleted and replaced with the following:

 

6.29Additional Covenants Regarding Operator.

 

 

(a)

Borrower will furnish to Lender (i) within 5 days after the receipt by Borrower
from Operator, copies of any and all notices of Borrower’s default or failure to
pay or perform an obligation under the Operating Lease, and/or (ii) immediately
upon the issuance by Borrower to Operator, copies of any and all notices of
Operator’s default or failure to pay or perform an obligation under the
Operating Lease.

 

 

(b)

Without the prior written approval of Lender, Borrower will not take any of the
following actions:

 

 

(i)

Surrender, terminate, cancel, modify, renew or extend the Operating Lease.

 

 

(ii)

Permit the change of the Operator.

 

 

(iii)

Enter into any other agreement relating to the operation of the Facility with
the Operator or any other Person.

 

 

(iv)

Consent to the assignment by the Operator of its interest under the Operating
Lease or similar agreement.

 

 

(c)

If at any time Lender consents to the appointment of a new Facility Operator,
such new operator and Borrower will, as a condition of Lender’s consent, execute
an assignment of operating agreement, in a form acceptable to Lender in Lender’s
Discretion. If any such replacement operator is an Affiliate of Borrower, and if
a nonconsolidation opinion was delivered at the origination of the Loan,
Borrower will deliver to Lender an updated nonconsolidation opinion in form and
substance satisfactory to Lender with regard to nonconsolidation.

 

E.Section 7.02(h) is deleted and replaced with the following:

 

 

(h)

Any Transfer described in Sections 7.02(b) through (e); provided, however, that
for purposes of this Section 7.02(h), Sections 7.02(b) through (e) are modified
to replace the word “Borrower” or the phrase “Borrower or any Designated Entity
for Transfers”, as applicable, with “Operator.”

 

F.Sections 9.01(x) and 9.01(y) are deleted and replaced with the following:

 

 

(x)

With regard to the Operating Lease:  

 

 

(i)

The Operating Lease is terminated without Lender’s consent for any reason prior
to the stated term of the Operating Lease or during any renewal period of the
Operating Lease.

 

 

(ii)

Operator fails to exercise any or all renewal options contained in the Operating
Lease.

 

 

(iii)

Borrower and Operator amend, modify or revise in any way the Operating Lease
without the prior written consent of Lender.

 

 

(iv)

A default occurs and is continuing under the Operating Lease.

 

Rider to Multifamily Loan and Security AgreementPage 3

Operating Lease – Seniors Housing  

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, it will not be an Event of Default upon the
occurrence of any of (i), (ii), or (iv) if Borrower has entered into a new
Operating Lease for the Facility with a term commencing upon the termination of
the existing Operating Lease (or as to circumstances described in clause (iv),
commencing upon the termination of the existing Operating Lease, which will be
on a date agreed to by Lender, in Lender’s sole discretion), containing the same
terms and conditions as the existing Operating Lease or including such other
terms and conditions as Lender may have approved in writing, with a new operator
for the Facility which Lender has approved in writing prior to the execution of
the new Operating Lease, which approval will be given in Lender’s sole
discretion in accordance with the terms of Section 6.30(b).

 

 

(y)

Any failure by Operator to perform any of its obligations as and when required
under any Loan Document which continues beyond the applicable cure period, if
any, specified in that Loan Document.

 

G.

The following definitions are added to Article XII:

 

“Operating Lease” means the Lease Agreement, dated as of August 31, 2018,
entered into by and between Borrower, as landlord, and Operator, as tenant,
leasing the Land and Improvements, together with certain personal property used
in connection with the Land and Improvements, as described in the Lease, and all
modifications, extensions, renewals or replacements.

 

“Operator” means sssht opco se division street, llc, a DELAWARE LIMITED
LIABILITY COMPANY, or another tenant of the Land and Improvements under an
Operating Lease which is approved by Lender in writing.

 

 

 

Rider to Multifamily Loan and Security AgreementPage 4

Operating Lease – Seniors Housing  

 

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

GUARANTOR REQUIREMENTS

 

(Revised 2-13-2017)

 

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.Section 9.01(dd) is deleted and replaced with the following:

 

 

(dd)

Guarantor fails to comply with the provisions of the Section of the Guaranty
entitled “Material Adverse Change” or “Minimum Net Worth/Liquidity
Requirements,” as applicable.

 

 

 

Rider to Multifamily Loan and Security AgreementPage 1

Guarantor Requirements  

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

COOPERATION WITH RATING AGENCIES AND INVESTORS

 

 

(Revised 1-27-2015)

 

 

A.

Section 11.14 is deleted and replaced with the following:

 

 

11.14

Cooperation with Rating Agencies and Investors. At the request of Lender and, to
the extent not already required to be provided by Borrower under this Loan
Agreement, Borrower must use reasonable efforts to satisfy the market standards
to which Lender customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with any Securities secured
by or evidencing ownership interests in the Note and this Loan Agreement,
including all of the following:

 

 

(a)

Borrower will provide financial and other information with respect to the
Mortgaged Property, the Borrower and the Property Manager.

 

 

(b)

Borrower will perform or permit or cause to be performed or permitted such site
inspections and other due diligence investigations of the Mortgaged Property, as
may be requested by Lender in Lender’s Discretion or may reasonably be requested
by the Rating Agencies or as may be necessary or appropriate in connection with
the Secondary Market Transaction. Lender will reimburse Borrower for any third
party costs which Borrower reasonably incurs in connection with any such due
diligence investigation.

 

 

(c)

Borrower will make such representations and warranties as of the closing date of
the Secondary Market Transaction with respect to the Mortgaged Property,
Borrower and the Loan Documents as are customarily provided in securitization
transactions and as may be requested by Lender in Lender’s Discretion or may
reasonably be requested by the Rating Agencies and consistent with the facts
covered by such representations and warranties as they exist on the date of this
Loan Agreement, including the representations and warranties made in the Loan
Documents, together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and to the Rating
Agencies. Lender will reimburse Borrower for any third party costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters
or opinions of counsel.

 

 

(d)

Borrower will cause its counsel to render opinions, which may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to nonconsolidation or any other opinion customary in
securitization transactions with respect to the Mortgaged Property and Borrower
and its Affiliates, which counsel and opinions must be satisfactory to Lender in
Lender’s Discretion and be reasonably satisfactory to the Rating Agencies.
Lender will reimburse Borrower for any third party costs which Borrower
reasonably incurs in connection with obtaining such opinions of Borrower’s
counsel.

 

 

(e)

Borrower will execute such amendments to the Loan Documents and organizational
documents, establish and fund the Replacement Reserve Fund, if any, and complete
any Repairs, if any, as may be requested by Lender or by the Rating Agencies or
otherwise to effect the Secondary Market Transaction; provided, however, that
the Borrower will not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, or (ii) modify
or amend any other material economic term of the Loan.

Rider to Multifamily Loan and Security AgreementPage 1

Cooperation with Rating Agencies and Investors  

 

--------------------------------------------------------------------------------

 

 

B.The following definitions are added to Article XII:

 

“Provided Information” means the information provided by Borrower as required by
Section 11.14 (a), (b) and (c).

 

“Securities” means single or multi‑class securities.

 

 

 

Rider to Multifamily Loan and Security AgreementPage 2

Cooperation with Rating Agencies and Investors

 

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND
SECURITY AGREEMENT – SENIORS HOUSING

 

RESPITE CARE

 

(Revised 4-19-2018)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.15(d) is deleted and replaced with the following:

 

 

(d)

Notwithstanding anything to the contrary contained in this Loan Agreement,
residential units in the Facility may be used to provide Respite Care, provided
that no more than 2% of the aggregate residential units at the Facility may be
used for Respite Care.

 

B.The following definition is added to Article XII:

 

“Respite Care” means short-term or temporary care of a person in order to
provide relief or respite to the person’s unpaid caregiver.

 

 

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 1

Respite Care  

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

Acuity Mix Conversion – SENIORS HOUSING

(Revised 5-23-2018)

The following changes are made to the Loan Agreement which precedes this Rider:

A.

Section 5.25(e) is deleted and replaced with the following:

 

(e)

Acuity Mix Conversion.

 

(i)

Conditionally Permitted Actions. In addition to and after an increase or
decrease in the respective number and total percentage of Assisted Living
Residences and Independent Living Units at the Mortgaged Property as permitted
by Sections 5.25(b) and (c), Borrower may take the following actions (“Acuity
Mix Conversion”), subject to Borrower’s satisfaction of the conditions of this
Section 5.25(e):

 

(A)

Convert up to N/A Independent Living Units to Assisted Living Residences (up to
a maximum N/A beds) which are not for Alzheimer’s care, dementia care and/or
memory care.

 

(B)

Convert up to N/A Independent Living Units to Assisted Living Residences (up to
a maximum N/A beds) which are devoted to Alzheimer’s care, dementia care and/or
memory care.

 

(C)

Convert up to N/A Assisted Living Residences to residences which are devoted to
Alzheimer’s care, dementia care and/or memory care (up to a maximum N/A beds).

 

(D)

Add up to ____ new [Independent Living Units OR Assisted Living Residences which
are not for Alzheimer’s care, dementia care and/or memory care OR 23 Assisted
Living Residences which are devoted to Alzheimer’s care, dementia care and/or
memory care] to the existing Mortgaged Property.

 



Notwithstanding the foregoing, in no event may Borrower increase the total
number of units by more than (i) 20 units for Facilities containing 75 units or
less, or (ii) 30% for Facilities containing more than 75 units.

An approved Acuity Mix Conversion may be started on or after the earlier of (1)
12 months after the date of this Agreement, and (2) (the
Securitization“Effective Date”).  The Acuity Mix Conversion must be started at
least 6 months prior to the Maturity Date. If the first item of construction
work on the Acuity Mix Conversion is not commenced within six (6) months of the
Effective Date, all items required by Section 5.25(e)(ii), acknowledged by
Lender in Section 5.25(e)(viii) as satisfied as of the date of this Agreement
must be re-submitted to Lender and satisfied once again prior to commencement of
the Acuity Mix Conversion.  Any Acuity Mix Conversion undertaken at the Property
must be completed no later than 18 months after the date of Lender’s approval,
or a date reasonably determined by Lender at the time of approval of a request
for approval of an Acuity Mix Conversionon which actual physical construction of
such Acuity Mix Conversion commences, which such completion deadline shall be
extended day-for-day on account of any Force Majeure Event, and as such
completion deadline may be otherwise extended with Lender’s approval, which
approval shall not be unreasonably withheld, conditioned or

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 1

Acuity Mix  Conversion – Seniors Housing   

 

--------------------------------------------------------------------------------

 

delayed.  As used herein, “Force Majeure Event” means an event arising out of or
caused, directly or indirectly, by strikes, accidents, civil disturbances,
natural catastrophes or acts of God.

 

(ii)

Approval Conditions.

 

(A)

General Requirements. In connection with any request by Borrower for Lender to
approve an Acuity Mix Conversion, each of the following will apply subject to
the provisions of Section 5.25(e)(viii) below:

 

(1)

No Event of Default may exist.

 

(21)

Borrower must pay or reimburse Lender, upon demand, for all costs and expenses
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
approval and completion of the Acuity Mix Conversion including recording costs,
construction monitoring and inspections.

 

(32)

No more than [one request OR 2 requests OR 3 requests] for approval of Acuity
Mix Conversion are is permitted during the term of the Loan.

 

(43)

If the The sum of (i) the estimated cost of completion of the Acuity Mix
Conversion as provided by Borrower, and accepted by Lender in Lender’s
Discretion (the “Estimated Cost of Completion”) and (ii) the Contingency
(together, the “Estimated Budget”) is equal to or less than 5% of the unpaid
principal balance of the Loan, the Estimated Cost of Completion may not exceed
$2,000,00011,000,000.00.

 

(5)

If the Estimated Cost of Completion is greater than 5% but equal to or less than
15% of the unpaid principal balance of the Loan, the Estimated Cost of
Completion may not exceed $5,000,000.

 

(6)

If the Estimated Cost of Completion is greater than 15% but equal to or less
than 25% of the unpaid principal balance of the Loan, the Estimated Cost of
Completion may not exceed $10,000,000.

 

(7)

In no event may the Estimated Cost of Completion exceed the lesser of
$10,000,000 or 25% of the unpaid principal balance of the Loan.

 

(B)

Content of Request for Approval of Acuity Mix Conversion. In connection with any
request to Lender for approval of an Acuity Mix Conversion, Borrower must do
each of the following:

 

(1)

At the time of the request to Lender, submit the Acuity Mix Conversion
Processing Fee to Lender.

 

(21)

Provide a complete set of construction plans and specifications, budget, source
of funds, construction contract, schedule of completion (including details of
any temporary unavailability of units during construction), plans to mitigate
tenant disruption during construction (including tenant relocation, noise
abatement, dust control, access, parking and “construction shutdown” hours) and
business and marketing plan.

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 2

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 

(32)

Provide a list identifying the proposed units subject to the Acuity Mix
Conversion, the proposed new units resulting from the Acuity Mix Conversion, if
applicable, and the units that will remain occupied during the Acuity Mix
Conversion.

 

(43)

Provide existing and to-be-built floor plans for all buildings on the Mortgaged
Property.

 

(54)

Demonstrate that one of the following is true:

 

(a)

The debt coverage ratio (“DCR”) for the Mortgaged Property at the time of the
request for approval of an Acuity Mix Conversion is no less than 10 basis points
below _____ (“DCR Required for Conversion”).

 

(b)

The DCR (a)The debt coverage ratio for the Mortgaged Property (“DCR”) is at
least 1.20x but if the DCR is less than 1.25x, and Borrower either funds an
escrow (“DCR Shortfall Escrow”) or provides Lender with a Letter of Credit (“DCR
Shortfall LOC”), each in the amount equal to the difference between 1.25x (the
“DCR Required for Conversion”) and the actual DCR for the anticipated term of
the Acuity Mix Conversion. The analysis shall consider any units in the Facility
that may be moved offline (due to the expansion project) or if additional
operating expenses are projected due to the expansion.

Lender will release the DCR Shortfall Escrow or DCR Shortfall LOC, as
applicable, after final completion of the Acuity Mix Conversion and the
Mortgaged Property’s attainment of the DCR Required for Conversion.

 

(65)

Provide evidence of cash reserves necessary to complete construction, including
a “contingency” line item in the budget of at least 10% equal to the Estimated
Budget.  Such Estimated Budget shall include a “contingency” line item equal to
at least 5% of the Estimated Cost of Completion (“Contingency”).  Such evidence
may include funded cash, cash equivalents (including the Acuity Mix Conversion
Completion Reserve), and/or unused committed lines of credit available to
Borrower or Guarantor.

 

(76)

Provide current income and expense statements for the prior 3-month and 12-month
periods and a proforma quarterly income and expense statement projected for the
following three years. The proforma income and expense statement must reflect
the number of units of each Intended Use type available for rent each month.

 

(87)

Provide evidence of current rental rates for each Intended Use type to be
constructed and demand data substantiating market need for additional units of
each Intended Use type.

 

(98)

Provide evidence of projected value creation based on the proposed Acuity Mix
Conversion, including evidence that any previous Acuity Mix Conversion has
resulted in value creation.

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 3

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 



 

 

(a)

Borrower must deliver a current appraisal to Lender in the following instances:

 



 

 

(i)

The estimated cost of completion of the Acuity Mix Conversion is equal to or
less than 5% of the unpaid principal balance of the Loan but will result in an
increase or decrease in the total number of units or square footage.

 

(ii)

The estimated cost of completion of the Acuity Mix Conversion is greater than 5%
of the unpaid principal balance of the Loan.

 

(b)

If an appraisal is not required, Borrower must deliver to Lender a broker’s
opinion as to the projected additional value created by the Acuity Mix
Conversion.

 

(c)

In all instances, the evidence of projected value creation must demonstrate a
value of the Mortgaged Property equal to or greater than the value at the time
of the origination of the Mortgage, and must include both of the following:

 



 

 

(i)

The “as is” value immediately prior to commencement of the Acuity Mix
Conversion.

 

(ii)

The “as completed” value upon completion of the Acuity Mix Conversion and
re-stabilization of the Mortgaged Property.

 

(10)

If the Note is held by a REMIC trust, if required by Lender, Borrower provides
an opinion of counsel for Borrower, in form and substance satisfactory to Lender
in its sole and absolute discretion, confirming each of the following:

 

(a)

The Acuity Mix Conversion has been effected in accordance with the requirements
of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be
modified, amended or replaced from time to time).

 

(b)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of the Acuity Mix Conversion.

 

(c)

The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code as a
result of the Acuity Mix Conversion.

 



 

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 4

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 

(iii)

Requirements Prior to Commencement. Prior to commencement of an Acuity Mix
Conversion, Borrower must satisfy each of the following conditions:

 

(A)

Borrower must provide Lender with ten (10) days prior Notice of commencement and
confirm to Lender in writing that the items required by Section 5.25(e)(ii),
acknowledged by Lender in Section 5.25(e)(viii) as satisfied as of the date of
this Agreement remain satisfied.

 

(B)_

No Event of Default may exist.

 

(C)

Borrower must pay or reimburse Lender, upon demand, for all costs and expenses
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
approval and completion of the Acuity Mix Conversion including recording costs,
construction monitoring and inspections.

 

(D)

Borrower must cause Guarantor to execute a completion guaranty using Lender’s
then-current form (“Completion Guaranty”).

 

(E)

At the time of the request to Lender submit the Acuity Mix Conversion Processing
Fee to Lender.

 

(B)

If the Estimated Cost of Completion is greater than 5% of the unpaid principal
balance of the Loan,

 

(F)

Borrower must execute a reserve agreement using the Lender’s then-current form
and fund a reserve (“Acuity Mix Conversion Completion Reserve”) in one of the
following two waysway:

 

(1)

If the Estimated Cost of Completion is greater than 5% and equal to or less than
15% (but in no event greater than $5,000,000), Borrower must deposit funds equal
to 20% of the Estimated Cost of Completion into the Acuity Mix Conversion
Completion Reserve. Lender will release the Acuity Mix Conversion Completion
Reserve upon review and approval by Lender of evidence provided by Borrower
demonstrating (a) 90% of the Estimated Cost of Completion has been expended and
the Acuity Mix Conversion is on schedule and budget according to the inspecting
architect/engineer report or applicable AIA form, and (b) the Mortgaged
Property’s re-stabilization and attainment of a DCR equal to or greater than
______. [INSERT THE CURRENT MINIMUM CREDIT POLICY FOR DCR]

 

(2)

If the Estimated Cost of Completion is greater than 15% and equal to or less
than 25% (but in no event greater than $10,000,000), Borrower must deposit funds
equal to 35% of the Estimated Cost of Completion into the Acuity Mix Conversion
Completion Reserve. Lender will release the Acuity Mix Conversion Completion
Reserve upon review and approval by Lender of evidence provided by Borrower
demonstrating (a) 75% of the Estimated Cost of Completion has been expended and
the Acuity Mix Conversion is on schedule and budget according to the inspecting
architect/engineer report or applicable AIA form, and (b) the Mortgaged
Property’s re-stabilization and attainment of a DCR equal to or greater than
______. [INSERT THE CURRENT MINIMUM CREDIT POLICY FOR DCR]

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 5

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

Borrower must deposit funds equal to 25% of the Estimated Budget into the Acuity
Mix Conversion Completion Reserve. Lender will release the Acuity Mix Conversion
Completion Reserve upon (a) review and approval by Lender of evidence provided
by Borrower demonstrating that the Acuity Mix Conversion has been completed as
provided herein, and (b) the Mortgaged Property’s re-stabilization and
attainment of a DCR equal to or greater than 1.25x.  Prior to and as a condition
of the final disbursement of funds from the Acuity Mix Completion Reserve,
Lender will have the right to inspect or cause the Acuity Mix Conversion to be
inspected in accordance with the terms hereof.  Upon the occurrence and during
the continuance of an Event of Default, Lender, in its sole and absolute
discretion, is authorized to hold, use and disburse funds from the Acuity Mix
Completion Reserve to pay any and all costs, charges and expenses whatsoever and
howsoever incurred or required in connection with the construction and
completion of the Acuity Mix Conversion, or in the payment or performance of any
obligation of Borrower to Lender. If there are funds remaining in the Acuity Mix
Completion Reserve after the Acuity Mix Conversion has been completed in
accordance with this Loan Agreement, and provided no Event of Default has
occurred and is continuing under this Loan Agreement or under any of the other
Loan Documents, and no condition exists which but for the passage of time or
giving of Notice, or both, would constitute an Event of Default, such funds
remaining in the Acuity Mix Conversion Reserve will be refunded by Lender to
Borrower. If Borrower abandons or fails to proceed diligently with the Acuity
Mix Conversion or otherwise, or there exists an Event of Default under this Loan
Agreement, Lender will have the right (but not the obligation) to enter upon the
Mortgaged Property and take over and cause the completion of the Acuity Mix
Conversion. Any contracts entered into or indebtedness incurred upon the
exercise of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Acuity Mix Conversion and the payment, settlement, or compromise of all claims
for materials and work performed in connection with the Acuity Mix Conversion)
and do any and all things necessary or proper to complete the Acuity Mix
Conversion including signing Borrower’s name to any contracts and documents as
may be deemed necessary by Lender. In no event will Lender be required to expend
its own funds to complete the Acuity Mix Conversion, but Lender may, in Lender’s
sole and absolute discretion, advance such funds. Any funds advanced will be
added to the Indebtedness, secured by the Security Instrument and payable to
Lender by Borrower in accordance with the provisions of the Loan Documents
pertaining to the protection of Lender’s security and advances made by Lender.
Borrower waives any and all claims it may have against Lender for materials
used, work performed or resultant damage to the Mortgaged Property.  Lender’s
disbursement of monies in the Acuity Mix Conversion Reserve or other
acknowledgment of completion of any Acuity Mix Conversion in a manner
satisfactory to Lender will not be deemed a certification by Lender that the
Acuity Mix Conversion has been completed in accordance with applicable building,
zoning or other codes, ordinances, statutes, laws, regulations or requirements
of any Governmental Authority. Borrower will at all times have the sole
responsibility for insuring that the Acuity Mix Conversion is completed in
accordance with all such governmental requirements.

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 6

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 

(CG)

Borrower must provide Lender assignments of all contracts, plans and
specifications for the Acuity Mix Conversion. The architect and contractor must
consent to the assignments.

 

(DH)

Borrower must provide to Lender:  (1) copies of final plans and specifications,
(2) copy of the final construction contract, and (3) evidence of builder’s risk
insurance coverage if the Estimated Cost of Completion is greater than $10,000.

 

(EI)

Borrower must provide Lender with evidence of builder’s risk insurance coverage
and all other insurance coverage required by Lender with respect to the Acuity
Mix Conversion, which insurance must be maintained in accordance with the terms
of the Loan Agreement. Borrower must deliver to Lender any endorsements to the
Insurance.

 

(J)

If the Note is held by a REMIC trust, if required by Lender, Borrower provides
an opinion of counsel for Borrower, in form and substance satisfactory to Lender
in its sole and absolute discretion, confirming each of the following:

 

(a)

The Acuity Mix Conversion has been effected in accordance with the requirements
of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be
modified, amended or replaced from time to time).

 

(b)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of the Acuity Mix Conversion.

 

(c)

The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code as a
result of the Acuity Mix Conversion.

 

(iv)

Requirements During an Acuity Mix Conversion.

 

(A)

At all times during an Acuity Mix Conversion, the unit occupancy of the
Mortgaged Property must be sufficient to maintain a DCR of at least 1.10x.
During an Acuity Mix Conversion, Borrower must provide Lender with a quarterly
written certification of the occupancy and DCR for the Mortgaged Property. At
any time during the Acuity Mix Conversion that the DCR is lower than 1.10x,
Borrower may not take additional units out of service as part of the Acuity Mix
Conversion.

 

(B)

Inspections of the Acuity Mix Conversion are required as follows:

 

(1)

If the Estimated Cost of Completion is equal to or less than 5% of the unpaid
principal balance of the Loan (and no more than $2,000,000), Loan Servicer will
complete the inspections at Borrower’s expense.

 

(2)

If the Estimated Cost of Completion is greater than 5% of the unpaid principal
balance of the Loan or will result in an increase or decrease in the total
number of units or square footage, an independent third party construction
inspector must complete the inspections at Borrower’s expense.

 

(C)

Borrower must provide Lender with the following on a quarterly basis:

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 7

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 

(1)

Approval status with all applicable Governmental Authorities and licensing
bodies of all required licenses necessary for operation of the Mortgaged
Property.

 

(2)

Evidence that any completed portion of the construction is in compliance with
all applicable building codes and other rules and regulations promulgated by any
applicable Governmental Authority.

 

(3)

A certificate mechanic’s lien waiver signed by each major contractor and
supplier of materials, as reasonably determined by Lender in Lender’s
Discretion, engaged to provide labor or materials for the construction stating
that the date through which such contractor or supplier has been paid in full
for all work completed and that the portion of the construction provided by such
contractor or supplier has been fully completed in accordance with the plans and
specifications (if any) that it has provided to Borrowercopies of applications
for payment signed and submitted by the general contractor for the immediately
preceding quarter stating that, to the best of the general contractor’s
knowledge, information and a belief, the work covered by the applications for
payment has been completed in accordance with the contract documents.

 

(4)

A schedule showing line item expenditures for the quarter against the
corresponding budgeted line items.

 

(5)

Requests for written approval by Lender for proposed reallocations of budgeted
line items greater than 5% of the Estimated Cost of Completion.

 

(6)

Report by the inspecting architect/engineer detailing the status of
construction, percent completion, and whether the construction is on schedule
and on budget.

 

(v)

Requirements Upon Completion of an Acuity Mix Conversion. Upon completion of an
Acuity Mix Conversion:

 

(A)

Lender or its designee will inspect the Mortgaged Property in accordance with
the terms of Section 6.06(a) to determine that all construction has been
completed in a manner acceptable to Lender.

 

(B)

Borrower will provide evidence of approval status with all applicable
Governmental Authorities and licensing bodies of all required licenses necessary
for operation of the Mortgaged Property after completion of construction
including assisted living or memory care licenses, as applicable.

 

(C)

Borrower will provide Lender with a certificate mechanic’s lien waiver signed by
each major contractor and supplier of materials, as reasonably determined by
Lender, engaged to provide labor or materials for the construction to the effect
that such contractor or supplier has been paid in full for all work completed
and that the portion of the construction provided by such contractor or supplier
has been fully completed in accordance with the plans and specifications (if
any) provided to it by Borrower and that such portion of the construction  is in
compliance with all applicable building codes and other rules and regulations
promulgated by any applicable Governmental Authoritycopies of applications for
payment signed and submitted by the general contractor

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 8

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 

for the construction stating that to the best of the general contractor’s
knowledge, information and belief, the work covered by the applications for
payment has been completed in accordance with the contract documents.

 

(D)

Borrower will provide Lender with a certificate signed by Borrower to the effect
that the construction has been fully paid for and that all money disbursed
pursuant to this Loan Agreement has been used for the construction and no claim
exists against Borrower or against the Mortgaged Property out of which a lien
based on furnishing labor or material exists or might ripen. If required by
Lender, Borrower also must certify to Lender that such portion of the
construction is in compliance with all applicable building codes and zoning
ordinances.

 

(E)

If required by Lender, Borrower will provide a certificate signed by a
professional engineer employed by Lender to confirm that the construction has
been completed in a good and workmanlike manner in compliance with any
construction escrow agreement fund that was required by Lender and all
applicable building codes, zoning ordinances and other rules and regulations
promulgated by applicable Governmental Authorities.

 

(F)

Borrower must provide Lender with the temporary or permanent certificate(s) of
occupancy, evidence of continued zoning compliance, an endorsement to the
mortgagee’s title insurance policy evidencing that the Mortgage continues to be
first Lien and that there are not any subordinate liens, and a revised survey.

 

(vi)

Calculation of DCR for an Acuity Mix Conversion. For purposes of this Section
5.25(e), the calculation of DCR will be based on a 30-year amortization schedule
and will use a net operating income equal to the positive, annualized amount by
which Effective Gross Income exceeds Expenses, as determined by Lender in its
sole discretion.  In calculating DCR for any requirement of this Section
5.25(e), the following terms will have the meanings set forth below:

“Acceptable Other Income” means any income actually collected by Borrower, other
than Gross Potential Rent, from all of the following:

 

(i) 

Laundry

 

(ii) 

Vending

 

(iii) 

Cable

 

(iv) 

Utility reimbursements from tenants

 

(v) 

Short term Lease premiums (up to a maximum of 5% of the units in the Mortgaged
Property, net of any prepaid revenues)

 

(vi) 

Parking (net of any prepaid revenues)

 

(vii) 

Income from commercial units

 

(viii) 

Any other type of income actually collected by Borrower from the Mortgaged
Property that is acceptable to and approved by Lender in Lender’s Discretion,
specifically excluding interest income. Pet income may be included at Lender’s
Discretion. Acceptable Other Income can include other seniors housing income
that is standard for seniors

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 9

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

 

housing properties, including, but not limited to, community or entrance fees,
second resident fees, and assisted living service income.

“Actual Fixed Expenses” means:  

(i) Taxes for the Mortgaged Property.

(ii) Insurance premiums.

(iii) Operating expenses, including the Management Fee.

 

(iv) 

The amount of the monthly Replacement Reserve Deposit (even if such deposit is
deferred).

“Bad Debt” means that portion of Gross Potential Rent which is assumed not to be
collected by Borrower due to tenant non-payment.

“Concessions” means: (i) rental abatements, (ii) “free” rent, (iii) inducements,
and (iv) other incentives.

“Effective Gross Income” means the positive annualized amount of the Gross
Potential Rent, net of the Concessions, subject to the Vacancy Rate, minus Bad
Debt, plus the Acceptable Other Income.

“Expenses” means the greater of (i) the annualized Actual Fixed Expenses, and
(ii) the Underwritten Expenses.

“Gross Potential Rent” means the sum of (i) monthly rents actually collected
from tenants under residential Leases identified in each of the most current
certified rent rolls, and (ii) achievable monthly rents attributable to
residential vacant units, calculated at market rents, as determined by Lender in
Lender’s Discretion. (Market rents attributable to units occupied by employees
and model units may not be included in the calculation of Gross Potential Rent.)

“Management Fee” means the underwritten management fee in the amount of 5% of
Effective Gross Income.

“Underwritten Expenses” means the amount of $7,694,281.

“Vacancy Rate” means the greater of (i) actual vacancy, or (ii) 5%. Units
occupied by employees and model units will be deemed occupied for purposes of
calculating the Vacancy Rate.

 

(vii)

Notwithstanding any provisions of the Loan Agreement to the contrary, any
construction, renovations, alterations and additions to the Mortgaged Property
relating to an Acuity Mix Conversion will not constitute Property Improvement
Alterations, and will be governed by the provisions of this Section 5.25(e) and
not the provisions of Section 6.09(e).

 

(viii)

Notwithstanding the foregoing provisions or any other provisions of the Loan
Agreement to the contrary, Lender hereby (A) acknowledges that it has received
the following items required pursuant to Section 5.25(e)(ii), copies of which
are attached hereto as Exhibit A and Borrower has satisfied the obligations and
conditions set forth in Section 5.25(e)(ii) above in connection with the Acuity
Mix Conversion contemplated by Borrower as of the Effective Date:

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 10

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

[gkd0xdwbty1l000001.jpg]

The appraisal used in connection with the origination of the Mortgage will be
deemed to satisfy the appraisal requirement of Section 5.25(e)(ii)(B)(8)(a),
subject to the requirements of Section 5.25(e)(i).

The following items required pursuant to Section 5.25(e)(ii), copies of which
are attached hereto as Exhibit B have been approved by Lender, subject to being
fully executed and provided to Lender together with the Notice of Commencement
required by Section 5.25(e)(iii), but in no event later than immediately prior
to the commencement of the Acuity Mix Conversion:

[gkd0xdwbty1l000002.jpg]

The requirements of this Acuity Mix Rider not listed as satisfied above must be
satisfied as described elsewhere in Section 5.25(e).

B.

The following definitions are added to Article XII:

“Acuity Mix Conversion” is defined in Section 5.25(e)(i).

“Acuity Mix Conversion Completion Reserve” is defined in 5.25(e)(iii)(B).

“Acuity Mix Conversion Processing Fee” means a nonrefundable fee of $15,000 for
Lender’s review of a Borrower request.

“Completion Guaranty” is defined in 5.25(e)(iii)(A).

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 11

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

“DCR” is defined in Section 5.25(e)(ii)(B)(5).

“DCR Required for Conversion” is defined in Section
5.25(e)(ii)(B)(5)5.25(e)(ii)(B)(4).

“DCR Shortfall Escrow” is defined in Section 5.25(e)(ii)(B)(5).

“DCR Shortfall LOC” is defined in Section 5.25(e)(ii)(B)(5).

 

 

 

Rider to Multifamily Loan and Security Agreement – Seniors HousingPage 12

Acuity Mix  Conversion – Seniors Housing   

 

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

TERMITE OR WOOD DAMAGING INSECT CONTROL

 

(Revised 3-1-2014)

 

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.09(k) is deleted and replaced with the following:

 

 

(k)

Termite or Wood Damaging Insect Control. Borrower will maintain a contract with
a qualified service provider for control of termites or other wood damaging
insects at the Mortgaged Property for so long as the Indebtedness remains
outstanding.

 

 

Rider to Multifamily Loan and Security Agreement

Termite or Wood Damaging Insect Control

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

MODIFICATIONS TO multifamily LOAN AND SECURITY AGREEMENT

 

The following modifications are made to the text of the Agreement that precedes
this Exhibit:

 

1.Section 5.10 is deleted and replaced with the following:

 

 

5.10

No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower or
Operating Tenant (a form of residential lease having been previously provided to
Lender together with the material terms of any and all Non-Residential Leases at
the Mortgaged Property), or (b) an option to purchase the Mortgaged Property or
an interest in the Mortgaged Property, except as has been disclosed to and
approved in writing by Lender.

 

2.Section 5.12 is deleted and replaced with the following:

 

 

5.12

No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or that is being paid off and
discharged with the proceeds of the Loan evidenced by the Note or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, other than an
assignment of Rents securing any Senior Indebtedness), and (b) not performed any
acts and has not executed, and will not execute, any instrument which would
prevent Lender from exercising its rights under any Loan Document. At the time
of execution of this Loan Agreement, unless otherwise approved by Lender in
writing, there has been no prepayment of any Rents for more than 2 months prior
to the due dates of such Rents other than the last month’s rent, if collected at
the time a tenant enters into a Lease, other than Rents paid twelve (12) months
in advance under that certain lease which provides access to the adjacent
property, dated June 1, 1995, with Kyle T. Bell as a tenant.  

 

3.Section 5.16(b) is deleted and replaced with the following:

 

(b)There has been no change in any fact or circumstances since the Loan
Application was submitted to Lender that would make any information submitted as
part of the Loan Application materially incomplete or inaccurate except as
disclosed in writing to Lender prior to the date hereof.

 

4.Section 5.27 is deleted and replaced with the following:

 

 

5.27

Participant in Federal Programs. Neither Borrower nor any Facility Operator is a
participant in any federal program under which any Governmental Authority may
have the right to recover funds by reason of the advance of federal funds, other
than overpayments which may be recovered under Medicaid.

 

5.Section 5.30(d) is deleted and replaced with the following:

 

(d)Except with respect to the Services Agreement dated March 1, 2015 by and
between Comcast of Oregon II, Inc. and Courtyard Plaza Limited Partnership which
is not terminable upon 30 days’ notice, each Material Contract listed in Exhibit
N provides that it is terminable upon not more than 30 days notice without the
necessity of establishing cause and without payment of a penalty or termination
fee by Borrower or any Facility Operator or their respective successors or
assigns, except only Third Party Provider Agreements.

 

6.Section 5.38 is deleted and replaced with the following:

 

Rider to Multifamily Loan and Security Agreement

Termite or Wood Damaging Insect Control

 

--------------------------------------------------------------------------------

 

 

(a)

Except as set forth on Exhibit P to this Agreement, the Facility has not
received a “Level A” (or equivalent) violation, and no statement of charges or
deficiencies has been made or penalty enforcement action has been undertaken
against the Facility, any Property Manager or Facility Operator or the Borrower
(or any officer, director or stockholder of any of the foregoing) by any
Governmental Authority during the last 3 calendar years, and there have been no
violations over the past 3 calendar years which have threatened any
certification of the Facility, any Property Manager or Facility Operator or the
Borrower for participation in any Governmental Payor Program.

 

7.Section 6.04(a) is deleted and replaced with the following:

 

 

(a)

Prohibited New Non-Residential Leases or Modified Non-Residential Leases. Other
than Non-Material Non-Residential Leases, Borrower will not, and will not permit
any Facility Operator to enter into any New Non-Residential Lease, enter into
any Modified Non-Residential Lease or terminate any Non-Residential Lease
(including any Non-Residential Lease in existence on the date of this Loan
Agreement) without the prior written consent of Lender.  As used
herein,  “Non-Material Non-Residential Leases” means equipment leases and leases
of less than 500 square feet, the rent from which constitute less than 1% of
gross potential rent and which are terminable on thirty (30) days’ notice
without cause.

 

8.

Section 6.05 is deleted and replaced with the following:

 

Prepayment of Rents. Borrower will not receive or accept Rent under and Lease
(whether a residential Lease or a Non-Residential Lease) for more than 2 months
in advance, other than Rents paid twelve (12) months in advance under that
certain lease which provides access to the adjacent property, dated June 1,
1995, with Kyle T. Bell as a tenant.

 

 

9.Section 6.08(b) is deleted and replaced with the following:

 

 

(b)

Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will pay or cause to be paid (i) pay the expenses of operating,
managing, maintaining and repairing the Mortgaged Property (including utilities,
Repairs and Capital Replacements) before the last date upon which each such
payment may be made without any penalty or interest charge being added, and (ii)
pay Insurance premiums prior to the expiration date of each policy of Insurance.

 

10.Section 6.09(d) is deleted and replaced with the following:

 

 

(d)

Property Management. Borrower will or shall cause Facility Operator to provide
for professional management of the Mortgaged Property by the Property Manager at
all times under a property management agreement approved by Lender in writing
except as permitted by Section 6.25 of this Agreement. Borrower will not and
will not permit Facility Operator to surrender, terminate, cancel, modify, renew
or extend its property management agreement, or enter into any other agreement
relating to the management or operation of the Mortgaged Property with Property
Manager or any other Person, or consent to the assignment by the Property
Manager of its interest under such property management agreement, in each case
without the consent of Lender, which consent will not be unreasonably withheld.

 

 

(i)

If at any time Lender consents to the appointment of a new Property Manager,
such new Property Manager and Borrower, or Facility Operator, as the case may
be, will, as a condition of Lender’s consent, execute an Assignment of
Management Agreement in a form acceptable to Lender.

 

 

(ii)

If any such replacement Property Manager is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to

Multifamily Loan and Security Agreement – Seniors HousingPage Q-2

ACTIVE\58301339.v16-8/30/18

--------------------------------------------------------------------------------

 

 

Lender an updated nonconsolidation opinion in form and substance satisfactory to
Lender with regard to nonconsolidation.

 

 

(iii)

Reserved.

 

11. The lead in paragraph of Section 6.10 is deleted and replaced with the
following:

 

 

6.10

Insurance. At all times during the term of this Loan Agreement, Borrower or
Facility Operator will maintain at its or at Facility Operator’s sole cost and
expense, for the mutual benefit of Borrower and Lender, all of the Insurance
specified in this Section 6.10, as required by Lender and applicable law, and in
such amounts and with such maximum deductibles as Lender may require, as those
requirements may change:

 

12.Section 6.13(a)(xvii) is deleted and replaced with the following:

 

 

(xvii)

It will hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name, will
correct any known misunderstanding regarding its separate identity and will not
identify itself or any of its Affiliates as a division or department of any
other Person, provided, however that, notwithstanding the foregoing, the
Mortgaged Property (but not the Borrower or any Affiliate) may be operated under
either (i) the brand that is currently in place for the Mortgaged Property, (ii)
the Integral Senior Living Brand, or (iii) any other registered trademark or
brand name in the ordinary course of business.

 

13.Section 6.25 is deleted and replaced with the following:

 

 

6.25

Property Manager and Operator of the Facility. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement or
any operating lease; permit the change of the Property Manager or any Facility
Operator; enter into any other agreement relating to the management or operation
of the Facility with Property Manager, the Facility Operator, or any other
Person; or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property management agreement, operating
lease or similar agreement, as applicable, in each case without the prior
written approval of Lender, and in each such instance the approval by Lender of
the property management agreement and/or operating lease (or similar) agreement,
as applicable. If at any time Lender consents to the appointment of a new
Property Manager or Facility Operator, such new Property Manager or Facility
Operator and Borrower (or if Borrower is not a party thereto, a Facility
Operator) will, as a condition of Lender’s consent, execute an Assignment of
Management Agreement or assignment of operating agreement, as the case may be,
in a form acceptable to Lender in its discretion. If any such replacement
Property Manager or Facility Operator is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered at the origination of the Loan, Borrower
will deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation. Without limiting the
foregoing, and except as permitted by Section 6.04 hereof, Borrower will not,
and will not permit any Facility Operator to, enter into any New Non-Residential
Lease, enter into any Modified Non-Residential Lease or terminate any
Non-Residential Lease, or enter into, terminate, extend or amend any Contract to
lease, manage or operate the Facility without in each instance Lender providing
its prior written consent thereto, which may be conditioned upon Lender
receiving an assignment thereof in a form acceptable to Lender.

 

14.Section 6.58 is deleted and replaced with the following:

 

Section 6.58.  Advisory Services.  Borrower will cause Guarantor to at all times
maintain in full force and effect and enforce an advisory agreement between
Guarantor and SSSHT Advisor, LLC, a Delaware limited liability company (“SSSHT”)
or another entity (SSSHT or the other entity, the “Advisor”) managed or
Controlled by SmartStop Asset Management, LLC, a Delaware limited liability
company (“SmartStop”), pursuant to which Advisor

Multifamily Loan and Security Agreement – Seniors HousingPage Q-3

ACTIVE\58301339.v16-8/30/18

--------------------------------------------------------------------------------

 

provides to Guarantor, among other things, asset management, supervisory,
administrative, investment, financial advisory and property related
services.  SSSHT must be owned and Controlled directly or indirectly by
SmartStop.  SmartStop must at all time be owned and Controlled directly or
indirectly entirely by H. Michael Schwartz and Holly B. Schwartz or an entity or
trust owned and Controlled directly or indirectly by them.

 

15.Section 7.03(b)(ii) is deleted and replaced with the following:

 

 

(ii)

Prior to the grant, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.  Lender acknowledges satisfaction of this subsection (ii)
with respect to a five (5) foot easement in favor of the City of Portland along
the eastern boundary of the Mortgaged Property as shown on Exhibit Q attached to
this Agreement for pedestrian access to an adjacent municipal park pursuant to
an easement agreement; provided, however, that (A) the easement agreement will
be subject to Lender’s review and approval in Lender’s Discretion, and (B) the
approval of the easement will be subject to compliance with the other provisions
of this subsection 7.03(b).

 

16.Section 9.01(b) is deleted and replaced with the following:

 

 

(b)

Borrower fails to maintain or fails to cause to be maintained the Insurance
coverage required by Section 6.10.

 

17.

The definition of “FHFA SCP List” in Article XII is deleted and replaced with
the following:

 

“FHFA SCP List” means the Suspended Counterparty List maintained by the FHFA
which is currently published at
https://www.fhfa.gov/SupervisionRegulation/LegalDocuments/Pages/SuspendedCounterpartyProgram.aspx.

 

18.

The definition of “Material Contracts” in Article XII is deleted and replaced
with the following:

 

“Material Contract” means Contracts:

 

 

(i)

For preparing or serving food (but do not include food supply Contracts),
regardless of annual consideration or term.

 

 

(ii)

For medical services or healthcare provider agreements, regardless of annual
consideration or term but in all events excluding agreements with or relating to
clinical nurses retained on a temporary basis to fulfill short term medical
service needs.

 

 

(iii)

The average annual consideration of which, directly or indirectly, is at least
$50,000 $100,000.

 

 

(iv)

The average annual consideration of which directly or indirectly, is at least
$25,000, and having a term of more than one year, unless subject to termination
by Borrower or if Borrower is not a party to the Contract, the Facility
Operator, and their respective successors and assigns, upon not more than 30
days notice, without cause and without payment of any termination fee, penalty
or extra charge, but in all events excluding agreements relating to one or more
copiers used or to be used at the Mortgaged Property.

 

ADDITIONAL MODIFICATIONS TO LOAN AGREEMENT

 

1.

Section 5.61 is deleted and replaced with the following:

 

 

5.61

Crowdfunding. Except with respect to Public Fund/REIT Securities or as has been
disclosed in writing to and approved in writing by Lender, no direct or indirect
ownership (or other

Multifamily Loan and Security Agreement – Seniors HousingPage Q-4

ACTIVE\58301339.v16-8/30/18

--------------------------------------------------------------------------------

 

 

economic) interest of 25% or more in the aggregate in Borrower or any Borrower
Principal has been marketed or sold to investors through any form of
Crowdfunding.

 

2.

Section 6.54 is deleted and replaced with the following:

 

 

6.54

Crowdfunding. Except with respect to Public Fund/REIT Securities, Borrower and
each Borrower Principal will not permit direct or indirect ownership (or other
economic) interests of 25% or more in Borrower or any Borrower Principal that
have been marketed or sold to investors through any form of Crowdfunding.

 

ADDITIONAL MODIFICATIONS TO LOAN AGREEMENT REQUIRED BY THE COMMITMENT

 

1.Section 5.25(a) is deleted and replaced with the following:

 

 

(a)

The residential units in the Facility are allocated as follows (“Intended Use”):

 

1.

Independent Living Units69.8%

 

201 units

 

 

2.

Assisted Living Residences26.1 %

 

73 units

83 beds

 

 

3.

Assisted Living Residences

 

devoted to Alzheimer’s care,

dementia care and/or memory care4.1%

12 units

20 beds

 

 

4.

Skilled Nursing Beds 0%

 

0 units

0 beds

 

 

5.

This is a Continuing CareNo

 

Retirement Community

 

If Yes, indicate whether the

CCRC is “Entry Fee” or “Rental”N/A

 

 

Multifamily Loan and Security Agreement – Seniors HousingPage Q-5

ACTIVE\58301339.v16-8/30/18